


110 HR 3746 IH: College Access and Opportunity Act of

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3746
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. McKeon (for
			 himself, Mr. Keller of Florida,
			 Mr. Boustany,
			 Mr. Kline of Minnesota,
			 Mr. Fortuño,
			 Mr. Wilson of South Carolina,
			 Mr. David Davis of Tennessee,
			 Mr. Souder, and
			 Mr. Bishop of Utah) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend and extend the Higher Education Act of
		  1965.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the College Access and Opportunity Act of
			 2007.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References; effective date.
					Title I—GENERAL PROVISIONS
					Sec. 101. Definition of institution of higher
				education.
						Sec. 101. Definition of institution of higher
				  education.
						Sec. 102. Institutions outside the United States.
						Sec. 123. Restrictions on funds for for-profit
				  schools.
					Sec. 102. New borrower definition.
					Sec. 103. Student speech and association rights.
					Sec. 104. National Advisory Committee on Institutional Quality
				and Integrity.
					Sec. 105. Alcohol and drug abuse prevention.
					Sec. 106. Prior rights and obligations.
					Sec. 107. Limitation on certain uses of
				funds.
						Sec. 124. Limitation on certain uses of
				  funds.
					Sec. 108. Consumer information and public accountability in
				higher education.
						Sec. 131. Consumer information and public accountability in
				  higher education.
					Sec. 109. Databases of student
				information.
						Sec. 132. Databases of student information
				  prohibited.
					Sec. 110. Performance-based organization.
					Sec. 111. Treatment of territories and territorial student
				assistance.
					Sec. 112. Institution and lender reporting and disclosure
				requirements.
						Part E—Lender and Institution Requirements Relating to Educational
				  Loans
						Sec. 151. Definitions.
						Sec. 152. Requirements for lenders and institutions
				  participating in educational loan arrangements.
						Sec. 153. Interest rate report for institutions and lenders
				  participating in educational loan arrangements.
					Title II—TEACHER QUALITY ENHANCEMENT
					Sec. 201. Teacher quality partnership
				grants.
						Part A—Teacher quality partnership grants
						Sec. 201. Authorization of appropriations.
						Sec. 202. Purposes and definitions.
						Sec. 202. Partnership grants.
						Sec. 203. Administrative provisions.
						Sec. 204. Accountability and evaluation.
						Sec. 205. Accountability for programs that prepare
				  teachers.
						Sec. 205A. Teacher development.
						Sec. 206. State Functions.
						Sec. 207. General Provisions.
						Sec. 208. Authorization of
				  appropriations.
					Sec. 202. Repeal of Part B (preparing tomorrow’s teachers to
				use technology).
					Sec. 203. General provisions.
						Part B—General provisions
						Sec. 221. Limitations.
					Sec. 204. Teacher incentive fund
				program.
						Part C—Teacher Incentive Fund Program
						Sec. 231. Purposes; definitions.
						Sec. 232. Teacher incentive fund grants.
						Sec. 233. Report and evaluation.
						Sec. 234. Authorization of
				  appropriations.
					Sec. 205. National teacher corps.
						Part D—NATIONAL TEACHER CORPS
						Sec. 241. Purposes.
						Sec. 242. Definitions.
						Sec. 243. Grant program authorized.
						Sec. 244. Grant requirements.
						Sec. 245. Authorized activities.
						Sec. 246. Evaluation.
						Sec. 247. Authorization of
				  appropriations.
					Sec. 206. Transition.
					Title III—INSTITUTIONAL AID
					Sec. 301. Title III Grants for
				American Indian Tribally Controlled Colleges and Universities.
					Sec. 302. Alaska Native and Native Hawaiian-serving
				institutions.
					Sec. 303. Grants to Part B
				institutions.
					Sec. 304. Technical Amendments.
					Sec. 305. Title III
				authorizations.
					Title IV—STUDENT ASSISTANCE
					Part A—GRANTS TO STUDENTS
					Sec. 401. Pell Grants.
					Sec. 402. TRIO programs.
					Sec. 403. TRIO reform.
						Sec. 402G. Staff development activities.
						Sec. 402H. Evaluations.
					Sec. 404. GEARUP.
					Sec. 405. Federal Supplemental Educational Opportunity
				Grants.
					Sec. 406. LEAP.
					Sec. 407. HEP/CAMP program.
					Sec. 408. Robert C. Byrd Honors Scholarship
				Program.
						Subpart 6—Robert C. Byrd American Competitiveness
				  Program
						Sec. 419A. Robert C. Byrd mathematics and science honors
				  scholarship program.
						Sec. 419B. Mathematics and science incentive
				  program.
						Sec. 419C. Adjunct teacher corps.
						Sec. 419D. Authorization of
				  appropriations.
					Sec. 409. Child care access.
					Sec. 410. Learning anytime anywhere partnerships.
					Part B—FEDERAL FAMILY EDUCATION LOAN PROGRAM
					Sec. 421. PLUS loan interest rates.
					Sec. 422. Loan forgiveness for service in areas of national
				need.
						Sec. 428K. Loan forgiveness for service in areas of national
				  need.
					Sec. 423. Additional administrative provisions.
					Sec. 424. Elimination of auction.
					Part C—FEDERAL WORK-STUDY PROGRAMS
					Sec. 441. Authorization of appropriations.
					Sec. 442. Community service.
					Sec. 443. Allocation of funds.
					Sec. 444. Books and supplies.
					Sec. 445. Job location and development.
					Sec. 446. Work colleges.
					Sec. 447. Work assistance for students in comprehensive
				postsecondary programs for students with mental
				retardation.
						Sec. 449. Work assistance for students in comprehensive
				  postsecondary programs for students with mental
				  retardation.
					Part D—FEDERAL DIRECT LOAN PROGRAM
					Sec. 451. Income contingent repayment.
					Part
				E—FEDERAL PERKINS LOAN PROGRAM
					Sec. 461. Reauthorization of program.
					Sec. 462. Loan terms and conditions.
					Sec. 463. Loan cancellation.
					Sec. 464. Technical Amendments.
					Part F—NEED ANALYSIS
					Sec. 471. Significantly simplifying the student aid Application
				process.
					Sec. 472. Discretion of student financial aid
				administrators.
					Part G—GENERAL PROVISIONS RELATING TO STUDENT FINANCIAL
				ASSISTANCE
					Sec. 481. Expanding information dissemination regarding
				eligibility for Pell Grants.
					Sec. 482. Student eligibility.
					Sec. 483. Institutional refunds.
					Sec. 484. Institutional and financial assistance information
				for students.
					Sec. 485. Distance education demonstration program.
					Sec. 486. College Affordability Demonstration
				Program.
						Sec. 486A. College Affordability Demonstration
				  Program.
					Sec. 487. Program participation agreements.
					Sec. 488. Additional technical and conforming
				Amendments.
					Sec. 489. Pell Grant eligibility provision.
					Part H—PROGRAM INTEGRITY
					Sec. 495. Accreditation.
					Sec. 496. Report to Congress on prevention of fraud and abuse
				in student financial aid programs.
						Sec. 499. Report to Congress on prevention of fraud and abuse
				  in student financial aid programs.
					Sec. 497. Report to Congress on compliance with the Paperwork
				Reduction Act of 1995.
						Sec. 499A. Report to Congress on the Compliance of the student
				  aid Application process with the requirements of the Paperwork Reduction Act of
				  1995.
					Title V—DEVELOPING INSTITUTIONS
					Sec. 501. Definitional changes.
					Sec. 502. Assurance of enrollment of needy
				students.
					Sec. 503. Additional Amendments.
					Sec. 504. Postbaccalaureate opportunities for Hispanic
				Americans.
						Part B—PROMOTING POSTBACCALAUREATE OPPORTUNITIES FOR HISPANIC
				  AMERICANS
						Sec. 511. Purposes.
						Sec. 512. Program authority and eligibility.
						Sec. 513. Authorized activities.
						Sec. 514. Application and
				  duration.
					Sec. 505. Authorization of appropriations.
					Title VI—TITLE VI
				AMENDMENTS
					Sec. 601. International and foreign language
				studies.
						Sec. 607. Advancing America through foreign language
				  partnerships.
					Sec. 602. Business and international education
				programs.
					Sec. 603. Institute for International Public
				Policy.
						Sec. 621. Program for foreign service
				  professionals.
					Sec. 604. Evaluation, outreach, and
				dissemination.
						Sec. 632. Evaluation, outreach, and
				  dissemination.
					Sec. 605. Advisory Board.
						Sec. 633. International Higher Education Advisory
				  Board.
					Sec. 606. Recruiter access to students and student recruiting
				information; safety.
						Sec. 634. Recruiter access to students and student recruiting
				  information.
						Sec. 635. Student safety.
					Sec. 607. National study of foreign language heritage
				communities.
						Sec. 636. National study of foreign language heritage
				  communities.
					Title VII—TITLE VII
				AMENDMENTS
					Sec. 701. Javits fellowship program.
					Sec. 702. Graduate assistance in areas of national
				need.
					Sec. 703. Thurgood Marshall legal educational opportunity
				program.
					Sec. 704. Fund for the improvement of postsecondary
				education.
					Sec. 705. Urban community service.
					Sec. 706. Demonstration projects to ensure students with
				disabilities receive a quality higher education.
					Title VIII—CLERICAL AMENDMENTS
					Sec. 801. Clerical Amendments.
					Title IX—AMENDMENTS TO OTHER EDUCATION LAWS
					Part A—EDUCATION OF THE DEAF ACT OF 1986
					Sec. 901. Laurent Clerc National Deaf Education
				Center.
					Sec. 902. Agreement with Gallaudet University.
					Sec. 903. Authority.
					Sec. 904. Agreement for the National Technical Institute for
				the Deaf.
					Sec. 905. Definitions.
					Sec. 906. Audit.
					Sec. 907. Reports.
					Sec. 908. Monitoring, evaluation, and reporting.
					Sec. 909. Liaison for educational programs.
					Sec. 910. Federal endowment programs for Gallaudet University
				and the National Technical Institute for the Deaf.
					Sec. 911. Oversight and effect of agreements.
					Sec. 912. International students.
					Sec. 913. Research priorities.
					Sec. 914. Authorization of
				appropriations.
						Sec. 1. Short title.
					Part B—ADDITIONAL EDUCATION LAWS
					Sec. 921. Amendment to Higher Education Amendments of
				1998.
					Sec. 922. Tribally Controlled College or University Assistance
				Act of 1978.
					Sec. 923. Navajo Community College Act.
					Sec. 924. Education Amendments of 1992.
					Sec. 925. Study of student learning outcomes and public
				accountability.
					Sec. 926. Study of education-related indebtedness of medical
				school graduates.
					Sec. 927. Increase in college textbook prices.
					Sec. 928. Independent evaluation of distance education
				programs.
					Sec. 929. Study of campus-based program allocation of
				funds.
					Sec. 930. Summit on sustainability.
					Sec. 931. Study of residency applications.
				
			2.References;
			 effective date
			(a)ReferencesExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Higher Education Act of
			 1965 (20 U.S.C. 1001 et seq.).
			(b)Effective
			 DateExcept as otherwise provided in this Act, the amendments
			 made by this Act shall take effect on the date of enactment of this Act.
			IGENERAL
			 PROVISIONS
			101.Definition of
			 institution of higher education
				(a)AmendmentTitle
			 I is amended by striking sections 101 and 102 (20 U.S.C. 1001, 1002) and
			 inserting the following:
					
						101.Definition of
				institution of higher education
							(a)Institution of
				Higher EducationFor purposes of this Act, the term
				institution of higher education means an educational institution
				in any State that—
								(1)admits as regular
				students only individuals who—
									(A)meet the
				requirements of section 484(d)(3), or have a certificate of graduation from a
				school providing secondary education, or the recognized equivalent of such a
				certificate;
									(B)are beyond the age
				of compulsory school attendance in the State in which the institution is
				located; or
									(C)will be dually
				enrolled in that institution and a secondary school;
									(2)is legally
				authorized within such State to provide a program of education beyond secondary
				education;
								(3)(A)is accredited by a
				nationally recognized accrediting agency or association; or
									(B)if not so accredited, is a public or
				nonprofit institution that has been granted preaccreditation status by such an
				agency or association that has been recognized by the Secretary for the
				granting of preaccreditation status, and the Secretary has determined that
				there is satisfactory assurance that the institution will meet the
				accreditation standards of such an agency or association within a reasonable
				time; and
									(4)meets either of
				the following criteria:
									(A)is a nonprofit,
				for-profit, or public institution that—
										(i)provides an
				educational program for which the institution awards a bachelor’s, graduate, or
				professional degree;
										(ii)provides not less
				than a 2-year educational program which is acceptable for full credit towards
				such a degree;
										(iii)provides not
				less than a 1-year program of training that prepares students for gainful
				employment in a recognized occupation; or
										(iv)awards a degree
				that is acceptable for admission to graduate or professional degree programs,
				subject to the review and approval of the Secretary; or
										(B)is a nonprofit,
				for-profit, or public institution that provides an eligible program (as defined
				in section 481)—
										(i)for which the
				institution awards a certificate; and
										(ii)that prepares
				students for gainful employment in a recognized occupation.
										(b)Additional
				Limitations
								(1)For-profit
				postsecondary institutions
									(A)Duration of
				accreditationA for-profit institution shall not be considered to
				be an institution of higher education unless such institution is accredited by
				a nationally recognized accrediting agency or association and such institution
				has been in existence for at least 2 years.
									(B)Institutional
				eligibility only for competitive grantsFor the purposes of any
				program providing grants to institutions for use by the institution (and not
				for distribution among students), a for-profit institution shall not be
				considered to be an institution of higher education under this section if such
				grants are awarded on any basis other than competition on the merits of the
				grant proposal or application.
									(2)Postsecondary
				vocational institutionsA nonprofit or public institution that
				meets the criteria of subsection (a)(4)(B) shall not be considered to be an
				institution of higher education unless such institution has been in existence
				for at least 2 years.
								(3)Limitations based
				on managementAn institution shall not be considered to meet the
				definition of an institution of higher education in this section if—
									(A)the institution,
				or an affiliate of the institution that has the power, by contract or ownership
				interest, to direct or cause the direction of the management or policies of the
				institution, has filed for bankruptcy, except that this paragraph shall not
				apply to a nonprofit institution, the primary function of which is to provide
				health care educational services (or an affiliate of such an institution that
				has the power, by contract or ownership interest, to direct or cause the
				direction of the institution’s management or policies) that filed for
				bankruptcy under chapter 11 of title 11, United States Code, between July 1,
				1998, and December 1, 1998; or
									(B)the institution,
				the institution’s owner, or the institution’s chief executive officer has been
				convicted of, or has pled nolo contendere or guilty to, a crime involving the
				acquisition, use, or expenditure of Federal, State, or local government funds,
				or has been judicially determined to have committed a crime involving the
				acquisition, use, or expenditure involving Federal, State, or local government
				funds.
									(4)Limitation on
				course of study or enrollmentAn institution shall not be
				considered to meet the definition of an institution of higher education in
				subsection (a) if such institution—
									(A)offers more than 50
				percent of such institution’s courses by correspondence (excluding courses
				offered by telecommunications as defined in section
				484(l)(4)), unless the institution is an institution that
				meets the definition in section 3(3)(C) of the Carl D. Perkins Vocational and
				Technical Education Act of 1998;
									(B)enrolls 50 percent
				or more of the institution’s students in correspondence courses (excluding
				courses offered by telecommunications as defined in section
				484(l)(4)), unless the institution is an institution that
				meets the definition in section 3(3)(C) of the Carl D. Perkins Vocational and
				Technical Education Act of 1998, except that the Secretary, at the request of
				the institution, may waive the applicability of this subparagraph to the
				institution for good cause, as determined by the Secretary in the case of an
				institution of higher education that provides a 2- or 4-year program of
				instruction (or both) for which the institution awards an associate or
				baccalaureate degree, respectively;
									(C)has a student
				enrollment in which more than 25 percent of the students are incarcerated,
				except that the Secretary may waive the limitation contained in this
				subparagraph for an institution that provides a 2- or 4-year program of
				instruction (or both) for which the institution awards a bachelor’s degree, or
				an associate’s degree or a postsecondary certificate, respectively; or
									(D)has a student
				enrollment in which more than 50 percent of the students either do not meet the
				requirements of section 484(d)(3) or do not have a secondary school diploma or
				its recognized equivalent, and does not provide a 2- or 4-year program of
				instruction (or both) for which the institution awards an associate’s degree or
				a bachelor’s degree, respectively, except that the Secretary may waive the
				limitation contained in this subparagraph if an institution demonstrates to the
				satisfaction of the Secretary that the institution exceeds such limitation
				because the institution serves, through contracts with Federal, State, or local
				government agencies, significant numbers of students who do not meet the
				requirements of section 484(d)(3) or do not have a secondary school diploma or
				its recognized equivalent.
									(c)List of
				Accrediting AgenciesFor purposes of this section, the Secretary
				shall publish a list of nationally recognized accrediting agencies or
				associations that the Secretary determines, pursuant to subpart 2 of part H of
				title IV, to be reliable authority as to the quality of the education or
				training offered.
							(d)CertificationThe
				Secretary shall certify, for the purposes of participation in title IV, an
				institution’s qualification as an institution of higher education in accordance
				with the requirements of subpart 3 of part H of title IV.
							(e)Loss of
				EligibilityAn institution of higher education shall not be
				considered to meet the definition of an institution of higher education in this
				section for the purposes of participation in title IV if such institution is
				removed from eligibility for funds under title IV as a result of an action
				pursuant to part H of title IV.
							102.Institutions
				outside the United States
							(a)Institutions
				outside the United States
								(1)In
				generalAn institution outside the United States shall be
				considered to be an institution of higher education only for purposes of part B
				of title IV if the institution is comparable to an institution of higher
				education, as defined in section 101, is legally authorized by the education
				ministry (or comparable agency) of the country in which the school is located,
				and has been approved by the Secretary for purposes of that part. The Secretary
				shall establish criteria by regulation for that approval and that determination
				of comparability. An institution may not be so approved or determined to be
				comparable unless such institution is a public or nonprofit institution, except
				that, subject to paragraph (2)(B), a nursing school, a graduate medical school
				or veterinary school located outside the United States may be a for-profit
				institution.
								(2)Medical, nursing,
				and veterinary school criteriaIn the case of a nursing school or
				a graduate medical or veterinary school outside the United States, such
				criteria shall include a requirement that a student attending such school
				outside the United States is ineligible for loans made, insured, or guaranteed
				under part B of title IV unless—
									(A)in the case of a
				graduate medical school located outside the United States—
										(i)(I)at least 60 percent of
				those enrolled in, and at least 60 percent of the graduates of, the graduate
				medical school outside the United States were not persons described in section
				484(a)(5) in the year preceding the year for which a student is seeking a loan
				under part B of title IV; and
											(II)at least 60 percent of the individuals
				who were students or graduates of the graduate medical school outside the
				United States or Canada (both nationals of the United States and others) taking
				the examinations administered by the Educational Commission for Foreign Medical
				Graduates received a passing score in the year preceding the year for which a
				student is seeking a loan under part B of title IV; or
											(ii)the graduate
				medical school has or had a clinical training program that was approved by a
				State as of January 1, 1992, and continues to operate a clinical training
				program in at least one State, which is approved by that State;
										(B)in the case of a
				veterinary school located outside the United States that is not a public or
				nonprofit institution, the school’s students complete their clinical training
				at an approved veterinary school located in the United States; or
									(C)in the case of a nursing school located
				outside the United States that is not a public or nonprofit institution, the
				school—
										(i)has, as of the date
				of enactment of the College Access and Opportunity Act of 2007, agreements with
				hospitals or accredited nursing schools inside the United States; and
										(ii)the school’s
				students are required to complete their senior year at such hospitals or
				accredited nurshing schools.
										(b)Advisory
				Panel
								(1)In
				generalFor the purpose of qualifying a foreign medical school as
				an institution of higher education only for purposes of part B of title IV, the
				Secretary shall publish qualifying criteria by regulation and establish an
				advisory panel of medical experts that shall—
									(A)evaluate the
				standards of accreditation applied to applicant foreign medical schools;
				and
									(B)determine the
				comparability of those standards to standards for accreditation applied to
				United States medical schools.
									(2)Failure to
				release informationThe failure of an institution outside the
				United States to provide, release, or authorize release to the Secretary of
				such information as may be required by subsection (a)(2) shall render such
				institution ineligible for the purpose of part B of title
				IV.
								.
				(b)Restrictions on
			 Funds for for-Profit SchoolsPart B of title I is amended by
			 inserting after section 122 (20 U.S.C. 1011k) the following new section:
					
						123.Restrictions on
				funds for for-profit schools
							(a)In
				GeneralNotwithstanding any other provision of this Act
				authorizing the use of funds by an institution of higher education that
				receives funds under this Act, none of the funds made available under this Act
				to a for-profit institution of higher education may be used for—
								(1)construction,
				maintenance, renovation, repair, or improvement of classrooms, libraries,
				laboratories, or other facilities;
								(2)establishing,
				improving, or increasing an endowment fund; or
								(3)establishing or
				improving an institutional development office to strengthen or improve
				contributions from alumni and the private sector.
								(b)ExceptionSubsection
				(a) shall not apply to funds received by the institution from the grant, loan,
				or work assistance that is awarded under title IV to the students attending
				such institution.
							(c)Ineligibility for
				Certain ProgramsNotwithstanding section 101, a for-profit
				institution of higher education shall not be considered an eligible institution
				for the programs under titles III and V of this
				Act.
							.
				(c)Conforming
			 Amendments
					(1)Section 114(a) (20
			 U.S.C. 1011c(a)) is amended by striking (as defined in section
			 102).
					(2)Section 435(a)(1)
			 (20 U.S.C. 1085(a)(1)) is amended by striking section 102 and
			 inserting section 101.
					(3)Subsection (d) of
			 section 484 (20 U.S.C. 1091(d)) is amended by striking the designation and
			 heading of such subsection and inserting the following:
						
							(d)Satisfaction of
				Secondary Education
				Standards
							.
					(4)Section 486(b)(2)
			 (20 U.S.C. 1093(b)(2)) is amended by striking 102(a)(3)(A),
			 102(a)(3)(B) and inserting 101(b)(4)(A),
			 101(b)(4)(B).
					(5)Section
			 487(c)(1)(A)(iii) (20 U.S.C. 1094(c)(1)(A)(iii)) is amended by striking
			 section 102(a)(1)(C) and inserting section
			 102.
					(6)Section 487(d) (20
			 U.S.C. 1094(d)) is amended by striking section 102 and inserting
			 section 101.
					(7)Subsections (j)
			 and (k) of section 496 (20 U.S.C. 1099b(j), (k)) are each amended by striking
			 section 102 and inserting section 101.
					(8)Section 498(g)(3)
			 (20 U.S.C. 1099c(g)(3)) is amended by striking section
			 102(a)(1)(C) and inserting section 102.
					(9)Section 498(i)(1)
			 (20 U.S.C. 1099c(i)(1)) is amended by striking section 102 and
			 inserting section 101.
					(10)Section 498(j)(1)
			 (20 U.S.C. 1099c) is amended by striking except that such branch shall
			 not be required to meet the requirements of sections 102(b)(1)(E) and
			 102(c)(1)(C) prior to seeking such certification and inserting
			 except that such branch shall not be required to be in existence for at
			 least 2 years prior to seeking such certification.
					(11)Section 498B(b)
			 (20 U.S.C. 1099c–2(b)) is amended by striking section
			 102(a)(1)(C) and inserting section 102.
					(d)Effect on Other
			 Laws
					(1)Inclusion of
			 for-profit institutions in definitionThe inclusion of
			 proprietary and for-profit institutions within the definition of the term
			 institution of higher education’ in section 101 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001) pursuant to the amendment made by subsection (a) of this section
			 shall not apply to any other provision of law (other than the
			 Higher Education Act of 1965)
			 enacted before the date of enactment of this Act that references section 101 of
			 the Higher Education Act of 1965 (or
			 that term as so defined), except as expressly provided by an amendment to, or
			 other revision of the application of, such law enacted after such date of
			 enactment.
					(2)Inclusion of
			 for-profit institutions as title iii or v eligible
			 institutionAny reference in any provision of law other than the
			 Higher Education Act of 1965 to
			 institutions of higher education that are eligible to participate in programs
			 under title III or V of such Act (20 U.S.C. 1051 et. seq., 1101 et seq.) shall
			 not be treated, as a consequence of the amendment to section 101 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001) by subsection (a) of this section, as including a reference to a
			 for-profit or proprietary institution of higher education, except as expressly
			 provided by an amendment to, or other revision of the application of, such law
			 enacted after such date of enactment.
					102.New borrower
			 definitionParagraph (7) of
			 section 103 (20 U.S.C. 1003) is amended to read as follows:
				
					(7)New
				borrowerThe term new borrower when used with
				respect to any date for any loan under any provision of—
						(A)part B or part D
				of title IV means an individual who on that date has no outstanding balance of
				principal or interest owing on any loan made, insured, or guaranteed under
				either of those parts; and
						(B)part E of title IV
				means an individual who on that date has no outstanding balance of principal or
				interest owing on any loan made under that
				part.
						.
			103.Student speech
			 and association rightsSection
			 112 (20 U.S.C. 1011a) is amended—
				(1)by amending
			 subsection (a) to read as follows:
					
						(a)Protection of
				Rights
							(1)It is the sense of
				Congress that no student attending an institution of higher education on a
				full- or part-time basis should, on the basis of participation in protected
				speech or protected association, be excluded from participation in, be denied
				the benefits of, or be subjected to discrimination or official sanction under
				any education program, activity, or division of the institution directly or
				indirectly receiving financial assistance under this Act, whether or not such
				program, activity, or division is sponsored or officially sanctioned by the
				institution; and
							(2)It is the sense of
				Congress that—
								(A)the diversity of
				institutions and educational missions is one of the key strengths of American
				higher education;
								(B)individual
				colleges and universities have different missions and each institution should
				design its academic program in accordance with its educational goals;
								(C)within the context
				of its institutional mission, a college should promote intellectual pluralism
				and facilitate the free and open exchange of ideas;
								(D)students should
				not be intimidated, harassed, discouraged from speaking out, discriminated
				against, or subject to official sanction because of their personal political,
				ideological, or religious beliefs; and
								(E)students should be
				treated equally and fairly, including evaluation and grading, without regard to
				or consideration of their personal political views or ideological
				beliefs.
								(3)Nothing in
				paragraph (2) shall be construed to modify, change, or infringe upon any
				constitutionally protected religious liberty, freedom, expression, or
				association.
							;
				and
				(2)in subsection
			 (b)(1), by inserting after higher education the following:
			 , if the imposition of such sanction is done objectively, fairly, and
			 without regard to the student’s personal political, ideological, or religious
			 beliefs.
				104.National
			 Advisory Committee on Institutional Quality and Integrity
				(a)MembershipSection
			 114(b) (20 U.S.C. 1011c(b)) is amended by adding at the end the following new
			 sentence: A member of the Committee may continue to serve after the
			 expiration of a term until a successor has been appointed..
				(b)ExtensionSection
			 114(g) (20 U.S.C. 1011c(g)) is amended by striking 2004 and
			 inserting 2013.
				105.Alcohol and
			 drug abuse preventionSection
			 120(e)(5) (20 U.S.C. 1011i(e)(5)) is amended—
				(1)by
			 striking 1999 and inserting 2008; and
				(2)by striking
			 4 succeeding fiscal years and inserting 5 succeeding
			 fiscal years.
				106.Prior rights
			 and obligationsSection 121(a)
			 (20 U.S.C. 1011j(a)) is amended by striking 1999 and for each of the
			 4 each place it appears and inserting 2008 and for each of the
			 5.
			107.Limitation on
			 certain uses of fundsPart B
			 of title I is further amended by adding after section 123 (as added by section
			 101(b) of this Act) the following new section:
				
					124.Limitation on
				certain uses of fundsNo funds
				made available to carry out this Act may be used—
						(1)for publicity or
				propaganda purposes not authorized by the Congress before the date of enactment
				of the College Access and Opportunity Act of
				2007; or
						(2)unless authorized
				by law in effect on such date of enactment, to produce any prepackaged news
				story intended for broadcast or distribution unless such story includes a clear
				a notification contained within the text or audio of such story stating that
				the prepackaged news story was prepared or funded by the Department of
				Education.
						.
			108.Consumer
			 information and public accountability in higher educationSection 131 (20 U.S.C. 1015) is amended to
			 read as follows:
				
					131.Consumer
				information and public accountability in higher education
						(a)PurposeIt is the purpose of this section
				to—
							(1)provide students
				and families with an easy-to-use, comprehensive web-based tool for researching
				and comparing institutions of higher education;
							(2)increase the
				transparency of college cost, price, and financial aid; and
							(3)raise public
				awareness of information available about postsecondary education, particularly
				among low-income families, non-traditional student populations, and
				first-generation college students.
							(b)College
				Opportunity On-Line (COOL) Website Re-Design ProcessIn carrying
				out this section, the Commissioner of Education Statistics—
							(1)shall identify the
				data elements that are of greatest importance to prospective students, enrolled
				students, and their families, paying particular attention to low-income,
				non-traditional student populations, and first-generation college
				students;
							(2)shall convene a
				group of individuals with expertise in the collection and reporting of data
				related to institutions of higher education to—
								(A)determine the
				relevance of particular data elements to prospective students, enrolled
				students, and families;
								(B)assess the
				cost-effectiveness of various ways in which institutions of higher education
				might produce relevant data;
								(C)determine the
				general comparability of the data across institutions of higher
				education;
								(D)make
				recommendations regarding the inclusion of specific data items and the most
				effective and least burdensome methods of collecting and reporting useful data
				from institutions of higher education; and
								(3)shall ensure that
				the redesigned COOL website—
								(A)uses, to the
				extent practicable, data elements currently provided by institutions of higher
				education to the Secretary;
								(B)includes clear and
				uniform information determined to be relevant to prospective students, enrolled
				students, and families;
								(C)provides
				comparable information, by ensuring that data are based on accepted criteria
				and common definitions;
								(D)includes a sorting
				function that permits users to customize their search for and comparison of
				institutions of higher education based on the information identified through
				the process as prescribed in
				paragraph (1) as being of greatest
				relevance to choosing an institution of higher education.
								(c)Data
				Collection
							(1)Data
				systemThe Commissioner of Education Statistics shall continue to
				redesign the relevant parts of the Integrated Postsecondary Education Data
				System to include additional data as required by this section and to continue
				to improve the usefulness and timeliness of data collected by such systems in
				order to inform consumers about institutions of higher education.
							(2)College consumer
				profileThe Secretary shall continue to publish on the COOL
				website, for each academic year and in accordance with standard definitions
				developed by the Commissioner of Education Statistics (including definitions
				developed under section 131(a)(3)(A) as in effect on the day before the date of
				enactment of the College Access and Opportunity Act of 2007), from at least all
				institutions of higher education participating in programs under title IV the
				following information:
								(A)The tuition and
				fees charged for a first-time, full-time, full-year undergraduate
				student.
								(B)The room and board
				charges for a first-time, full-time, full-year undergraduate student.
								(C)The price of
				attendance for a first-time, full-time, full-year undergraduate student,
				consistent with the provisions of section 472.
								(D)The average amount
				of financial assistance received by a first-year, full-time, full-year
				undergraduate student, including—
									(i)each type of
				assistance or benefits described in 428(a)(2)(C)(ii);
									(ii)institutional and
				other assistance; and
									(iii)Federal loans
				under parts B, D, and E of title IV.
									(E)The number of
				first-time, full-time, full-year undergraduate students receiving financial
				assistance described in each clause of
				subparagraph (D).
								(F)The institutional
				instructional expenditure per full-time equivalent student.
								(G)Student enrollment
				information, including information on the number and percentage of full-time
				and part-time students, the number and percentage of resident and non-resident
				students.
								(H)Faculty-to-student
				ratios.
								(I)Faculty
				information, including the total number of faculty and the percentage of
				faculty who are full-time employees of the institution and the percentage who
				are part-time.
								(J)Completion and
				graduation rates of undergraduate students, identifying whether the completion
				or graduation rates are from a 2-year or 4-year program of instruction and, in
				the case of a 2-year program of instruction, the percentage of students who
				transfer to 4-year institutions prior or subsequent to completion or
				graduation.
								(K)A link to the
				institution of higher education with information of interest to students
				including mission, accreditation, student services (including services for
				students with disabilities), transfer of credit policies and, if appropriate,
				placement rates and other measures of success in preparing students for entry
				into or advancement in the workforce.
								(L)The college affordability information
				elements specified in
				subsection (d).
								(M)Any additional
				information that the Secretary may require.
								(d)College
				affordability information elementsThe college affordability
				information elements required by
				subsection (c)(2)(L) shall include,
				for each institution submitting data—
							(1)the sticker price
				of the institution for the 3 most recent academic years;
							(2)the net tuition
				price of the institution for the 3 most recent academic years;
							(3)the percentage
				change in both the sticker price and the net tuition price over the 3-year time
				period that is being reported;
							(4)the percentage
				change in the CPI over the same time period; and
							(5)whether the
				institution has been placed on affordability alert status as required by
				subsection (e)(3).
							(e)Outcomes and
				Actions
							(1)Response from
				institutionEffective on June
				30, 2008, an institution that increases its sticker price at a percentage rate
				for any 3-year interval ending on or after that date that exceeds two times the
				rate of change in the CPI over the same time period shall provide a report to
				the Secretary, in such a form, at such time, and containing such information as
				the Secretary may require. Such report shall be published by the Secretary on
				the COOL website, and shall include—
								(A)a description of
				the factors contributing to the increase in the institution’s costs and in the
				tuition and fees charged to students; and
								(B)if determinations
				of tuition and fee increases are not within the exclusive control of the
				institution, a description of the agency or instrumentality of State government
				or other entity that participates in such determinations and the authority
				exercised by such agency, instrumentality, or entity.
								(2)Quality-efficiency
				task forces
								(A)RequiredEach
				institution subject to
				paragraph (1) that has a percentage
				change in its sticker price that is in the highest 5 percent of all
				institutions subject to
				paragraph (1) shall establish a
				quality-efficiency task force to review the operations of such
				institution.
								(B)MembershipSuch
				task force shall include administrators, business and civic leaders, and
				faculty, and may include students, trustees, parents of students, and alumni of
				such institution.
								(C)FunctionsSuch
				task force shall analyze institutional operating costs in comparison with such
				costs at other institutions within the class of institutions. Such analysis
				should identify areas where, in comparison with other institutions in such
				class, the institution operates more expensively to produce a similar result.
				Any identified areas should then be targeted for in-depth analysis for cost
				reduction opportunities.
								(D)ReportThe
				results of the analysis by a quality-efficiency task force under this paragraph
				shall be made available to the public on the COOL website.
								(3)Consequences for
				2-year continuation of failureIf the Secretary determines that an
				institution that is subject to
				paragraph (1)) has failed to reduce the
				subsequent increase in sticker price below two times the rate of change in the
				CPI for 2 consecutive academic years subsequent to the 3-year interval used
				under
				paragraph (1), the Secretary shall place
				the institution on affordability alert status.
							(4)ExemptionsNotwithstanding
				paragraph (3), an institution shall not
				be placed on affordability alert status if, for any 3-year interval for which
				sticker prices are computed under
				paragraph (1)—
								(A)with respect the class of institutions
				described in
				paragraph (6) to which the institution
				belongs, the sticker price of the institution is in the lowest quartile of
				institutions within such class, as determined by the Secretary, during the last
				year of such 3-year interval; or
								(B)the institution has a percentage change in
				its sticker price computed under
				paragraph (1) that exceeds two times the
				rate of change in the CPI over the same time period, but the dollar amount of
				the sticker price increase is less than $500.
								(5)Information to
				state agenciesAny institution that reports under
				paragraph (1)(B) that an agency or
				instrumentality of State government or other entity participates in the
				determinations of tuition and fee increases shall, prior to submitting any
				information to the Secretary under this subsection, submit such information to,
				and request the comments and input of, such agency, instrumentality, or entity.
				With respect to any such institution, the Secretary shall provide a copy of any
				communication by the Secretary with that institution to such agency,
				instrumentality, or entity.
							(6)Classes of
				institutionsFor purposes of this subsection, the classes of
				institutions shall be those sectors used by the Integrated Postsecondary
				Education Data System, based on whether the institution is public, nonprofit
				private, or for-profit private, and whether the institution has a 4-year,
				2-year, or less than 2-year program of instruction.
							(7)Data
				rejectionNothing in this subsection shall be construed as
				allowing the Secretary to reject the data submitted by an individual
				institution of higher education.
							(f)Information to
				the PublicThe Secretary
				shall work with public and private entities to promote broad public awareness,
				particularly among middle and high school students and their families, of the
				information made available under this section, including by distribution to
				students who participate in or receive benefits from means-tested federally
				funded education programs and other Federal programs determined by the
				Secretary.
						(g)FinesIn addition to actions authorized in
				section 487(c), the Secretary may impose a fine in an amount not to exceed
				$25,000 on an institution of higher education for failing to provide the
				information required by this section in a timely and accurate manner, or for
				failing to otherwise cooperate with the National Center for Education
				Statistics regarding efforts to obtain data under subsections (c) and (j) and
				pursuant to the program participation agreement entered into under section
				487.
						(h)GAO Study and
				Report
							(1)GAO
				StudyThe Comptroller General shall conduct a study of the
				policies and procedures implemented by institutions in increasing the
				affordability of postsecondary education. Such study shall include information
				with respect to—
								(A)a list of those
				institutions that—
									(i)have reduced their
				sticker prices; or
									(ii)are within the
				least costly quartile of institutions within each class described in
				subsection (e)(6);
									(B)policies
				implemented to stem the increase in tuition and fees and institutional
				costs;
								(C)the extent to
				which room and board costs and prices changed;
								(D)the extent to
				which other services were altered to affect tuition and fees;
								(E)the extent to
				which the institution's policies affected student body demographics and time to
				completion;
								(F)what, if any,
				operational factors played a role in reducing tuition and fees;
								(G)the extent to
				which academic quality was affected, and how;
								(H)if the institution
				is a public institution, the relationship between State and local
				appropriations and the institution's tuition and fees;
								(I)the extent to
				which policies and practices reducing costs and prices may be replicated from
				one institution to another; and
								(J)other information
				as necessary to determine best practices in increasing the affordability of
				postsecondary education.
								(2)Interim and
				final reportsThe Comptroller
				General shall submit an interim and a final report regarding the findings of
				the study required by
				paragraph (1) to the appropriate
				authorizing committees of Congress. The interim report shall be submitted not
				later than July 31, 2011, and the final report shall be submitted not later
				than July 31, 2013.
							(i)Student Aid
				Recipient Survey
							(1)Survey
				requiredThe Secretary shall conduct a survey of student aid
				recipients under title IV on a regular cycle and State-by-State basis, but not
				less than once every 4 years—
								(A)to identify the
				population of students receiving Federal student aid;
								(B)to describe the
				income distribution and other socioeconomic characteristics of federally aided
				students;
								(C)to describe the
				combinations of aid from State, Federal, and private sources received by
				students from all income groups;
								(D)to describe the
				debt burden of educational loan recipients and their capacity to repay their
				education debts, and the impact of such debt burden on career choices;
								(E)to describe the
				role played by the price of postsecondary education in the determination by
				students of what institution to attend; and
								(F)to describe how
				the increased costs of textbooks and other instructional materials affects the
				costs of postsecondary education to students.
								(2)Survey
				designThe survey shall be representative of full-time and
				part-time, undergraduate, graduate, and professional and current and former
				students in all types of institutions, and designed and administered in
				consultation with the Congress and the postsecondary education
				community.
							(3)DisseminationThe
				Commissioner of Education Statistics shall disseminate the information
				resulting from the survey in both printed and electronic form.
							(j)Promotion of the
				Department of Education Federal Student Financial Aid WebsiteThe
				Secretary—
							(1)shall display a
				link to the Federal student financial aid website of the Department of
				Education (www.federalstudentaid.ed.gov) in a prominent place on the homepage
				of the Department of Education website (www.ed.gov); and
							(2)may use
				administrative funds available for the Department’s operations and expenses for
				purposes of advertising and other promotion of the availability of the Federal
				student financial aid website.
							(k)Promotion of
				Availability of Information Concerning Student Financial Aid Programs of Other
				Departments and Agencies
							(1)Collection and
				posting of informationThe Secretary shall collect and post the
				eligibility requirements, application procedures, financial terms and
				conditions, and other relevant information for each non-departmental student
				financial assistance program.
							(2)Manner of
				postingThe information required by paragraph (1)—
								(A)shall be easily
				accessible through the Federal student financial aid website required by
				subsection (e)(1);
								(B)shall be
				incorporated into the search matrix on such website on pages pertaining to
				other options for financial aid; and
								(C)shall clearly
				describe the programs in a manner that permits students and parents to readily
				identify the programs that are appropriate to their needs and
				eligibility.
								(3)Agency
				responseEach Federal department and agency shall promptly
				respond to surveys or other requests for the information required by paragraph
				(1) and shall identify for the Secretary any non-departmental student financial
				assistance program operated, sponsored, or supported by such Federal department
				or agency.
							(4)DefinitionFor
				purposes of this subsection, the term non-departmental student financial
				assistance program means any grant, loan, scholarship, fellowship, or
				other form of financial aid for students pursuing a postsecondary education
				that is—
								(A)distributed
				directly to the student or to the student’s account at the institution of
				higher education; and
								(B)operated,
				sponsored, or supported by a Federal department or agency other than the
				Department of Education.
								(l)RegulationsThe
				Secretary is authorized to issue such regulations as may be necessary to carry
				out the provisions of this section.
						(m)DefinitionsFor
				the purposes of this section:
							(1)Net tuition
				priceThe term net tuition price means the average
				tuition and fees charged to a first-time, full-time, full-year undergraduate
				student, minus the average grants provided to such students, for any academic
				year.
							(2)Sticker
				priceThe term sticker price means the average
				tuition and fees charged to a first-time, full-time, full-year undergraduate
				student by an institution of higher education for any academic year.
							(3)CPIThe term CPI means the
				Consumer Price Index-All Urban Consumers (Current
				Series).
							.
			109.Databases of
			 student informationPart C of
			 title I is further amended by adding at the end the following new
			 section:
				
					132.Databases of
				student information prohibited
						(a)ProhibitionExcept
				as described in (b), nothing in this Act shall be construed to authorize the
				design, development, creation, implementation, or maintenance of a nationwide
				database of personally identifiable information on individuals receiving
				assistance, attending institutions receiving assistance, or otherwise involved
				in any studies or other collections of data under this Act, including a student
				unit record system, an education bar code system, or any other system that
				tracks individual students over time.
						(b)ExceptionThe
				provisions of subsection (a) shall not affect the loan obligation enforcement
				activities described in section 485B of this
				Act.
						.
			110.Performance-based
			 organizationSection 141 (20
			 U.S.C. 1018) is amended—
				(1)in subsection
			 (a)(2)(B)—
					(A)by inserting
			 unit after to reduce the; and
					(B)by inserting
			 and, to the extent practicable, the total costs of administering those
			 programs after those programs;
					(2)in
			 subsection (c)—
					(A)in paragraph
			 (1)(A), by striking Each year and inserting Each fiscal
			 year;
					(B)in paragraph
			 (1)(B), by inserting secondary markets, guaranty agencies, after
			 lenders,; and
					(C)in paragraph
			 (2)(B), by striking Chief Financial Officer Act of 1990 and and
			 inserting Chief Financial Officers Act of 1990, and by inserting
			 before the period at the end the following: , and other relevant
			 statutes; and
					(3)in subsection
			 (f)(3)(A), by striking paragraph (1)(A) and inserting
			 paragraph (1).
				111.Treatment of
			 territories and territorial student assistanceSection 113 (20 U.S.C. 1011b) is
			 amended—
				(1)by striking
			 treatment of territories and territorial student
			 assistance in the heading of such section and
			 inserting territorial waiver
			 authority;
				(2)by striking
			 (a) Waiver
			 Authority.—; and
				(3)by
			 striking subsection (b).
				112.Institution and
			 lender reporting and disclosure requirementsTitle I (20 U.S.C. 1001 et seq.) is amended
			 by adding at the end the following:
				
					ELender and
				Institution Requirements Relating to Educational Loans
						151.DefinitionsIn this part:
							(1)Cost of
				attendanceThe term cost of attendance has the
				meaning given the term in section 472.
							(2)Covered
				institutionThe term covered institution—
								(A)means any
				educational institution that offers a postsecondary educational degree,
				certificate, or program of study (including any institution of higher
				education, as such term is defined in section 102) and receives any Federal
				funding or assistance; and
								(B)includes any
				employee or agent of the educational institution or any organization or entity
				affiliated with, or directly or indirectly controlled by, such
				institution.
								(3)Educational
				loanThe term educational loan means any loan
				made, insured, or guaranteed under title IV.
							(4)Educational loan
				arrangementThe term educational loan arrangement
				means an arrangement or agreement between a lender and a covered
				institution—
								(A)under which
				arrangement or agreement a lender provides or otherwise issues educational
				loans to the students attending the covered institution or the parents of such
				students; and
								(B)which arrangement
				or agreement—
									(i)relates to the
				covered institution recommending, promoting, endorsing, or using educational
				loans of the lender; and
									(ii)involves the
				payment of any fee or provision of other material benefit by the lender to the
				institution or to groups of students who attend the institution.
									(5)LenderThe
				term lender—
								(A)means—
									(i)any
				lender—
										(I)of a loan made,
				insured, or guaranteed under part B of title IV; and
										(II)that is a
				financial institution, as such term is defined in section 509 of the
				Gramm-Leach-Bliley Act (15 U.S.C. 6809); and
										(ii)in the case of
				any loan issued or provided to a student under part D of title IV, the
				Secretary; and
									(B)includes any
				individual, group, or entity acting on behalf of the lender in connection with
				an educational loan.
								(6)OfficerThe
				term officer includes a director or trustee of an
				institution.
							152.Requirements
				for lenders and institutions participating in educational loan
				arrangements
							(a)Use of Lender
				NameA covered institution that enters into an educational loan
				arrangement shall disclose the name of the lender in documentation related to
				the loan.
							(b)Disclosures
								(1)Disclosures by
				lendersBefore a lender issues or otherwise provides an
				educational loan to a student, the lender shall provide the student, in
				writing, with the disclosures described in paragraph (2).
								(2)DisclosuresThe
				disclosures required by this paragraph shall include a clear and prominent
				statement—
									(A)of the interest
				rates of the educational loan being offered;
									(B)showing sample
				educational loan costs, disaggregated by type;
									(C)that describes,
				with respect to each type of educational loan being offered—
										(i)the
				types of repayment plans that are available;
										(ii)whether, and
				under what conditions, early repayment may be made without penalty;
										(iii)when and how often
				interest on the loan will be capitalized;
										(iv)the terms and
				conditions of deferments or forbearance;
										(v)all available
				repayment benefits, the percentage of all borrowers who qualify for such
				benefits, and the percentage of borrowers who received such benefits in the
				preceding academic year, for each type of loan being offered;
										(vi)the collection
				practices in the case of default; and
										(vii)all fees that the
				borrower may be charged, including late payment penalties and associated fees;
				and
										(D)of such other
				information as the Secretary may require in regulations.
									(c)Disclosures to
				the Secretary by Lender
								(1)In
				generalEach lender shall, on an annual basis, report to the
				Secretary any reasonable expenses paid or given under section 435(d)(5)(D),
				487(a)(21)(A)(ii), or 487(a)(21)(A)(iv) to any employee who is employed in the
				financial aid office of a covered institution, or who otherwise has
				responsibilities with respect to educational loans or other financial aid of
				the institution. Such reports shall include—
									(A)the amount of each
				specific instance in which the lender provided such reimbursement;
									(B)the name of the
				financial aid official or other employee to whom the reimbursement was
				made;
									(C)the dates of the
				activity for which the reimbursement was made; and
									(D)a brief
				description of the activity for which the reimbursement was made.
									(2)Report to
				congressThe Secretary shall compile the information in paragraph
				(1) in a report and transmit such report to the authorizing committees
				annually.
								153.Interest rate
				report for institutions and lenders participating in educational loan
				arrangements
							(a)Secretary
				Duties
								(1)Report and model
				formatNot later than 180 days after the date of enactment of the
				Higher Education Amendments of 2007, the Secretary shall—
									(A)prepare a report
				on the adequacy of the information provided to students and the parents of such
				students about educational loans, after consulting with students,
				representatives of covered institutions (including financial aid
				administrators, registrars, and business officers), lenders, loan servicers,
				and guaranty agencies;
									(B)include in the
				report a model format, based on the report’s findings, to be used by lenders
				and covered institutions in carrying out subsections (b) and (c)—
										(i)that provides
				information on the applicable interest rates and other terms and conditions of
				the educational loans provided by a lender to students attending the
				institution, or the parents of such students, disaggregated by each type of
				educational loans provided to such students or parents by the lender,
				including—
											(I)the interest rate
				and terms and conditions of the loans offered by the lender for the upcoming
				academic year;
											(II)with respect to
				such loans, any benefits that are contingent on the repayment behavior of the
				borrower;
											(III)the average amount
				borrowed from the lender by students enrolled in the institution who obtain
				loans of such type from the lender for the preceding academic year;
											(IV)the average
				interest rate on such loans provided to such students for the preceding
				academic year; and
											(V)the amount that
				the borrower may repay in interest, based on the standard repayment period of a
				loan, on the average amount borrowed from the lender by students enrolled in
				the institution who obtain loans of such type from the lender for the preceding
				academic year; and
											(ii)which format
				shall be easily usable by lenders, institutions, guaranty agencies, loan
				servicers, parents, and students; and
										(C)(i)submit the report and
				model format to the authorizing committees; and
										(ii)make the report and model format
				available to covered institutions, lenders, and the public.
										(2)Use of
				formThe Secretary shall take such steps as necessary to make the
				model format available to covered institutions and to encourage—
									(A)lenders subject to
				subsection (b) to use the model format in providing the information required
				under subsection (b); and
									(B)covered
				institutions to use such format in preparing the information report under
				subsection (c).
									(b)Lender
				DutiesEach lender that has an educational loan arrangement with
				a covered institution shall annually, by a date determined by the Secretary,
				provide to the covered institution and to the Secretary the information
				included on the model format for each type of educational loan provided by the
				lender to students attending the covered institution, or the parents of such
				students, for the preceding academic year.
							(c)Covered
				Institution DutiesEach covered institution shall—
								(1)prepare and submit
				to the Secretary an annual report, by a date determined by the Secretary, that
				includes, for each lender that has an educational loan arrangement with the
				covered institution and that has submitted to the institution the information
				required under subsection (b)—
									(A)the information
				included on the model format for each type of educational loan provided by the
				lender to students attending the covered institution, or the parents of such
				students; and
									(B)a detailed
				explanation of why the covered institution believes the terms and conditions of
				each type of educational loan provided pursuant to the agreement are beneficial
				for students attending the covered institution, or the parents of such
				students; and
									(2)ensure that the
				report required under paragraph (1) is made available to the public and
				provided to students attending or planning to attend the covered institution,
				and the parents of such students, in time for the student or parent to take
				such information into account before applying for or selecting an educational
				loan.
								.
			IITEACHER QUALITY ENHANCEMENT
			201.Teacher quality partnership
			 grantsPart A of title II (20
			 U.S.C. 1021 et seq.) is amended to read as follows:
				
					ATeacher quality partnership grants
						201.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2008 and each of the 5 succeeding fiscal
				years.
						202.Purposes and
				definitions
							(a)PurposesThe
				purposes of this part are to—
								(1)improve student
				achievement;
								(2)improve the
				quality of the current and future teaching force by improving the preparation
				of prospective teachers and enhancing professional development
				activities;
								(3)hold institutions
				of higher education accountable for preparing highly qualified teachers;
				and
								(4)recruit qualified
				individuals, including minorities and individuals from other occupations, into
				the teaching force.
								(b)DefinitionsIn
				this part:
								(1)Arts and
				sciencesThe term arts and sciences means—
									(A)when referring to
				an organizational unit of an institution of higher education, any academic unit
				that offers 1 or more academic majors in disciplines or content areas
				corresponding to the academic subject matter areas in which teachers provide
				instruction; and
									(B)when referring to
				a specific academic subject area, the disciplines or content areas in which
				academic majors are offered by the arts and sciences organizational
				unit.
									(2)Children from
				low-income familiesThe term children from low-income
				families means children as described in section 1124(c)(1)(A) of the
				Elementary and Secondary Education Act of 1965.
								(3)Core academic
				subjectsThe term core academic subjects has the
				meaning given the term in section 9101 of the Elementary and Secondary
				Education Act of 1965.
								(4)Educational
				service agencyThe term educational service agency
				has the meaning given the term in section 9101 of the Elementary and Secondary
				Education Act of 1965.
								(5)Eligible
				partnershipThe term eligible partnership means an
				entity that—
									(A)shall
				include—
										(i)a
				high-need local educational agency;
										(ii)a
				high-need school or a consortium of high-need schools served by the high-need
				local educational agency;
										(iii)a partner
				institution;
										(iv)a
				school, department, or program of education within such partner
				institution;
										(v)a
				school or department of arts and sciences within such partner institution;
				and
										(vi)a
				public or private educational organization; and
										(B)may include any of
				the following:
										(i)The
				Governor of the State.
										(ii)The State
				educational agency.
										(iii)The State board
				of education.
										(iv)The State agency
				for higher education.
										(v)A
				State-approved alternative teacher certification program.
										(vi)A
				business.
										(vii)An educational
				service agency.
										(viii)A teacher
				organization.
										(ix)A
				high-performing local educational agency, or a consortium of such local
				educational agencies, that can serve as a resource to the partnership.
										(x)A
				charter school (as defined in section 5210 of the Elementary and Secondary
				Education Act of 1965).
										(xi)A faith-based or community
				organization.
										(6)Essential
				components of reading instructionThe term essential
				components of reading instruction has the meaning given such term in
				section 1208 of the Elementary and Secondary Education Act of 1965.
								(7)Exemplary
				teacherThe term exemplary teacher has the meaning
				given such term in section 9101 of the Elementary and Secondary Education Act
				of 1965.
								(8)High-need local
				educational agencyThe term high-need local educational
				agency means a local educational agency—
									(A)(i)for which not less than
				20 percent of the children served by the agency are children from low-income
				families;
										(ii)that serves not fewer than 10,000
				children from low-income families; or
										(iii)with a total of less than 600
				students in average daily attendance at the schools that are served by the
				agency and all of whose schools are designated with a school locale code of 41,
				42, or 43, as determined by the Secretary; and
										(B)(i)for which there is a high
				percent age of teachers not teaching in the academic subject areas or grade
				levels in which the teachers were trained to teach; or
										(ii)for which there is a high teacher
				turnover rate or a high percentage of teachers with emergency, provisional, or
				temporary certification or licensure.
										(9)High-need
				schoolThe term high need school means a public
				elementary school or public secondary school that—
									(A)is among the
				highest 25 percent of schools served by the local educational agency that
				serves the school, in terms of the percent age of students from families with
				income below the poverty line; or
									(B)is designated with
				a school locale code of 41, 42, or 43, as determined by the Secretary.
									(10)Highly
				qualifiedThe term highly qualified has the
				meaning given such term in section 9101 of the Elementary and Secondary
				Education Act of 1965 and, with respect to special education teachers, in
				section 602 of the Individuals with Disabilities Education Act.
								(11)Induction
				programThe term induction program means a
				formalized program for new teachers during not less than the teachers’ first 2
				years of teaching that is designed to provide support for, and improve the
				professional performance and advance the retention in the teaching field of,
				beginning teachers. Such program shall promote effective teaching skills and
				shall include the following components:
									(A)High-quality teacher
				mentoring.
									(B)Periodic,
				structured time for collaboration with teachers in the same department or
				field, as well as time for information-sharing among teachers, principals,
				administrators, and participating faculty in the partner institution.
									(C)The application of
				empirically based practice and scientifically based research on instructional
				practices.
									(D)Opportunities for
				new teachers to draw directly upon the expertise of teacher mentors, faculty,
				and researchers to support the integration of empirically based practice and
				scientifically based research with practice.
									(E)The development of
				skills in instructional and behavioral interventions derived from empirically
				based practice and scientifically based research.
									(F)Faculty
				who—
										(i)model the
				integration of research and practice in the classroom; and
										(ii)assist new
				teachers with the effective use and integration of technology in the
				classroom.
										(G)Interdisciplinary
				collaboration among exemplary teachers, faculty, researchers, and other staff
				who prepare new teachers on the learning process and the assessment of
				learning.
									(H)Assistance with
				the understanding of data, particularly student achievement data, and the
				data’s applicability in classroom instruction.
									(I)Periodic,
				structured evaluation of the new teacher by mentor teachers and the principal
				using valid and reliable benchmarks of teaching skills.
									(12)Limited english
				proficientThe term limited English proficient has
				the meaning given such term in section 9101 of the Elementary and Secondary
				Education Act of 1965.
								(13)Partner
				institutionThe term partner institution means an
				institution of higher education, which may include a 2-year institution of
				higher education offering a dual program with a 4-year institution of higher
				education, participating in an eligible partnership that has a teacher
				preparation program—
									(A)whose graduates
				exhibit strong performance on State-determined qualifying assessments for new
				teachers through—
										(i)demonstrating that
				the graduates of the program who intend to enter the field of teaching have
				passed all of the applicable State qualification assessments for new teachers,
				which shall include an assessment of each prospective teacher’s subject matter
				knowledge in the content area in which the teacher intends to teach; or
										(ii)being ranked among
				the highest performing teacher preparation programs in the State as determined
				by the State—
											(I)using criteria
				consistent with the requirements for the State report card under section
				205(b); and
											(II)using the State
				report card on teacher preparation required under section 205(b), after the
				first publication of such report card and for every year thereafter; or
											(B)that
				requires—
										(i)each student in
				the program to meet high academic standards and participate in intensive
				clinical experience;
										(ii)in the case of
				secondary school candidates, to successfully complete an academic major in the
				subject area in which the candidate intends to teach;
										(iii)in the case of
				elementary school candidates, to successfully complete an academic major in the
				arts and sciences; and
										(iv)each student in
				the program preparing to become a teacher to become highly qualified.
										(14)Professional
				developmentThe term professional development has
				the meaning given the term in section 9101 of the Elementary and Secondary
				Education Act of 1965.
								(15)Scientifically
				based reading researchThe term scientifically based
				reading research has the meaning given such term in section 1208 of the
				Elementary and Secondary Education Act of 1965 (29 U.S.C. 6368);
								(16)Scientifically
				based researchThe term scientifically based
				research has the meaning given the term in section 9101 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 6368);
								(17)Teacher
				mentoringThe term teacher mentoring means the
				mentoring of new or prospective teachers through a new or established program
				that—
									(A)includes clear
				criteria for the selection of teacher mentors who will provide role model
				relationships for mentees, which criteria shall be developed by the eligible
				partnership and based on measures of teacher effectiveness;
									(B)provides
				high-quality training for such mentors, including instructional strategies for
				literacy instruction based on scientifically based reading research;
									(C)provides regular
				and ongoing opportunities for mentors and mentees to observe each other’s
				teaching methods in classroom settings during the day in a high-need school in
				the high-need local educational agency in the eligible partnership;
									(D)provides mentoring
				to each mentee by a colleague who teaches in the same field, grade, or subject
				as the mentee;
									(E)promotes
				empirically based practice of and scientifically based research on—
										(i)teaching and
				learning;
										(ii)assessment of
				student learning;
										(iii)the development
				of teaching skills through the use of instructional and behavioral
				interventions; and
										(iv)the improvement
				of the mentees’ capacity to measurably advance student learning; and
										(F)includes—
										(i)common planning
				time or regularly scheduled collaboration for the mentor and mentee; and
										(ii)joint
				professional development opportunities.
										(18)Teaching
				skillsThe term teaching skills means skills that
				enable a teacher to—
									(A)increase student
				learning, achievement, and the ability to apply knowledge;
									(B)effectively convey
				and explain academic subject matter;
									(C)employ strategies
				grounded in the disciplines of teaching and learning that—
										(i)are
				based on empirically based practice, scientifically based research, and, where
				applicable, scientifically based reading research, on teaching and
				learning;
										(ii)are specific to
				academic subject matter; and
										(iii)focus on the
				identification of students’ specific learning needs, particularly students with
				disabilities, students who are limited English proficient, students who are
				gifted and talented, and students with low literacy levels, and the tailoring
				of academic instruction to such needs;
										(D)conduct an ongoing
				assessment of student learning, which may include the use of formative and
				performance-based assessments that measure higher-order thinking skills,
				including application, analysis, synthesis, and evaluation;
									(E)effectively manage
				a classroom; and
									(F)communicate and
				work with parents and guardians, and involve parents and guardians in their
				children’s education.
									(19)Teaching
				residency programThe term teaching residency
				program means a school based teacher preparation program in which a
				prospective teacher—
									(A)for 1 academic
				year, teaches alongside a mentor teacher, who is the teacher of record;
									(B)receives
				concurrent instruction during the year described in subparagraph (A) from the
				partner institution or a State-approved alternative teacher certification
				program, which courses may be taught by local educational agency personnel or
				residency program faculty, in the teaching of the content area in which the
				teacher will become certified or licensed;
									(C)acquires effective
				teaching skills;
									(D)prior to
				completion of the program, attains full State teacher certification or
				licensure, becomes highly qualified, may earn a masters degree, and
				receives a valid and reliable evaluation of the teachers teaching
				skills.
									202.Partnership
				grants
							(a)Program
				authorizedFrom amounts made
				available under section 208, the Secretary is authorized to award grants, on a
				competitive basis, to eligible partnerships, to enable the eligible
				partnerships to carry out the activities described in subsection (c).
							(b)ApplicationEach
				eligible partnership desiring a grant under this section shall submit an
				application to the Secretary at such time, in such manner, and accompanied by
				such information as the Secretary may require. Each such application shall
				contain—
								(1)a needs assessment
				of all the partners in the eligible partnership with respect to the
				preparation, ongoing training, professional development, and retention, of
				general and special education teachers and principals;
								(2)a description of
				the extent to which the program prepares prospective and new teachers with
				strong teaching skills;
								(3)a description of
				the extent to which the program will prepare prospective and new teachers to
				understand scientifically based research and data and the applicability of
				scientifically based research and data in the classroom;
								(4)a description of
				how the partnership will coordinate strategies and activities assisted under
				the grant with other teacher preparation or professional development programs,
				including those funded under the Elementary and Secondary Education Act of 1965
				and the Individuals with Disabilities Education Act, and through the National
				Science Foundation, and how the activities of the partnership will be
				consistent with State, local, and other education reform activities that
				promote student achievement;
								(5)a resource
				assessment that describes the resources available to the partnership,
				including—
									(A)the integration of
				funds from other related sources;
									(B)the intended use
				of the grant funds;
									(C)the commitment of
				the resources of the partnership to the activities assisted under this section,
				including financial support, faculty participation, and time commitments, and
				to the continuation of the activities when the grant ends;
									(6)a description
				of—
									(A)how the
				partnership will meet the purposes of this part;
									(B)how the
				partnership will carry out the activities required under subsection (e) or (f),
				or both, based on the needs identified in paragraph (1), with the goal of
				improving student achievement;
									(C)the partnership’s
				evaluation plan under section 204(a);
									(D)how the
				partnership will align the teacher preparation program with the student
				academic achievement standards and academic content standards under section
				1111(b)(2) of the Elementary and Secondary Education Act of 1965, established
				by the State in which the partnership is located;
									(E)how faculty at the
				partner institution will work with, during the term of the grant, highly
				qualified teachers in the classrooms of schools served by the high-need local
				educational agency in the partnership to provide high-quality professional
				development activities;
									(F)how the
				partnership will design, implement, or enhance a year-long, rigorous, and
				enriching teaching preservice clinical program component;
									(G)the in-service
				professional development strategies and activities to be supported;
									(H)how the
				partnership will collect, analyze, and use data on the retention of all
				teachers in schools located in the geographic area served by the partnership to
				evaluate the effectiveness of the partnership’s teacher support system;
				and
									(I)how the partnership will ensure that
				teachers, principals, and superintendents in private elementary and secondary
				schools located in the geographic areas served by an eligible partnership under
				this part will participate equitably in accordance with section 9501 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 7881); and
									(7)with respect to the
				induction program required as part of the activities carried out under this
				section—
									(A)a demonstration
				that the schools and departments within the institution of higher education
				that are part of the induction program have relevant and essential roles in the
				effective preparation of teachers, including content expertise and expertise in
				teaching;
									(B)a demonstration of
				the partnership’s capability and commitment to the use of empirically based
				practice and scientifically based research on teaching and learning, and the
				accessibility to and involvement of faculty;
									(C)a description of
				how the teacher preparation program will design and implement an induction
				program to support all new teachers through not less than the first 2 years of
				teaching in the further development of the new teachers’ teaching skills,
				including the use of mentors who are trained and compensated by such program
				for the mentors’ work with new teachers; and
									(D)a description of
				how faculty involved in the induction program will be able to substantially
				participate in an elementary or secondary school classroom setting, including
				release time and receiving workload credit for such participation.
									(c)Required use of
				grant fundsAn eligible partnership that receives a grant under
				this part shall use grant funds to carry out a program for the preparation of
				teachers under subsection (e), a teaching residency program under subsection
				(f), or both such programs.
							(d)PriorityIn making grants under this part, the
				Secretary shall give priority to eligible partnerships seeking to carry out an
				effective program for teacher preparation under subsection (e).
							(e)Partnership
				grants for teacher preparationAn eligible partnership that
				receives a grant to carry out an effective program for teacher preparation
				shall carry out all of the following:
								(1)Reforms
									(A)In
				generalImplementing reforms, described in subparagraph (B),
				within each teacher preparation program of the eligible partnership that is
				assisted under this section, to hold each program accountable for—
										(i)preparing—
											(I)current or prospective teachers to be
				highly qualified (including teachers in rural school districts who may teach
				multiple subjects, special educators, teachers of students who are limited
				English proficient who may teach multiple subjects, and teachers who are
				qualified to teach Advanced Placement or International Baccalaureate courses);
				and
											(II)such teachers to
				understand empirically based practice and scientifically based research on
				teaching and learning and its applicability, and to use technology effectively,
				including the use of instructional techniques to improve student achievement;
				and
											(ii)promoting strong
				teaching skills.
										(B)Required
				reformsThe reforms described in subparagraph (A) shall
				include—
										(i)implementing
				teacher preparation program curriculum changes that improve, evaluate, and
				assess how well all prospective and new teachers develop teaching
				skills;
										(ii)using empirically
				based practice and scientifically based research about the disciplines of
				teaching and learning so that all prospective teachers—
											(I)can understand and
				implement research-based teaching practices in classroom-based
				instruction;
											(II)have knowledge of
				student learning methods;
											(III)possess skills to
				analyze student academic achievement data and other measures of student
				learning and use such data and measures to improve instruction in the
				classroom;
											(IV)possess teaching
				skills and an understanding of effective instructional strategies across all
				applicable content areas that enable the teachers to—
												(aa)meet the specific
				learning needs of all students, including students with disabilities, students
				who are limited English proficient, students who are gifted and talented, and
				students with low literacy levels; and
												(bb)differentiate
				instruction for such students; and
												(V)can successfully
				employ scientifically based reading research and effective strategies for
				reading instruction using the essential components of reading
				instruction;
											(iii)ensuring
				collaboration with departments, programs, or units of a partner institution
				outside of the teacher preparation program in all academic content areas to
				ensure that new teachers receive training in both teaching and relevant content
				areas in order to become highly qualified;
										(iv)developing
				admissions goals and priorities in collaboration with the hiring objectives of
				the high-need local educational agency in the eligible partnership; and
										(v)implementing teacher preparation program
				curriculum changes to prepare teachers to teach Advanced Placement or
				International Baccalaureate courses.
										(2)Clinical
				experience and interactionDeveloping and improving a sustained
				and high-quality pre-service clinical education program to further develop the
				teaching skills of all prospective teachers involved in the program. Such
				program shall do the following:
									(A)Incorporate
				year-long opportunities for enrichment activity or a combination of activities,
				including—
										(i)clinical learning
				in classrooms in high-need schools served by the high-need local educational
				agency in the eligible partnership and identified by the eligible partnership;
				and
										(ii)closely
				supervised interaction between faculty and new and experienced teachers,
				principals, and other administrators at elementary schools or secondary
				schools, and providing support for such interaction.
										(B)Integrate pedagogy
				and classroom practice and promote effective teaching skills in academic
				content areas.
									(C)Provide
				high-quality teacher mentoring.
									(D)(i)Be offered over the
				course of a program of teacher preparation;
										(ii)be tightly
				aligned with course work (and may be developed as a 5th year of a teacher
				preparation program); and
										(iii)where feasible,
				allow prospective teachers to learn to teach in the same school district in
				which the teachers will work, learning the instructional initiatives and
				curriculum of that district.
										(E)Provide support
				and training for those individuals participating in an activity for prospective
				teachers described in this paragraph or paragraph (3), and for those who serve
				as mentors for such teachers, based on each individual’s experience. such
				support may include—
										(i)with respect to a
				prospective teacher or a mentor, release time for such individual’s
				participation;
										(ii)with respect to a
				faculty member, receiving course workload credit and compensation for time
				teaching in the eligible partnership’s activities; and
										(iii)with respect to
				a mentor, a stipend, which may include bonus, differential, incentive, or
				performance based pay.
										(3)Induction
				programs for new teachersCreating an induction program for new
				teachers.
								(4)Teacher
				recruitmentDeveloping and implementing effective mechanisms to
				ensure that the eligible partnership is able to recruit qualified individuals
				to become highly qualified teachers, particularly highly qualified special
				education, math, and science teachers, through the activities of the eligible
				partnership. Such mechanisms shall include—
									(A)establishing
				within the high-need local educational agency served by the eligible
				partnership a performance based compensation system to reward effective
				teachers who produce demonstrated growth in student achievement. Such
				compensation system shall be developed with the demonstrated support of
				teachers;
									(B)developing
				strategies that provide differential and bonus pay to recruit—
										(i)highly qualified
				teachers to teach in high-need academic subjects, such as reading, mathematics,
				and science;
										(ii)highly qualified
				teachers to teach in schools within the jurisdiction of the eligible
				partnership identified for school improvement under section 1116(b) of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b));
										(iii)special
				education teachers;
										(iv)teachers
				specializing in teaching limited English proficient children; and
										(v)highly qualified
				teachers in urban or rural schools within the jurisdiction of the eligible
				partnership; and
										(C)developing
				alternative routes to State certification and traditional preparation to become
				highly qualified teachers through—
										(i)innovative
				approaches that reduce unnecessary barriers to State certification while
				producing highly qualified teachers, which may include articulation agreements
				between institutions of higher education that are members of eligible
				partnerships under this section; and
										(ii)alternative routes
				to State certification of teachers for qualified individuals, including
				mid-career professionals from other occupations, former military personnel, and
				recent college graduates with records of academic distinction.
										(5)Teacher
				removalDeveloping and implementing effective mechanisms to
				ensure that local educational agencies and schools served by the eligible
				partnership are able to remove expeditiously incompetent or unqualified
				teachers consistent with procedures to ensure due process for the
				teachers.
								(f)Partnership grants
				for the establishment of teaching residency programs
								(1)In
				generalAn eligible partnership receiving a grant to carry out an
				effective teaching residency program shall carry out a program that includes
				all of the following activities:
									(A)Supporting a
				teaching residency program described in paragraph (2) for high-need subjects
				and areas, as determined by the needs of the high-need local educational agency
				in the partnership.
									(B)Modifying staffing
				procedures to provide greater flexibility for local educational agency and
				school leaders to establish effective school-level staffing in order to
				facilitate placement of graduates of the teaching residency program in cohorts
				that facilitate professional collaboration, both among graduates of the
				teaching residency program and between such graduates and mentor teachers in
				the receiving school.
									(C)Ensuring that
				teaching residents that participated in the teaching residency program
				receive—
										(i)effective
				preservice preparation as described in paragraph (2);
										(ii)teacher
				mentoring;
										(iii)induction
				through the induction program as the teaching residents enter the classroom as
				new teachers; and
										(iv)the preparation
				described in subparagraphs (A), (B), and (C) of subsection (e)(2).
										(2)Teaching
				residency programs
									(A)Establishment
				and designA teaching residency program under this paragraph
				shall be a program based upon models of successful teaching residencies that
				serves as a mechanism to prepare teachers for success in the high-need schools
				in the eligible partnership, and shall be designed to include the following
				characteristics of successful programs:
										(i)The integration of
				pedagogy, classroom practice, and teacher mentoring.
										(ii)Engagement of
				teaching residents in rigorous coursework while undertaking a guided teaching
				apprenticeship.
										(iii)Experience and
				learning opportunities alongside a trained and experienced mentor
				teacher—
											(I)whose teaching
				shall complement the residency program so that classroom clinical practice is
				tightly aligned with coursework;
											(II)who shall have
				extra responsibilities as a teacher leader of the teaching residency program,
				as a mentor for residents, and as a teacher coach during the induction program
				for novice teachers, and for establishing, within the program, a learning
				community in which all individuals are expected to continually improve their
				capacity to advance student learning; and
											(III)who may have
				full relief from teaching duties as a result of such additional
				responsibilities.
											(iv)The establishment
				of clear criteria for the selection of mentor teachers based on measures of
				teacher effectiveness and the appropriate subject area knowledge. Evaluation of
				teacher effectiveness shall be based on observations of such do mains of
				teaching as the following:
											(I)Demonstrated
				knowledge of content, pedagogy, and assessment, including the use of formative
				assessments to improve student learning.
											(II)Appropriate
				instruction that engages students with different learning styles.
											(III)Collaboration
				with colleagues to improve instruction.
											(IV)Analysis of gains
				in student learning, that, when feasible, may include valid and reliable
				objective measures of the influence of teachers on the rate of student academic
				progress.
											(V)In the case of
				mentor candidates who will be mentoring current or future literacy and
				mathematics coaches or instructors, an understanding of scientifically based
				reading research and appropriate skills in the essential components of reading
				instruction, teacher training in literacy instructional strategies across core
				subject areas, and teacher training in mathematics instructional strategies, as
				appropriate.
											(v)Grouping of
				teaching residents in cohorts to facilitate professional collaboration among
				such residents.
										(vi)The development of
				admissions goals and priorities aligned with the hiring objectives of the local
				educational agency partnering with the program, as well as the instructional
				initiatives and curriculum of the agency, in exchange for a commitment by the
				agency to hire graduates from the teaching residency program.
										(vii)Support for
				residents, once the teaching residents are hired as teachers of record, through
				an induction program, professional development, and networking opportunities to
				support the residents through not less than the residents’ first 2 years of
				teaching.
										(B)Selection of
				individuals as teacher residents
										(i)Eligible
				individualIn order to be eligible to be a teacher resident in a
				teaching residency program under this paragraph, an individual shall—
											(I)be a recent
				graduate of a 4-year institution of higher education or a mid-career
				professional from outside the field of education possessing strong content
				knowledge or a record of professional accomplishment; and
											(II)submit an
				application to the teaching residency program.
											(ii)Selection
				criteriaAn eligible partnership carrying out a teaching
				residency program under this subparagraph shall establish criteria for the
				selection of eligible individuals to participate in the teaching residency
				program based on the following characteristics:
											(I)Strong content
				knowledge or record of accomplishment in the field or subject area to be
				taught.
											(II)Strong verbal and
				written communication skills, which may be demonstrated by performance on
				appropriate tests.
											(III)Other attributes
				linked to effective teaching determined by performance-based
				assessments.
											(C)Stipend and
				service requirement
										(i)StipendA
				teaching residency program under this paragraph shall provide a 1-year living
				stipend or salary to teaching residents during the 1-year teaching residency
				program.
										(ii)Service
				requirementAs a condition of receiving a stipend under this
				subparagraph, a teaching resident shall agree to teach in a high-need school
				served by the high-need local educational agency in the eligible partnership
				for a period of 3 or more years after completing the 1-year teaching residency
				program.
										(iii)RepaymentIf
				a teaching resident who received a stipend under this subparagraph does not
				complete the service requirement described in clause (ii), such individual
				shall repay to the high need local educational agency a pro rata portion of the
				stipend amount for the amount of teaching time that the individual did not
				complete.
										(g)Consultation
								(1)In
				generalMembers of an eligible partnership that receives a grant
				under this section shall engage in regular consultation throughout the
				development and implementation of programs and activities under this
				section.
								(2)Regular
				communicationTo ensure timely and meaningful consultation,
				regular communication shall occur among all members of the eligible
				partnership, including the high-need local educational agency. Such
				communication shall continue throughout the implementation of the grant and the
				assessment of programs and activities under this section.
								(3)Written
				consentThe Secretary may approve changes in grant activities of
				a grant under this section only if a written consent signed by all members of
				the eligible partnership is submitted to the Secretary.
								(h)ConstructionNothing
				in this section shall be construed to prohibit an eligible partnership from
				using grant funds to coordinate with the activities of eligible partnerships in
				other States or on a regional basis through Governors, State boards of
				education, State educational agencies, State agencies responsible for early
				childhood education, local educational agencies, or State agencies for higher
				education.
							(i)Supplement, not
				supplantFunds made available under this section shall be used to
				supplement, and not supplant, other Federal, State, and local funds that would
				otherwise be expended to carry out activities under this section.
							203.Administrative
				provisions
							(a)Duration; number
				of awards; payments
								(1)DurationA
				grant awarded under this part shall be awarded for a period of 5 years.
								(2)Number of
				awardsAn eligible partnership, and each individual member that
				is a part of the eligible partnership, may not receive more than 1 grant under
				this part.
								(3)PaymentsThe
				Secretary shall make annual payments of grant funds awarded under this
				part.
								(b)Peer
				review
								(1)PanelThe
				Secretary shall provide the applications submitted under this part to a peer
				review panel for evaluation. With respect to each application, the peer review
				panel shall initially recommend the application for funding or for
				disapproval.
								(2)PriorityIn
				recommending applications to the Secretary for funding under this part, the
				panel shall give priority—
									(A)to applications
				from broad-based eligible partnerships that involve businesses and community
				organizations; and
									(B)to eligible
				partnerships so that the awards promote an equitable geographic distribution of
				grants among rural and urban areas.
									(3)Secretarial
				selectionThe Secretary shall determine, based on the peer review
				process, which applications shall receive funding and the amounts of the
				grants. In determining the grant amount, the Secretary shall take into account
				the total amount of funds available for all grants under this part and the
				types of activities proposed to be carried out by the eligible
				partnership.
								(c)Matching
				requirements
								(1)In
				generalEach eligible partnership receiving a grant under this
				part shall provide, from non-Federal sources, an amount equal to 100 percent of
				the amount of the grant, which may be provided in cash or in-kind, to carry out
				the activities supported by the grant.
								(2)WaiverThe
				Secretary may waive all or part of the matching requirement described in
				paragraph (1) for any fiscal year for an eligible partnership, if the Secretary
				determines that applying the matching requirement to the eligible partnership
				would result in serious hardship or an inability to carry out the authorized
				activities described in this part.
								(d)Limitation on
				administrative expensesAn eligible partnership that receives a
				grant under this part may use not more than 2 percent of the grant funds for
				purposes of administering the grant.
							204.Accountability
				and evaluation
							(a)Eligible
				partnership evaluationEach
				eligible partnership submitting an application for a grant under this part
				shall establish and include in such application, an evaluation plan that
				includes strong performance objectives. The plan shall include objectives and
				measures for increasing—
								(1)student
				achievement for all students as measured by the eligible partnership;
								(2)teacher retention
				in the first 3 years of a teacher’s career;
								(3)improvement in the
				pass rates and scaled scores for initial State certification or licensure of
				teachers; and
								(4)(A)the percentage of highly
				qualified teachers hired by the high-need local educational agency
				participating in the eligible partnership;
									(B)the percentage of such teachers who
				are members of under represented groups;
									(C)the percentage of such teachers who
				teach high-need academic subject areas (such as reading, mathematics, science,
				and foreign language, including less commonly taught languages and critical
				foreign languages);
									(D)the percentage of such teachers who
				teach in high-need areas (including special education and English language
				instruction educational programs for limited English proficient students);
				and
									(E)the percentage of such teachers in
				high need schools, disaggregated by the elementary and secondary school
				levels.
									(b)InformationAn
				eligible partnership receiving a grant under this part shall ensure that
				teachers, principals, school superintendents, and faculty and leadership at
				institutions of higher education located in the geographic areas served by the
				eligible partnership under this part are provided information about the
				activities carried out with funds under this part, including through electronic
				means.
							(c)Revocation of
				grantIf the Secretary determines that an eligible partnership
				receiving a grant under this part is not making substantial progress in meeting
				the purposes, goals, objectives, and measures, as appropriate, of the grant by
				the end of the third year of a grant under this part, then the Secretary shall
				require such eligible partnership to submit a revised application that
				identifies the steps the partnership will take to make substantial progress to
				meet the purposes, goals, objectives, and measures, as appropriate, of this
				part.
							(d)Evaluation and
				disseminationThe Secretary shall evaluate the activities funded
				under this part and report the Secretary’s findings regarding the activities to
				the authorizing committees. The Secretary shall broadly disseminate—
								(1)successful practices
				developed by eligible partnerships under this part; and
								(2)information
				regarding such practices that were found to be ineffective.
								205.Accountability
				for programs that prepare teachers
							(a)Institutional
				and program report cards on the quality of teacher preparation
								(1)Report
				cardEach institution of higher education that conducts a
				traditional teacher preparation program or alternative routes to State
				certification or licensure program and that enrolls students receiving Federal
				assistance under this Act shall report annually to the State and the general
				public, in a uniform and comprehensible manner that conforms with the
				definitions and methods established by the Secretary, both for traditional
				teacher preparation programs and alternative routes to State certification or
				licensure programs, the following information:
									(A)Pass rates and
				scaled scoresFor the most recent year for which the information
				is available for those students who took the assessments and are enrolled in
				the traditional teacher preparation program or alternative routes to State
				certification or licensure program, and for those who have taken the
				assessments and have completed the traditional teacher preparation program or
				alternative routes to State certification or licensure program during the
				2-year period preceding such year, for each of the assessments used for teacher
				certification or licensure by the State in which the program is located—
										(i)the
				percentage of students who have completed 100 percent of the nonclinical
				coursework and taken the assessment who pass such assessment;
										(ii)the percentage of
				all such students who passed each such assessment;
										(iii)the percentage
				of students taking an assessment who completed the teacher preparation program
				after enrolling in the program, which shall be made available widely and
				publicly by the State;
										(iv)the average
				scaled score for all students who took each such assessment;
										(v)a
				comparison of the program’s pass rates with the average pass rates for programs
				in the State; and
										(vi)a
				comparison of the program’s average scaled scores with the average scaled
				scores for programs in the State.
										(B)Program
				informationThe criteria for admission into the program, the
				number of students in the program (disaggregated by race and gender), the
				average number of hours of supervised clinical experience required for those in
				the program, the number of full-time equivalent faculty and students in the
				supervised clinical experience, and the total number of students who have been
				certified or licensed as teachers, disaggregated by subject and area of
				certification or licensure.
									(C)StatementIn
				States that require approval or accreditation of teacher preparation programs,
				a statement of whether the institution’s program is so approved or accredited,
				and by whom.
									(D)Designation as
				low-performingWhether the program has been designated as
				low-performing by the State under section 207(a).
									(E)Use of
				technologyA description of the activities that prepare teachers
				to effectively integrate technology into curricula and instruction and
				effectively use technology to collect, manage, and analyze data in order to
				improve teaching, learning, and decisionmaking for the purpose of increasing
				student academic achievement.
									(2)ReportEach
				eligible partnership receiving a grant under section 202 shall report annually
				on the progress of the eligible partnership toward meeting the purposes of this
				part and the objectives and measures described in section 204(a).
								(3)FinesThe
				Secretary may impose a fine not to exceed $25,000 on an institution of higher
				education for failure to provide the information described in this subsection
				in a timely or accurate manner.
								(4)Special
				ruleIn the case of an institution of higher education that
				conducts a traditional teacher preparation program or alternative routes to
				State certification or licensure program and has fewer than 10 scores reported
				on any single initial teacher certification or licensure assessment during an
				academic year, the institution shall collect and publish information, as
				required under paragraph (1)(A), with respect to an average pass rate and
				scaled score on each State certification or licensure assessment taken over a
				3-year period.
								(b)State report card
				on the quality of teacher preparation
								(1)In
				generalEach State that receives funds under this Act shall
				provide to the Secretary, annually, in a uniform and comprehensible manner that
				conforms with the definitions and methods established by the Secretary, a State
				report card on the quality of teacher preparation in the State, both for
				traditional teacher preparation programs and for alternative routes to State
				certification or licensure programs, which shall include not less than the
				following:
									(A)A description of
				the reliability and validity of the teacher certification and licensure
				assessments, and any other certification and licensure requirements, used by
				the State.
									(B)The standards and
				criteria that prospective teachers must meet in order to attain initial teacher
				certification or licensure and to be certified or licensed to teach particular
				academic subject areas or in particular grades within the State.
									(C)A description of
				how the assessments and requirements described in subparagraph (A) are aligned
				with the State’s challenging academic content standards required under section
				1111(b)(1) of the Elementary and Secondary Education Act of 1965 and State
				early learning standards for early childhood education programs.
									(D)For each of the
				assessments used by the State for teacher certification or licensure—
										(i)for
				each institution of higher education located in the State and each entity
				located in the State that offers an alternative route for teacher certification
				or licensure, the percentage of students at such institution or entity who have
				completed 100 percent of the nonclinical coursework and taken the assessment
				who pass such assessment;
										(ii)the percentage of
				all such students at all such institutions taking the assessment who pass such
				assessment; and
										(iii)the percentage
				of students taking an assessment who completed the teacher preparation program
				after enrolling in the program, which shall be made available widely and
				publicly by the State.
										(E)A description of
				alternative routes to State certification or licensure in the State (including
				any such routes operated by entities that are not institutions of higher
				education), if any, including, for each of the assessments used by the State
				for teacher certification or licensure—
										(i)the percentage of
				individuals participating in such routes, or who have completed such routes
				during the 2-year period preceding the date of the determination, who passed
				each such assessment; and
										(ii)the average
				scaled score of individuals participating in such routes, or who have completed
				such routes during the period preceding the date of the determination, who took
				each such assessment.
										(F)A description of
				the State’s criteria for assessing the performance of teacher preparation
				programs within institutions of higher education in the State. Such criteria
				shall include indicators of the academic content knowledge and teaching skills
				of students enrolled in such programs.
									(G)For each teacher
				preparation program in the State, the criteria for admission into the program,
				the number of students in the program, disaggregated by race and gender (except
				that such disaggregation shall not be required in a case in which the number of
				students in a category is insufficient to yield statistically reliable
				information or the results would reveal personally identifiable information
				about an individual student), the average number of hours of supervised
				clinical experience required for those in the program, and the number of
				full-time equivalent faculty, adjunct faculty, and students in supervised
				clinical experience.
									(H)For the State as a
				whole, and for each teacher preparation program in the State, the number of
				teachers prepared, in the aggregate and reported separately by—
										(i)area of
				certification or licensure;
										(ii)academic major;
				and
										(iii)subject area for
				which the teacher has been prepared to teach.
										(I)Using the data
				generated under subparagraphs (G) and (H), a description of the extent to which
				teacher preparation programs are helping to address shortages of highly
				qualified teachers, by area of certification or licensure, subject, and
				specialty, in the State’s public schools.
									(J)A description of
				the activities that prepare teachers to effectively integrate technology into
				curricula and instruction and effectively use technology to collect, manage,
				and analyze data in order to improve teaching, learning, and decisionmaking for
				the purpose of increasing student academic achievement.
									(2)Prohibition
				against creating a national listThe Secretary shall not create a
				national list or ranking of States, institutions, or schools using the scaled
				scores provided under this subsection.
								(c)Report of the
				secretary on the quality of teacher preparation
								(1)Report
				cardThe Secretary shall provide to Congress, and publish and
				make widely available, a report card on teacher qualifications and preparation
				in the United States, including all the information reported in subparagraphs
				(A) through (J) of subsection (b)(1). Such report shall identify States for
				which eligible partnerships received a grant under this part. Such report shall
				be so provided, published, and made available annually.
								(2)Report to
				congressThe Secretary shall prepare and submit a report to
				Congress that contains the following:
									(A)A comparison of
				States’ efforts to improve the quality of the current and future teaching
				force.
									(B)A comparison of
				eligible partnerships’ efforts to improve the quality of the current and future
				teaching force.
									(C)The national mean
				and median scaled scores and pass rate on any standardized test that is used in
				more than 1 State for teacher certification or licensure.
									(3)Special
				ruleIn the case of a teacher preparation program with fewer than
				10 scores reported on any single initial teacher certification or licensure
				assessment during an academic year, the Secretary shall collect and publish
				information, and make publicly available, with respect to an average pass rate
				and scaled score on each State certification or licensure assessment taken over
				a 3-year period.
								(d)CoordinationThe
				Secretary, to the extent practicable, shall coordinate the information
				collected and published under this part among States for individuals who took
				State teacher certification or licensure assessments in a State other than the
				State in which the individual received the individual’s most recent
				degree.
							205A.Teacher
				development
							(a)Annual
				goalsAs a condition of
				receiving assistance under title IV, each institution of higher education that
				conducts a traditional teacher preparation program or alternative routes to
				State certification or licensure program and that enrolls students receiving
				Federal assistance under this Act shall set annual quantifiable goals
				for—
								(1)increasing the
				number of prospective teachers trained in teacher shortage areas designated by
				the Secretary, including mathematics, science, special education, and
				instruction of limited English proficient students; and
								(2)more closely
				linking the training provided by the institution with the needs of schools and
				the instructional decisions new teachers face in the classroom.
								(b)AssuranceAs
				a condition of receiving assistance under title IV, each institution described
				in subsection (a) shall provide an assurance to the Secretary that—
								(1)training provided
				to prospective teachers responds to the identified needs of the local
				educational agencies or States where the institution’s graduates are likely to
				teach, based on past hiring and recruitment trends;
								(2)prospective special
				education teachers receive coursework in core academic subjects and receive
				training in providing instruction in core academic subjects;
								(3)regular education
				teachers receive training in providing instruction to diverse populations,
				including children with disabilities, limited English proficient students, and
				children from low-income families; and
								(4)prospective
				teachers receive training on how to effectively teach in urban and rural
				schools.
								(c)Public
				reportingAs part of the annual report card required under
				section 205(a)(1), an institution of higher education described in subsection
				(a) shall publicly report whether the goals established under such subsection
				have been met.
							206.State
				Functions
							(a)State
				assessmentIn order to receive funds under this Act, a State
				shall have in place a procedure to identify and assist, through the provision
				of technical assistance, low-performing programs of teacher preparation. Such
				State shall provide the Secretary an annual list of such low-performing teacher
				preparation programs that includes an identification of those programs at risk
				of being placed on such list. Such levels of performance shall be determined
				solely by the State and may include criteria based on information collected
				pursuant to this part. Such assessment shall be described in the report under
				section 205(b).
							(b)Termination of
				eligibilityAny program of teacher preparation from which the
				State has withdrawn the State’s approval, or terminated the State’s financial
				support, due to the low performance of the program based upon the State
				assessment described in subsection (a)—
								(1)shall be
				ineligible for any funding for professional development activities awarded by
				the Department;
								(2)shall not be
				permitted to accept or enroll any student that receives aid under title IV in
				the institution’s teacher preparation program; and
								(3)shall provide
				transitional support, including remedial services if necessary, for students
				enrolled at the institution at the time of termination of financial support or
				withdrawal of approval.
								(c)Negotiated
				rulemakingIf the Secretary develops any regulations implementing
				subsection (b)(2), the Secretary shall submit such proposed regulations to a
				negotiated rulemaking process, which shall include representatives of States,
				institutions of higher education, and educational and student
				organizations.
							(d)Application of
				the requirementsThe requirements of this section shall apply to
				both traditional teacher preparation programs and alternative routes to State
				certification and licensure programs.
							207.General
				Provisions
							(a)MethodsIn
				complying with sections 205 and 206, the Secretary shall ensure that States and
				institutions of higher education use fair and equitable methods in reporting
				and that the reporting methods do not allow identification of
				individuals.
							(b)Special
				ruleFor each State that does not use content assessments as a
				means of ensuring that all teachers teaching in core academic subjects within
				the State are highly qualified, as required under section 1119 of the
				Elementary and Secondary Education Act of 1965 and in accordance with the State
				plan submitted or revised under section 1111 of such Act, and that each person
				employed as a special education teacher in the State who teaches elementary
				school, middle school, or secondary school is highly qualified by the deadline,
				as required under section 612(a)(14)(C) of the Individuals with Disabilities
				Education Act,—
								(1)the Secretary
				shall, to the extent practicable, collect data comparable to the data required
				under this part from States, local educational agencies, institutions of higher
				education, or other entities that administer such assessments to teachers or
				prospective teachers; and
								(2)notwithstanding
				any other provision of this part, the Secretary shall use such data to carry
				out requirements of this part related to assessments, pass rates, and scaled
				scores.
								(c)Release of
				information to teacher preparation programs
								(1)In
				generalFor the purpose of improving teacher preparation
				programs, a State educational agency that receives funds under this Act, or
				that participates as a member of a partnership, consortium, or other entity
				that receives such funds, shall provide to a teacher preparation program, upon
				the request of the teacher preparation program, any and all pertinent
				education-related information that—
									(A)may enable the
				teacher preparation program to evaluate the effectiveness of the program’s
				graduates or the program itself; and
									(B)is possessed,
				controlled, or accessible by the State educational agency.
									(2)Content of
				informationThe information described in paragraph (1)—
									(A)shall include an
				identification of specific individuals who graduated from the teacher
				preparation program to enable the teacher preparation program to evaluate the
				information provided to the program from the State educational agency with the
				program’s own data about the specific courses taken by, and field experiences
				of, the individual graduates; and
									(B)may
				include—
										(i)kindergarten
				through grade 12 academic achievement and demographic data, without revealing
				personally identifiable information about an individual student, for students
				who have been taught by graduates of the teacher preparation program;
				and
										(ii)teacher
				effectiveness evaluations for teachers who graduated from the teacher
				preparation program.
										208.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2008 and each of the 5 succeeding fiscal
				years.
						.
			202.Repeal of part
			 b (preparing tomorrow’s teachers to use technology)Title II (20 U.S.C. 1021 et seq.) is amended
			 by repealing Part B.
			203.General provisionsTitle II (20 U.S.C. 1021 et seq.) as amended
			 by section 202 of this Act is amended by adding at the end the
			 following:
				
					BGeneral provisions
						221.Limitations
							(a)Federal control
				prohibitedNothing in this title shall be construed to permit,
				allow, encourage, or authorize any Federal control over any aspect of any
				private, religious, or home school, whether or not a home school is treated as
				a private school or home school under State law. This section shall not be
				construed to prohibit private, religious, or home schools from participation in
				programs or services under this title.
							(b)No change in
				State control encouraged or requiredNothing in this title shall
				be construed to encourage or require any change in a State’s treatment of any
				private, religious, or home school, whether or not a home school is treated as
				a private school or home school under State law.
							(c)National system
				of teacher certification or licensure prohibitedNothing in this
				title shall be construed to permit, allow, encourage, or authorize the
				Secretary to establish or support any national system of teacher certification
				or
				licensure.
							.
			204.Teacher
			 incentive fund programTitle
			 II (20 U.S.C. 1021 et seq.), as amended by section 203 of this Act, is further
			 amended by adding at the end the following:
				
					CTeacher Incentive
				Fund Program
						231.Purposes;
				definitions
							(a)PurposesThe
				purposes of this part are—
								(1)to assist States,
				local educational agencies, and nonprofit organizations to develop, implement,
				or improve comprehensive performance-based compensation systems for teachers
				and principals, especially for teachers and principals in high-need schools,
				who raise student academic achievement and close the achievement gap;
				and
								(2)to study and
				review performance-based compensation systems for teachers and principals to
				evaluate their effectiveness, fairness, quality, consistency, and
				reliability.
								(b)DefinitionsFor
				purposes of this part:
								(1)Eligible
				entityThe term eligible entity means—
									(A)a local
				educational agency (including a charter school that is a local educational
				agency), or a consortium of such agencies;
									(B)a State
				educational agency, or other State agency designated by the chief executive of
				the State to participate under this subpart; or
									(C)a partnership
				of—
										(i)one or more
				agencies described in subparagraph (A) or (B), or both; and
										(ii)at least one
				nonprofit organization.
										(2)High-need local
				educational agencyThe term high-need local educational
				agency has the meaning given the term in section 201.
								(3)High-need
				schoolThe term high-need school has the meaning
				given the term in section 201.
								(4)Performance-based
				compensation systemThe term performance-based
				compensation system means a system of compensation for teachers and
				principals that—
									(A)differentiates
				levels of compensation primarily on the basis of measurable increases in
				student academic achievement; and
									(B)may
				include—
										(i)differentiated
				levels of compensation on the basis of high-quality teachers’ and principals’
				employment and success in hard-to-staff schools or high-need subject areas;
				and
										(ii)recognition of
				the skills and knowledge of teachers and principals as demonstrated
				through—
											(I)successful
				fulfillment of additional responsibilities or job functions; and
											(II)evidence of high
				achievement and mastery of content knowledge and superior teaching
				skills.
											232.Teacher
				incentive fund grants
							(a)In
				GeneralFrom the amounts appropriated to carry out this part, the
				Secretary is authorized to make grants on a competitive basis to eligible
				entities to develop, implement, or improve performance-based compensation
				systems in participating schools.
							(b)PriorityIn
				making such a grant, the Secretary shall give priority to an eligible entity
				that concentrates its proposed activities on teachers and principals serving in
				high-need schools.
							(c)ApplicationsTo
				be eligible to receive a grant under this part, an eligible entity shall submit
				an application to the Secretary, at such time and in such manner as the
				Secretary may reasonably require, that includes—
								(1)a description of
				the performance-based compensation system that the applicant proposes to
				develop and implement or improve;
								(2)a description and
				demonstration of the support and commitment from teachers and principals in the
				targeted schools, the community, and local educational agency or agencies for
				the performance-based compensation system, including demonstration of
				consultation with teachers and principals on the development and implementation
				of the performance-based compensation system;
								(3)a description of
				how the eligible entity will develop and implement a fair, rigorous, and
				objective process to evaluate teacher, principal, and student performance,
				including the baseline performance against which evaluations of improved
				performance will be made;
								(4)a description and
				demonstration of how teacher and principal views were included in the
				development of the performance-based compensation system;
								(5)a description of
				the local educational agency or local educational agencies to be served by the
				project, including such demographic information about students in the schools
				to be served by the project as the Secretary may request;
								(6)information on
				student academic achievement, the quality of the teachers and principals, and
				existing compensation, bonuses, and incentive systems for teachers and
				principals in the schools to be served by the project;
								(7)a description of
				how the applicant will use grant funds under this part in each year of the
				grant;
								(8)a description of
				the comprehensive, focused professional development that is aligned with
				student content and achievement standards that the applicant will implement to
				support the performance-based compensation system;
								(9)an explanation of
				how the grantee will continue its performance-based compensation system after
				the grant ends;
								(10)a description, if
				applicable, of how the applicant will define the term
				high-quality for the purposes of section 241(b)(4)(B)(i),
				through the use of measurable indicators;
								(11)a description of
				the State, local, or philanthropic funds that will be used to supplement the
				grant and sustain the activities at the end of the grant period; and
								(12)A description of
				how the applicant will evaluate the project annually, including any objective
				measures that are clearly related to the goals for the project and information
				on how the evaluation will produce quantitative and qualitative data.
								(d)Use of
				Funds
								(1)In
				generalA grantee shall use grant funds provided under this part
				only to develop, implement, or improve, in collaboration with teachers,
				principals, other school administrators, and members of the public, a
				performance-based compensation system consistent with the requirements of this
				part.
								(2)Authorized
				activitiesAuthorized activities under this part may include the
				following:
									(A)Developing
				appraisal systems that reflect clear and fair measures of student academic
				achievement.
									(B)Developing
				appraisal systems that reflect clear and fair measures of teacher and principal
				performance based on demonstrated improvements in student academic
				achievement.
									(C)Conducting
				outreach within the local educational agency (or agencies) or the State to gain
				input on how to construct the appraisal system and to develop support for
				it.
									(D)Paying, as part of
				a comprehensive performance-based compensation system, bonuses and increased
				salaries to teachers and principals who raise student academic achievement, so
				long as the grantee uses an increasing share of non-Federal funds to pay these
				monetary rewards each year of the grant.
									(E)Paying, as part of
				a comprehensive performance-based compensation system, additional bonuses to
				teachers who both raise student academic achievement and either teach in
				high-need schools or teach subjects that are difficult to staff, or both, so
				long as the grantee uses an increasing share of non-Federal funds to pay these
				monetary rewards each year of the grant.
									(F)Paying, as part of
				a comprehensive performance-based compensation system, additional bonuses to
				principals who both raise student academic achievement and serve in high-need
				schools, so long as the grantee uses an increasing share of non-Federal funds
				to pay these monetary rewards each year of the grant.
									(e)Duration of
				Grants
								(1)In
				generalThe Secretary may make grants under this section for
				periods of up to 5 years.
								(2)LimitationAn
				agency described in subparagraph (A) of section 241(b)(1) may receive (whether
				individually or as part of a consortium or partnership) a grant under this part
				only once. Such an agency may continue to receive that grant for the period of
				that grant, but shall not receive (whether individually or as part of a
				consortium or partnership) any other grant under this part.
								(f)Equitable
				DistributionTo the extent practicable, the Secretary shall
				ensure an equitable geographic distribution of grants under this
				section.
							(g)Matching
				Requirement
								(1)Each eligible
				entity that receives a grant under this section shall provide, from non-Federal
				sources, an amount (which may be provided in cash or in kind) to carry out the
				activities supported by the grant equal to—
									(A)for the first year
				of the grant, 25 percent of the amount received for that year under the
				grant;
									(B)for the second
				year, 30 percent;
									(C)for the third year,
				35 percent;
									(D)for the fourth
				year, 40 percent; and
									(E)for the fifth
				year, 50 percent.
									(2)The Secretary may
				waive all or part of the matching requirement described in paragraph (1) for
				any fiscal year for an eligible entity described in section 241(b)(1)(A) if
				that eligible entity is a high-need local educational agency, a consortium of
				high-need local educational agencies, or a charter school that is a high-need
				local educational agency and the Secretary determines that applying the
				matching requirement to such eligible entity would result in serious hardship
				or an inability to carry out the activities described in subsection (d).
								(h)Supplement, Not
				SupplantGrant funds provided under this section shall be used to
				supplement, not supplant, other Federal or State funds.
							233.Report and
				evaluation
							(a)ReportThe
				Secretary shall provide an annual report on the implementation of the program
				to the Congress.
							(b)Evaluation
								(1)In
				generalThe Secretary shall, through grant or contract, carry out
				an independent evaluation of the program under this part.
								(2)ContentThe
				evaluation shall measure—
									(A)the effectiveness
				of the program in improving student academic achievement;
									(B)the satisfaction
				of the participating teachers or principals; and
									(C)the extent to
				which the program assisted the eligible entities in recruiting and retaining
				high-quality teachers and principals, especially in hard-to-staff subject
				areas.
									234.Authorization
				of appropriations
							(a)In
				GeneralThere are authorized to be appropriated to carry out this
				part such sums as may be necessary for fiscal year 2008 and each of the
				succeeding 5 fiscal years.
							(b)ReservationThe
				Secretary may reserve not more than 3 percent of the funds appropriated to
				carry out this part for any one fiscal year for the cost of the evaluation
				under section 243(b) and for technical assistance and program
				outreach.
							.
			205.National
			 teacher corpsTitle II (20
			 U.S.C. 1021 et seq.), as amended by section 204 of this Act, is further amended
			 by adding at the end the following:
				
					DNATIONAL TEACHER
				CORPS
						241.PurposesThe purposes of this part are—
							(1)to raise the number
				of highly accomplished recent college graduates teaching in underserved urban
				and rural communities in the United States;
							(2)to increase the
				number of school districts and communities served by a nationally recruited
				corps of outstanding new teachers; and
							(3)to build a broader
				pipeline of talented and experienced future leaders in public education and
				education reform.
							242.DefinitionsIn this part:
							(1)In
				generalThe terms highly qualified, local
				educational agency, and Secretary have the meanings given
				the terms in section 9101 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7801).
							(2)High
				needThe term high need, when used with respect to a
				local educational agency, means a local educational agency experiencing a
				shortage of highly qualified teachers, as determined by the Secretary.
							243.Grant program
				authorizedThe Secretary is
				authorized to award a grant to a highly-selective national teacher corps to
				implement and expand its program of recruiting, selecting, training, and
				supporting new teachers. The grantee shall be a highly selective national
				teacher corps that—
							(1)focuses a national
				recruitment effort on recent college graduates from all academic majors;
							(2)trains such
				graduates through intensive summer institutes;
							(3)places such
				graduates as teachers in public schools in school districts of high need local
				educational agencies in urban and rural communities across multiple States;
				and
							(4)supports and
				measures the progress of such teachers through intensive professional
				development.
							244.Grant
				requirementsIn carrying out
				the grant program under this part, the Secretary shall enter into an agreement
				with the grantee under which the grantee agrees to use the grant funds—
							(1)to provide highly
				qualified teachers to high need local educational agencies in urban and rural
				communities;
							(2)to pay the cost of
				recruiting, selecting, training, and supporting new teachers; and
							(3)to serve a
				substantial number and percentage of underserved students.
							245.Authorized
				activitiesGrant funds
				provided under this part shall be used by the grantee to carry out each of the
				following activities:
							(1)Recruiting and
				selecting teachers through a highly-selective national process.
							(2)Providing
				preservice training to selected teachers through a rigorous summer institute
				that includes hands-on teaching experience and significant exposure to
				education coursework and theory.
							(3)Placing selected
				teachers in schools and positions in high need local education agencies that
				serve a high percentage of low-income students.
							(4)Providing ongoing
				professional development activities for the selected teachers in the classroom,
				including regular classroom observations and feedback, and ongoing training and
				support.
							246.Evaluation
							(a)Annual
				ReportThe grantee shall provide to the Secretary an annual
				report that includes—
								(1)data on the number
				and quality of the teachers provided to local educational agencies through the
				grant under this part;
								(2)an externally
				conducted analysis of the satisfaction of local educational agencies and
				principals with the teachers so provided; and
								(3)comprehensive data
				on the background of the selected teachers, the training such teachers
				received, the placement sites of the teachers, the professional development of
				the teachers, and the retention of the teachers.
								(b)StudyThe
				Secretary shall provide for a study comparing the academic achievement of
				students taught by the teachers selected, trained, and placed under this part
				with the academic achievement of students taught by other teachers in the same
				schools and positions. The Secretary shall provide for such a study not less
				than once every 3 years, and each such study shall include multiple local
				educational agencies. Each such study shall meet the peer-review standards of
				the education research community.
							247.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums for fiscal year
				2008 and each of the 5 succeeding fiscal years
				.
						.
			206.TransitionThe Secretary of Education shall take such
			 actions as the Secretary determines to be appropriate to provide for the
			 orderly implementation of this title.
			IIIINSTITUTIONAL
			 AID
			301.Title
			 III Grants for American Indian Tribally
			 Controlled Colleges and Universities
				(a)Eligible
			 InstitutionsSubsection (b) of section 316 (20 U.S.C. 1059c(b))
			 is amended to read as follows:
					
						(b)Definitions
							(1)Eligible
				institutionsFor purposes of this section, Tribal Colleges and
				Universities are the following:
								(A)any of the
				following institutions that qualify for funding under the Tribally Controlled
				College or University Assistance Act of 1978 or is listed in the Equity in
				Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note): Bay Mills
				Community College; Blackfeet Community College; Cankdeska Cikana Community
				College; Chief Dull Knife College; College of Menominee Nation; Crownpoint
				Institute of Technology; Diné College; D–Q University; Fond du Lac Tribal and
				Community College; Fort Belknap College; Fort Berthold Community College; Fort
				Peck Community College; Haskell Indian Nations University; Institute of
				American Indian and Alaska Native Culture and Arts Development; Lac Courte
				Oreilles Ojibwa Community College; Leech Lake Tribal College; Little Big Horn
				College; Little Priest Tribal College; Nebraska Indian Community College;
				Northwest Indian College; Oglala Lakota College; Saginaw Chippewa Tribal
				College; Salish Kootenai College; Si Tanka University—Eagle Butte Campus; Sinte
				Gleska University; Sisseton Wahpeton Community College; Sitting Bull College;
				Southwestern Indian Polytechnic Institute; Stone Child College; Tohono O’odham
				Community College; Turtle Mountain Community College; United Tribes Technical
				College; and White Earth Tribal and Community College; and
								(B)any other
				institution of higher education that meets the definition of tribally
				controlled college or university in section 2 of the Tribally Controlled
				College or University Assistance Act of 1978, and meets all other requirements
				of this section.
								(2)IndianThe
				term Indian has the meaning given the term in section 2 of the
				Tribally Controlled College or University Assistance Act of
				1978.
							.
				(b)Distance
			 LearningSubsection (c)(2) of such section is amended—
					(1)by amending
			 subparagraph (B) to read as follows:
						
							(B)construction,
				maintenance, renovation, and improvement in classrooms, libraries,
				laboratories, and other instructional facilities, including purchase or rental
				of telecommunications technology equipment or services, and the acquisition of
				real property adjacent to the campus of the institution on which to construct
				such
				facilities;
							;
					(2)in subparagraph
			 (C), by inserting before the semicolon at the end the following: , or
			 advanced degrees in tribal governance or tribal public policy;
					(3)in
			 subparagraph (D), by inserting before the semicolon at the end the following:
			 , in tribal governance, or in tribal public policy;
					(4)by striking
			 and at the end of subparagraph (K);
					(5)by redesignating
			 subparagraph (L) as subparagraph (M); and
					(6)by inserting after
			 subparagraph (K) the following new subparagraph:
						
							(L)developing or
				improving facilities for Internet use or other distance learning academic
				instruction capabilities;
				and
							.
					(c)Application and
			 AllotmentSubsection (d) of such section is amended to read as
			 follows:
					
						(d)Application and
				Allotment
							(1)Institutional
				eligibilityTo be eligible to receive assistance under this
				section, a Tribal College or University shall be an eligible institution under
				section 312(b).
							(2)ApplicationAny
				Tribal College or University desiring to receive assistance under this section
				shall submit an application to the Secretary at such time, and in such manner,
				as the Secretary may reasonably require.
							(3)Allotments to
				institutions
								(A)Allotment: pell
				grant basisFrom the amount appropriated to carry out this
				section for any fiscal year, the Secretary shall allot to each eligible
				institution a sum which bears the same ratio to one-half that amount as the
				number of Pell Grant recipients in attendance at such institution at the end of
				the award year preceding the beginning of that fiscal year bears to the total
				number of Pell Grant recipients at all eligible institutions.
								(B)Allotment:
				degree and certificate basisFrom the amount appropriated to
				carry out this section for any fiscal year, the Secretary shall allot to each
				eligible institution a sum which bears the same ratio to one-half that amount
				as the number of degrees or certificates awarded by such institution during the
				preceding academic year bears to the total number of degrees or certificates
				awarded by all eligible institutions.
								(C)Minimum
				grantNotwithstanding subparagraphs (A) and (B), the amount
				allotted to each institution under this section shall not be less than
				$500,000.
								(4)Special
				rules
								(A)Concurrent
				fundingFor the purposes of this part, no Tribal College or
				University that is eligible for and receives funds under this section shall
				concurrently receive funds under other provisions of this part or part
				B.
								(B)ExemptionSection
				313(d) shall not apply to institutions that are eligible to receive funds under
				this
				section.
								.
				302.Alaska Native
			 and Native Hawaiian-serving institutions
				(a)Distance
			 LearningSection 317(c)(2) (20 U.S.C. 1059d(c)(2)) is
			 amended—
					(1)by amending
			 subparagraph (B) to read as follows:
						
							(B)construction,
				maintenance, renovation, and improvement in classrooms, libraries,
				laboratories, and other instructional facilities, including purchase or rental
				of telecommunications technology equipment or services, and the acquisition of
				real property adjacent to the campus of the institution on which to construct
				such
				facilities;
							;
					(2)in
			 subparagraph (C), by inserting before the semicolon at the end the following:
			 , or advanced degrees in tribal governance or tribal public
			 policy;
					(3)in subparagraph
			 (D), by inserting before the semicolon at the end the following: , in
			 tribal governance, or tribal public policy;
					(4)by striking
			 and at the end of subparagraph (G);
					(5)by striking the
			 period at the end of subparagraph (H) and inserting a semicolon; and
					(6)by inserting after
			 subparagraph (H) the following new subparagraph:
						
							(I)development or
				improvement of facilities for Internet use or other distance learning academic
				instruction capabilities;
				and
							.
					(b)Endowment
			 FundsSection 317(c) is further amended by adding at the end the
			 following new paragraph:
					
						(3)Endowment
				funds
							(A)In
				generalAn Alaska Native-serving institution or Native
				Hawaiian-serving institution may use not more than 20 percent of the grant
				funds provided under this section to establish or increase an endowment fund at
				the institution.
							(B)Matching
				requirementIn order to be eligible to use grant funds in
				accordance with subparagraph (A), the institution shall provide to the
				endowment fund from non-Federal funds an amount equal to the Federal funds used
				in accordance with subparagraph (A), for the establishment or increase of the
				endowment fund.
							(C)Applicability of
				other provisionsThe provisions of part C regarding the
				establishment or increase of an endowment fund, that the Secretary determines
				are not inconsistent with this paragraph, shall apply to funds used under
				subparagraph
				(A).
							.
				(c)Application
			 ProcessSection 317(d)(2) is amended by striking everything after
			 the first sentence.
				303.Grants to Part
			 B institutions
				(a)Use of
			 Funds
					(1)Facilities and
			 equipment
						(A)Undergraduate
			 institutionsParagraph (2) of section 323(a) (20 U.S.C. 1062(a))
			 is amended to read as follows:
							
								(2)Construction,
				maintenance, renovation, and improvement in classrooms, libraries,
				laboratories, and other instructional facilities, including development or
				improvement of facilities for Internet use or other distance learning academic
				instruction capabilities and purchase or rental of telecommunications
				technology equipment or services, and the acquisition of real property adjacent
				to the campus of the institution on which to construct such
				facilities.
								.
						(B)Graduate and
			 professional schoolsParagraph (2) of section 326(c) (20 U.S.C.
			 1063b(c)) is amended to read as follows:
							
								(2)construction,
				maintenance, renovation, and improvement in classrooms, libraries,
				laboratories, and other instructional facilities, including purchase or rental
				of telecommunications technology equipment or services, and the acquisition of
				real property adjacent to the campus of the institution on which to construct
				such
				facilities;
								.
						(2)Outreach and
			 collaborationParagraph (11) of section 323(a) (20 U.S.C.
			 1062(a)) is amended to read as follows:
						
							(11)Establishing
				community outreach programs and collaborative partnerships between part B
				institutions and local elementary or secondary schools. Such partnerships may
				include mentoring, tutoring, or other instructional opportunities that will
				boost student academic achievement and assist elementary and secondary school
				students in developing the academic skills and the interest to pursue
				postsecondary
				education.
							.
					(b)Technical
			 AssistanceSection 323 (20 U.S.C. 1062) is amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting after
			 subsection (b) the following new subsection:
						
							(c)Technical
				Assistance
								(1)In
				generalAn institution may not use more than 2 percent of the
				grant funds provided under this part to secure technical assistance.
								(2)Technical
				assistanceTechnical assistance may include assistance with
				enrollment management, financial management, and strategic planning.
								(3)ReportThe
				institution shall report to the Secretary on an annual basis, in such form as
				the Secretary requires, on the use of funds under this
				subsection.
								.
					(c)Minimum
			 GrantsSection 324(d)(1) (20 U.S.C. 1063(d)(1)) is amended by
			 inserting before the period at the end the following: , except that, if
			 the amount appropriated to carry out this part for any fiscal year exceeds the
			 amount needed to provide to each institution an amount equal to the total
			 amount received by such institution under subsections (a), (b), and (c) for the
			 preceding fiscal year, then the amount of such excess appropriation shall first
			 be applied to increase the minimum allotment under this subsection to
			 $750,000.
				(d)Eligible
			 Graduate or Professional Schools
					(1)General
			 authoritySection 326(a)(1) (20 U.S.C. 1063b(a)(1)) is
			 amended—
						(A)by inserting
			 (A) after subsection (e) that; and
						(B)by inserting
			 before the period at the end the following: , (B) is accredited by a
			 nationally recognized accrediting agency or association determined by the
			 Secretary to be a reliable authority as to the quality of training offered, and
			 (C) according to such an agency or association, is in good
			 standing.
						(2)Eligible
			 institutionsSection 326(e)(1) (20 U.S.C. 1063b(e)(1)) is
			 amended—
						(A)by striking
			 and at the end of subparagraph (Q);
						(B)by striking the
			 period at the end of subparagraph (R) and inserting a semicolon; and
						(C)by adding at the
			 end the following new subparagraphs:
							
								(S)Alabama State
				University qualified graduate program;
								(T)Prairie View A
				& M University qualified graduate program;
								(U)Coppin State
				University qualified graduate program;
								(V)Delaware State
				University qualified graduate program;
								(W)Langston University
				qualified graduate program;
								(X)West Virginia
				State University qualified graduate program; and
								(Y)Fayetteville State
				University qualified graduate
				program.
								.
						(3)Conforming
			 amendmentSection 326(e)(3) (20 U.S.C. 1063b(e)(3)) is
			 amended—
						(A)by striking
			 1998 and inserting 2006; and
						(B)by striking
			 (Q) and (R) and inserting (S) through (Y).
						(e)Professional or
			 Graduate InstitutionsSection 326(f) (20 U.S.C. 1063b(f)) is
			 amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 $26,600,000 and inserting $54,500,000; and
						(B)by striking
			 (P) and inserting (R);
						(2)in paragraph
			 (2)—
						(A)by striking
			 $26,600,000, but not in excess of $28,600,000 and inserting
			 $54,500,000, but not in excess of $58,500,000; and
						(B)by striking
			 subparagraphs (Q) and (R) and inserting subparagraphs (S)
			 through (Y); and
						(3)in
			 paragraph (3)—
						(A)by striking
			 $28,600,000 and inserting $58,500,000; and
						(B)by striking
			 (R) and inserting (Y).
						(f)Hold
			 HarmlessSection 326(g) (20 U.S.C. 1063b(g)) is amended by
			 striking 1998 each place it appears and inserting
			 2006.
				304.Technical
			 Amendments
				(a)AmendmentsTitle
			 III is further amended—
					(1)in
			 section 311(c) (20 U.S.C. 1057(c))—
						(A)by redesignating
			 paragraphs (7) through (12) as paragraphs (8) through (13), respectively;
			 and
						(B)by inserting after
			 paragraph (6) the following:
							
								(7)Education or
				counseling services designed to improve the financial literacy and economic
				literacy of students and, as appropriate, their
				parents.
								;
						(2)in section
			 312(b)(1)(A) (20 U.S.C. 1058(b)(1)(A)), by striking subsection
			 (c) and inserting subsection (d);
					(3)in section
			 312(b)(1)(F) (20 U.S.C. 1058(b)(1)(F)), by inserting which is
			 before located;
					(4)in section
			 312(b)(1) (20 U.S.C. 1058(b)(1)), by redesignating subparagraphs (E) and (F) as
			 subparagraphs (F) and (G), respectively, and by inserting after subparagraph
			 (D) the following new subparagraph:
						
							(E)which provides a
				program that is not less than a 2-year educational program that is acceptable
				for full credit toward a bachelor’s
				degree;
							;
					(5)in section
			 316(c)(2) (20 U.S.C. 1059c(c)(2))—
						(A)by redesignating
			 subparagraphs (G) through (M) (as redesignated by section 301(b)(5) of this
			 Act) as subparagraphs (H) through (N), respectively;
						(B)by inserting after
			 subparagraph (F) the following:
							
								(G)education or
				counseling services designed to improve the financial literacy and economic
				literacy of students and, as appropriate, their
				parents;
								;
				and
						(C)in subparagraph
			 (N), as redesignated by subparagraph (A), by striking subparagraphs (A)
			 through (K) and inserting subparagraphs (A) through
			 (M);
						(6)in section
			 317(c)(2) (20 U.S.C. 1059d(c)(2)), by inserting after subparagraph (I) (as
			 added by section 302(a)(6) of this Act) the following:
						
							(J)education or
				counseling services designed to improve the financial literacy and economic
				literacy of students and, as appropriate, their
				parents.
							;
					(7)in
			 section 323(a) (20 U.S.C. 1062(a))—
						(A)by striking
			 section 360(a)(2) and inserting section
			 399(a)(2)(A);
						(B)by redesignating
			 paragraphs (7) through (12) as paragraphs (8) through (13), respectively;
			 and
						(C)by inserting after
			 paragraph (6) the following:
							
								(7)Education or
				counseling services designed to improve the financial literacy and economic
				literacy of students and, as appropriate, their
				parents.
								;
						(8)in section
			 324(d)(2) (20 U.S.C. 1063(d)(2)), by striking section
			 360(a)(2)(A) and inserting section 399(a)(2)(A);
					(9)in
			 section 326(e)(1) (20 U.S.C. 1063b(e)(1)), in the matter preceding subparagraph
			 (A), by inserting a colon after the following;
					(10)in section 327(b)
			 (20 U.S.C. 1063c(b)), by striking initial;
					(11)in section
			 342(5)(C) (20 U.S.C. 1066a(5)(C))—
						(A)by inserting a
			 comma after equipment the first place it appears; and
						(B)by striking
			 technology,, and inserting technology,;
						(12)in section 343(e)
			 (20 U.S.C. 1066b(e)), by inserting after the subsection designation the
			 following: Sale of Qualified
			 Bonds.—;
					(13)in section 351(a)
			 (20 U.S.C. 1067a(a)), by striking of 1979;
					(14)in section
			 391(b)(7)(E) (20 U.S.C. 1068(b)(7)(E)), by striking subparagraph
			 (E) and inserting subparagraph (D); and
					(15)in section 396
			 (20 U.S.C. 1068e), by striking section 360 and inserting
			 section 399.
					(b)RepealSection
			 1024 (20 U.S.C. 1135b–3), as transferred by section 301(a)(5) of the Higher
			 Education Amendments of 1998 (Public Law 105–244; 112 Stat. 1636), is
			 repealed.
				305.Title
			 III authorizationsSection 399(a) (20 U.S.C. 1068h(a)) is
			 amended—
				(1)by
			 striking 1999 each place it appears and inserting
			 2007;
				(2)by striking
			 4 succeeding fiscal years each place it appears and inserting
			 5 succeeding fiscal years;
				(3)in paragraph
			 (1)—
					(A)by striking
			 $10,000,000 in subparagraph (B) and inserting
			 $23,800,000; and
					(B)by striking
			 $5,000,000 in subparagraph (C) and inserting
			 $11,900,000;
					(4)in paragraph
			 (2)—
					(A)by striking
			 $135,000,000 in subparagraph (A) and inserting
			 $241,000,000; and
					(B)by striking
			 $35,000,000 in subparagraph (B) and inserting
			 $59,000,000; and
					(5)in
			 paragraph (4), by striking $110,000 and inserting
			 $212,000.
				IVSTUDENT
			 ASSISTANCE
			AGRANTS
			 TO STUDENTS
				401.Pell
			 Grants
					(a)Extension of
			 AuthoritySection 401(a) (20 U.S.C. 1070a(a)) is amended by
			 striking 2004 and inserting 2013.
					(b)Direct
			 PaymentSection 401(a) (20 U.S.C. 1070a(a)) is further
			 amended—
						(1)by striking
			 paragraph (2); and
						(2)by redesignating
			 paragraph (3) as paragraph (2).
						(c)Maximum Pell
			 Grant IncreaseParagraph (2)(A) of section 401(b) 20 U.S.C.
			 1070a(b)(2)(A)) is amended to read as follows:
						
							(2)(A)The amount of the
				Federal Pell Grant for a student eligible under this part shall be $6,000 for
				academic years 2008–2009 through 2013–2014, less an amount equal to the amount
				determined to be the expected family contribution with respect to that student
				for that
				year.
								.
					(d)Multiple
			 GrantsParagraph (5) of section 401(b) (as redesignated by
			 subsection (d)(2)) is amended to read as follows:
						
							(5)Year-round pell
				grants
								(A)In
				generalThe Secretary shall, for students enrolled full time in a
				baccalaureate or associate’s degree program of study at an eligible
				institution, award such students not more than two Pell grants during an award
				year to permit such students to accelerate progress toward their degree
				objectives by enrolling in academic programs for 12 months rather than 9
				months.
								(B)LimitationThe
				Secretary shall limit the awarding of additional Pell grants under this
				paragraph to students attending—
									(i)baccalaureate
				degree granting institutions that have a graduation rate as reported by the
				Integrated Postsecondary Education Data System for the 4 preceding academic
				years of at least 30 percent; or
									(ii)two-year
				institutions that have a graduation rate as reported by the Integrated
				Postsecondary Education Data Systems, in at least one of the last 3 years for
				which data is available, that is above the average for the applicable year for
				the institution’s type and control.
									(C)EvaluationThe
				Secretary shall conduct an evaluation of the program under this paragraph and
				submit to the Congress an evaluation report no later than October 1,
				2011.
								(D)Regulations
				requiredThe Secretary shall promulgate regulations implementing
				this
				paragraph.
								.
					(e)Ineligibility
			 Based on Involuntary Civil Commitment for Sexual
			 OffensesParagraph (7) of section 401(b) (as redesignated by
			 subsection (d)(2)) is amended by inserting before the period the following:
			 or who is subject to an involuntary civil commitment upon completion of
			 a period of incarceration for a forcible or nonforcible sexual offense (as
			 determined in accordance with the Federal Bureau of Investigation’s Uniform
			 Crime Reporting Program).
					(f)Pell Grant
			 Eligibility DurationSection 401(c) (20 U.S.C. 1070a(c)) is
			 amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 The period and inserting in lieu thereof Subject to
			 paragraph (5), the period; and
							(B)by striking the
			 period at the end thereof and inserting but shall be subject to the
			 limitation described in paragraph (5).; and
							(2)by adding at the
			 end the following new paragraph:
							
								(5)The period during which a student may
				receive Federal Pell Grants shall not exceed the equivalent of 18 semesters or
				27 quarters in duration (as determined by the Secretary by regulation), without
				regard to whether the student is enrolled on a full-time basis during any
				portion of that period, and including any period of time for which the student
				received Federal Pell Grants prior to the date of enactment of the College
				Access and Opportunity Act of
				2006.
								.
						(g)Eligibility
			 PeriodSection 401(c)(2) (20 U.S.C. 1070a(c)(2)) is amended by
			 inserting , for not more than one academic year, after
			 which are determined by the institution in the first
			 sentence.
					(h)Academic
			 Competitiveness Grant EligibilitySection 401A(c)(3) (as added by section
			 8003 of the Higher Education Reconciliation Act of 2005) is amended by striking
			 established by a State or local educational agency and recognized as
			 such by the Secretary each place it appears in subsections (c)(3)(A)(i)
			 and (c)(3)(B)(i) and inserting that prepares students for college and
			 work beyond the basic graduation requirements and that is recognized as such by
			 the designated State official, or with respect to any private school or home
			 school, the designated school official for such school.
					(i)Conforming
			 amendmentChapter 3 of subpart 2 of part A of title IV (20 U.S.C.
			 1070a–31 through 1070a–35) is repealed.
					(j)Effective
			 DateThe amendments made by this section shall be effective with
			 respect to academic years beginning on or after July 1, 2008.
					402.TRIO
			 programs
					(a)Duration of
			 Grants
						(1)AmendmentSection
			 402A(b)(2) (20 U.S.C. 1070a–11(b)(2)) is amended to read as follows:
							
								(2)DurationGrants
				or contracts awarded under this chapter shall be awarded for a period of 5
				years, except that—
									(A)grants under
				section 402G shall be awarded for a period of 2 years; and
									(B)grants under
				section 402H shall be awarded for a period determined by the
				Secretary.
									.
						(2)Transition to
			 synchronous grant periodsNotwithstanding section 402A(b)(2) of
			 the Higher Education Act of 1965 (as
			 in effect both prior to and after the amendment made by paragraph (1) of this
			 subsection), the Secretary of Education may continue an award made before the
			 date of enactment of this Act under section 402B, 402C, 402D, 402E, or 402F of
			 such Act as necessary to permit all the awards made under such a section to
			 expire at the end of the same fiscal year, and thereafter to expire at the end
			 of 5 years as provided in the amendment made by paragraph (1) of this
			 subsection.
						(b)Minimum
			 GrantsSection 402A(b)(3) (20 U.S.C. 1070a–11(b)(3)) is amended
			 to read as follows:
						
							(3)Minimum
				grantsUnless the institution or agency requests a smaller
				amount, individual grants for programs authorized under this chapter shall be
				no less than $200,000, except that individual grants for programs authorized
				under section 402G shall be no less than
				$170,000.
							.
					(c)Application
			 Status; Foster Care CoordinationParagraph (7) of section 402A(c)
			 (20 U.S.C. 1070a–11(c)(7)) is amended to read as follows:
						
							(7)CoordinationEach
				applicant for funds under the programs authorized by this chapter shall
				identify services to foster care youth as a permissible service in those
				programs, and ensure that such youth receive supportive services, including
				mentoring, tutoring, and other services provided by those
				programs.
							.
					(d)Documentation of
			 StatusSection 402A(e) (20 U.S.C. 1070a–11(e)) is amended by
			 striking (g)(2) each place it appears in paragraphs (1) and (2)
			 and inserting (i)(4).
					(e)Homeless and
			 Unaccompanied YouthSection 402A(e) is further amended by adding
			 at the end the following new paragraph:
						
							(3)Notwithstanding this subsection and
				subsection (i)(4), individuals who are homeless or unaccompanied youth as
				defined in section 725 of the McKinney-Vento Homeless Assistance Act shall be
				eligible to participate in programs under sections 402B, 402C, 402D, and 402F
				of this
				chapter.
							.
					(f)Authorization of
			 AppropriationsSection 402A(f) (20 U.S.C. 1070a–11(f)) is amended
			 by striking $700,000,000 for fiscal year 1999, and such sums as may be
			 necessary for each of the 4 succeeding fiscal years and inserting
			 $836,500,000 for fiscal year 2008 and such sums as may be necessary for
			 each of the 5 succeeding fiscal years.
					(g)DefinitionSection
			 402A(g) (20 U.S.C. 1070a–11(g)) is amended—
						(1)in paragraph
			 (3)—
							(A)by striking
			 by reason of such individual’s age;
							(B)in subparagraph
			 (A), by striking or at the end;
							(C)in subparagraph
			 (B), by striking the period and inserting ; or; and
							(D)by adding at the
			 end the following new subparagraph (C):
								
									(C)was a member of a
				reserve component of the Armed Forces who served on active duty in support of a
				contingency operation (as that term is defined in section 101(a)(13) of title
				10, United States Code) on or after September 11,
				2001.
									;
							(2)by redesignating
			 paragraphs (1) through (4) as paragraphs (3) through (6), respectively;
			 and
						(3)by inserting
			 before paragraph (3), as redesignated, the following:
							
								(1)Different
				campusThe term different campus means an
				institutional site that—
									(A)is geographically
				apart from the main campus of the institution;
									(B)is permanent in
				nature; and
									(C)offers courses in
				educational programs leading to a degree, certificate, or other recognized
				educational credential.
									(2)Different
				populationThe term different population means a
				group of individuals, with respect to whom an entity seeks to serve through an
				application for funding under this chapter, that—
									(A)is separate and
				distinct from any other population that the entity seeks to serve through an
				application for funding under this chapter; or
									(B)while sharing some
				of the same needs as another population that the entity seeks to serve through
				an application for funding under this chapter, has distinct needs for
				specialized
				services.
									.
						(h)Education and
			 Counseling ServicesChapter 1 of subpart 2 of part A of title IV
			 is further amended—
						(1)in section 402B(b)
			 (20 U.S.C. 1070a–12(b))—
							(A)by redesignating
			 paragraphs (3) through (10) as paragraphs (4) through (11),
			 respectively;
							(B)by inserting after
			 paragraph (2) the following:
								
									(3)education or
				counseling services designed to improve the financial literacy and economic
				literacy of students and, as appropriate, their
				parents;
									;
				and
							(C)in paragraph (11),
			 as redesignated by subparagraph (A), by striking paragraphs (1) through
			 (9) and inserting paragraphs (1) through (10);
							(2)in section 402C
			 (20 U.S.C. 1070a–13)—
							(A)in subsection
			 (b)—
								(i)by
			 redesignating paragraphs (2) through (12) as paragraphs (3) through (13),
			 respectively;
								(ii)by
			 inserting after paragraph (1) the following:
									
										(2)education or
				counseling services designed to improve the financial literacy and economic
				literacy of students and, as appropriate, their
				parents;
										;
								(iii)in
			 paragraph (12), as redesignated by clause (i), by inserting ,
			 specifically in the fields of math and science after
			 postsecondary education; and
								(iv)in
			 paragraph (13), as redesignated by clause (i), by striking paragraphs
			 (1) through (11) and inserting paragraphs (1) through
			 (12); and
								(B)in subsection (e),
			 by striking subsection (b)(10) and inserting subsection
			 (b)(11);
							(3)in section 402D(b)
			 (20 U.S.C. 1070a–14(b))—
							(A)by redesignating
			 paragraphs (2) through (10) as paragraphs (3) through (11),
			 respectively;
							(B)by inserting after
			 paragraph (1) the following:
								
									(2)education or
				counseling services designed to improve the financial literacy and economic
				literacy of students;
									;
				and
							(C)in paragraph (11),
			 as redesignated by subparagraph (A), by striking paragraphs (1) through
			 (9) and inserting paragraphs (1) through (10);
							(4)in section 402E(b)
			 (20 U.S.C. 1070a–15(b))—
							(A)by redesignating
			 paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and
							(B)by inserting after
			 paragraph (6) the following:
								
									(7)education or
				counseling services designed to improve the financial literacy and economic
				literacy of students and, as appropriate, their
				parents;
									;
				and
							(5)in section 402F(b)
			 (20 U.S.C. 1070a–16(b))—
							(A)by redesignating
			 paragraphs (4) through (10) as paragraphs (5) through (11),
			 respectively;
							(B)by inserting after
			 paragraph (3) the following:
								
									(4)education or
				counseling services designed to improve the financial literacy and economic
				literacy of students and, as appropriate, their
				parents;
									;
				and
							(C)in paragraph (11),
			 as redesignated by subparagraph (A), by striking paragraphs (1) through
			 (9) and inserting paragraphs (1) through (10).
								(i)Maximum
			 StipendsSection 402C(e) (20 U.S.C. 1070a–13(e)) is
			 amended—
								(1)by
			 striking $60 and inserting $100; and
						(2)by striking
			 $40 and inserting $60.
						(j)Student Support
			 ServicesSection 402D(d)(6) (20 U.S.C. 1070a–14(d)(6)) is
			 amended—
						(1)by
			 striking and at the end of subparagraph (A);
						(2)by
			 striking the period at the end of subparagraph (B) and inserting ;
			 and; and
						(3)by inserting after
			 subparagraph (B) the following new subparagraph:
							
								(C)working with other
				entities that serve low-income working adults to increase access to and
				successful progress in postsecondary education by low-income working adults
				seeking their first postsecondary degree or
				certificate.
								.
						(k)Postbaccalaureate
			 Achievement Maximum StipendsSection 402E(e)(1) (20 U.S.C.
			 1070a–15(e)(1)) is amended by striking $2,800 and inserting
			 $5,000.
					(l)Educational
			 Opportunity Centers: Application ApprovalSection 402F(c) (20
			 U.S.C. 1070a–16(c)) is amended—
						(1)by striking
			 and at the end of paragraph (2);
						(2)by striking the
			 period at the end of paragraph (3) and inserting ; and;
			 and
						(3)by
			 inserting after paragraph (3) the following new paragraph:
							
								(4)consider the
				extent to which the proposed project would provide services to low-income
				working adults in the region to be served, in order to increase access to
				postsecondary education by low-income working
				adults.
								.
						(m)GAO Study of
			 Allocation of Funds
						(1)Study
			 requiredThe Comptroller General shall conduct a study of the
			 Federal TRIO Programs under chapter 1 of subpart 2 of part A of title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a-11 et seq.) to examine the allocation of funds procedures for such
			 programs. Such study shall—
							(A)examine the
			 consideration of prior experience of service delivery and its impact on grant
			 applicants who have prior experience as compared to those who do not have prior
			 experience; and
							(B)examine the impact
			 of the prior experience consideration in distribution of funds across programs
			 and the impact of maintaining continuation of older programs on the success
			 rate of accomplishing the goals of the program.
							(2)ReportThe
			 Comptroller General shall submit a report on the study required by paragraph
			 (1) within one year of the date of enactment of this Act to the Committee on
			 Education and Labor of the House of Representatives and the Committee on
			 Health, Education, Labor, and Pensions of the Senate.
						403.TRIO
			 reform
					(a)Performance
			 MeasuresSection 402A (20 U.S.C. 1070a–11) is amended—
						(1)by redesignating
			 subsections (c), (d), (e), (f), and (g) as subsections (d), (e), (g), (h), and
			 (i), respectively; and
						(2)by
			 inserting after subsection (b) the following new subsection:
							
								(c)Performance
				Measures
									(1)In
				generalThe Secretary shall establish expected program outcomes
				and procedures for measuring, annually and for longer periods, the quality and
				effectiveness of programs operated under this chapter, and the impact of these
				programs in supporting the attainment of higher education for students from
				disadvantaged backgrounds, particularly low-income individuals, prospective
				first-generation college students, and individuals with disabilities.
									(2)Use of
				measuresThe performance measures described in paragraph (1)
				shall consider demographic and geographic variation and be used to—
										(A)assess the impact
				of the specific services provided by recipients of grants or contracts under
				this chapter and, to the extent the Secretary finds appropriate, administrative
				and financial management practices of such programs;
										(B)identify strengths
				and weaknesses in the provision of services provided by grantees under this
				chapter;
										(C)identify project
				operations that may require training and technical assistance resources.
										(3)Additional
				measuresIn addition to the performance measures in paragraph
				(1), each grant recipient may establish local performance
				measures.
									.
						(b)SelectionSubsection
			 (d) of such section (as redesignated by subsection (a)(1) of this section) is
			 amended—
						(1)by redesignating
			 paragraphs (2) through (6) as paragraphs (3) through (7), respectively;
			 and
						(2)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)Selection
									(A)In
				generalIn awarding grants from among qualified applicants, the
				Secretary shall consider the effectiveness of each applicant in providing
				services under this chapter, based on—
										(i)the plan of such
				applicant to deliver program services and achieve expected program outcomes
				established by the Secretary;
										(ii)the plan of such
				applicant to coordinate program services with other programs for disadvantaged
				students; and
										(iii)any prior
				experience of such applicant in achieving expected program outcomes under this
				chapter.
										(B)Additional
				criteriaThe Secretary may establish additional selection
				criteria as necessary to identify the most qualified
				applicants.
									.
						(c)Prior
			 ExperienceParagraph (3) of such subsection (d) (redesignated by
			 subsection (b)(1) of this section) is amended—
						(1)by
			 striking subparagraph (A) and inserting (A) In making grants under this
			 chapter, the Secretary shall use the measures described in subsection (c)(1) to
			 evaluate each applicant’s prior experience in achieving expected program
			 outcomes under the particular program for which funds are sought.;
			 and
						(2)by adding at the
			 end the following new subparagraph:
							
								(C)The Secretary shall not give prior
				experience points to any current grantee that during the then most recent
				period for which funds were provided—
									(i)failed to meet one or more expected
				program outcomes based on the performance measures described in subsection (c);
				or
									(ii)expended funds for indirect costs
				in an amount that exceeded 8 percent of the total grant
				award.
									.
						(d)Order of
			 AwardsParagraph (4) of such subsection (d) (as redesignated by
			 subsection (b)(1) of this section) is amended—
						(1)in subparagraph
			 (A)—
							(A)by striking
			 under paragraph (4) and inserting under paragraph
			 (5); and
							(B)by striking
			 with paragraph (2) and inserting with paragraph
			 (3); and
							(2)by amending
			 subparagraph (B) to read as follows:
							
								(B)The Secretary shall not provide
				assistance to an entity if the Secretary has determined that such entity has
				involved the fraudulent use of public or private
				funds.
								.
						(e)Technical
			 AssistanceParagraph (3) of subsection (e) of such section (as
			 redesignated by subsection (a)(1) of this section) is amended to read as
			 follows:
						
							(3)Technical
				assistanceThe Secretary shall provide technical assistance to
				applicants for projects and programs authorized under this chapter. The
				Secretary shall give priority to serving programs and projects that serve
				geographic areas and eligible populations which have been underserved by the
				programs assisted under this chapter. Technical training activities shall
				include the provision of information on authorizing legislation, goals and
				objectives of the program, required activities, eligibility requirements, the
				application process and application deadlines, and assistance in the
				development of program proposals and the completion of program
				applications.
							.
					(f)Recordkeeping
			 and ReportingSection 402A is further amended by inserting after
			 subsection (e) of such section (as redesignated by subsection (a)(1) of this
			 section) the following new subsection:
						
							(f)Recordkeeping
				and Reporting
								(1)In
				generalThe Secretary shall establish uniform reporting
				requirements and require each recipient of funds under this chapter to submit
				annually and in electronic form such information in such manner and form and at
				such time as the Secretary may require, except that reporting such information
				shall not reveal personally identifiable information about an individual
				student.
								(2)Report to
				congressAt least once every 2-year period, the Secretary shall
				prepare and submit to the authorizing committees, a report on the services
				provided to students that shall include—
									(A)a statement for
				the then most recently concluded fiscal year specifying—
										(i)the amount of
				funds received by grantees to provide services under this chapter; and
										(ii)the amount of
				funds received by new grantees to provide services under this chapter;
										(B)a description of
				the specific services provided to students;
									(C)a summary of the
				overall success in achieving specific program outcomes or progress toward such
				outcomes;
									(D)a report of the
				number of students served by types of service received;
									(E)information
				summarizing the types of organizations that received funds under this chapter;
				and
									(F)a summary of the
				research and evaluation activities under section 402H, including—
										(i)a
				status report on ongoing activities; and
										(ii)results,
				conclusions, and recommendations based on the most recent report
				available
										.
					(g)Increased
			 MonitoringSubsection (h) of such section (as redesignated by
			 subsection (a)(1) of this section) is amended by striking everything after the
			 first sentence and inserting the following: Of the amount appropriated
			 under this chapter, the Secretary may use no more than one half of 1 percent of
			 such amount to support the administration of the Federal TRIO programs
			 including to increase the level of oversight monitoring, to support impact
			 studies, program assessments and reviews, and to provide technical assistance
			 to prospective applicants and current grantees..
					(h)Expected Program
			 Outcomes
						(1)Section 402B (20
			 U.S.C. 1070a–12) is amended by adding at the end the following new
			 subsection:
							
								(c)Expected Program
				OutcomesFor the purposes of assessing an applicant’s performance
				under section 402A(c)(1), and prior experience under section 402A(d)(3), the
				Secretary shall consider—
									(1)the rate of
				college enrollment of students served by the program;
									(2)the continued
				secondary school enrollment of participating students;
									(3)the graduation of
				participating students from secondary school;
									(4)the delivery of
				services described in the application approved by the Secretary; and
									(5)other such
				outcomes the Secretary may
				require.
									.
						(2)Section 402C (20
			 U.S.C. 1070a–12) is amended by adding at the end the following new
			 subsection:
							
								(f)Expected Program
				OutcomesFor the purposes of assessing an applicant’s performance
				under section 402A(c)(1), and prior experience under section 402A(d)(3), the
				Secretary shall consider—
									(1)the rate of
				college enrollment of students served by the program;
									(2)the persistence of
				students in postsecondary education;
									(3)the delivery of
				services described in the application approved by the Secretary;
									(4)the academic
				achievement of participating students; and
									(5)other such
				outcomes the Secretary may
				require.
									.
						(3)Section 402D (20
			 U.S.C. 1070a–12) is amended by adding at the end the following new
			 subsection:
							
								(e)Expected Program
				OutcomesFor the purposes of assessing an applicant’s performance
				under section 402A(c)(1), and prior experience under section 402A(d)(3), the
				Secretary shall consider—
									(1)the persistence in
				postsecondary education of all students served by the program;
									(2)(A)in the case of a grant
				recipient that is an institution of higher education offering a baccalaureate
				degree, the number of participating students who completed degree programs in
				which such students were enrolled; or
										(B)in the case of a grant recipient that
				is an institution of higher education not offering a baccalaureate degree, the
				number of participating students who—
											(i)completed degree or certificate
				programs; and
											(ii)transferred to institutions of
				higher education offering baccalaureate degrees;
											(3)the delivery of
				services described in the application approved by the Secretary; and
									(4)other such
				outcomes the Secretary may
				require.
									.
						(4)Section 402E (20
			 U.S.C. 1070a–12) is amended by striking subsection (f) and inserting the
			 following:
							
								(f)Expected Program
				OutcomesFor the purposes of assessing an applicant’s performance
				under section 402A(c)(1), and prior experience under section 402A(d)(3), the
				Secretary shall consider—
									(1)the rate of
				graduate school enrollment of participating students;
									(2)the attainment of
				doctoral degrees by participating students;
									(3)the delivery of
				services described in the application approved by the Secretary; and
									(4)other such
				outcomes as required by the
				Secretary.
									.
						(5)Section 402F (20
			 U.S.C. 1070a–12) is amended by adding at the end the following new
			 subsection:
							
								(d)Expected Program
				OutcomesFor the purposes of assessing an applicant’s performance
				under section 402A(c)(1), and prior experience under section 402A(d)(3), the
				Secretary shall consider—
									(1)the rate of
				college enrollment of participating students;
									(2)the provision of
				assistance to students served by the program in completing financial aid
				applications and college admission applications;
									(3)the delivery of
				services described in the application approved by the Secretary; and
									(4)other such
				outcomes as required by the
				Secretary.
									.
						(i)Staff
			 DevelopmentSection 402G (20 U.S.C. 1070a–17) is amended to read
			 as follows:
						
							402G.Staff
				development activities
								(a)Secretary’s
				AuthorityFor the purpose of improving the operation of the
				programs and projects authorized by this chapter, the Secretary is authorized
				to make grants to institutions of higher education and other public and private
				nonprofit institutions and organizations to provide training and technical
				assistance for staff and leadership personnel employed in, participating in, or
				preparing for employment in, such programs and projects.
								(b)Contents of
				Training ProgramsSuch training shall be provided to assist
				programs and projects in—
									(1)achieving the
				expected program outcomes stated under this chapter or additional outcomes
				identified by individual programs or projects;
									(2)addressing any
				identified program weaknesses in the overall development, conduct, or
				administration of a grant or contract;
									(3)improving the
				quality of services provided to eligible students; or
									(4)additional areas
				in need of program improvement as identified by the Secretary or as requested
				by grantees in order to enhance program operations and outcomes.
									(c)ConsultationGrants
				for the purposes of this section shall be made only after consultation with
				regional and State professional associations of persons having special
				knowledge with respect to the needs and problems of such programs and
				projects.
								.
					(j)EvaluationsSection
			 402H (20 U.S.C. 1070a–18) is amended to read as follows:
						
							402H.Evaluations
								(a)Evaluations
									(1)In
				generalFor the purpose of improving the effectiveness of the
				programs and projects assisted under this chapter, the Secretary shall make
				grants to or enter into contracts with one or more organizations to—
										(A)evaluate the
				effectiveness of the programs and projects assisted under this chapter;
				and
										(B)disseminate
				information on the impact of the programs in increasing the education level of
				participating students, as well as other appropriate measures.
										(2)Issues to be
				evaluatedThe evaluations described in paragraph (1) shall
				measure the effectiveness of programs under this chapter in—
										(A)meeting the
				expected program outcomes stated under this chapter and all performance
				measures identified by the Secretary;
										(B)enhancing the
				access of low-income individuals and first-generation college students to
				postsecondary education;
										(C)preparing
				individuals and students for postsecondary education;
										(D)comparing the level
				of education completed by students who participate in the programs funded under
				this chapter with the level of education completed by students of similar
				backgrounds who do not participate in such programs;
										(E)comparing the
				retention rates, dropout rates, graduation rates, and college admission and
				completion rates of students who participate in the programs funded under this
				chapter with the rates of students of similar backgrounds who do not
				participate in such programs; and
										(F)such other issues
				as the Secretary considers appropriate for inclusion in the evaluation.
										(3)Program
				methodsSuch evaluations shall also investigate the effectiveness
				of alternative and innovative methods within Federal TRIO programs of
				increasing access to, and retention of, students in postsecondary
				education.
									(b)ResultsThe
				Secretary shall submit to the authorizing committees—
									(1)an annual interim
				report on the progress and preliminary results of the evaluation of each
				program funded under this chapter no later than 2 years following the date of
				enactment of the College Access and Opportunity Act of 2007; and
									(2)a final report not
				later than 3 years following the date of enactment of such Act.
									(c)Public
				AvailabilityAll reports and underlying data gathered pursuant to
				this section shall be made available to the public upon request, in a timely
				manner following submission of the applicable reports under subsection (b),
				except that any personally identifiable information on students participating
				in any TRIO program shall not be disclosed or made available to the
				public.
								.
					404.GEARUP
					(a)Duration of
			 AwardsSection 404A(b) (20 U.S.C. 1070a–21(b)) is amended—
						(1)in
			 paragraph (2)(B), by striking Higher Education Amendments of
			 1998 and inserting College Access and Opportunity Act of
			 2006; and
						(2)by
			 adding at the end thereof the following new paragraph:
							
								(3)DurationAn
				award made by the Secretary under this chapter to an eligible entity described
				in paragraph (1) or (2) of subsection (c) shall be for the period of 7
				years.
								.
						(b)Continuing
			 EligibilitySection 404A (20 U.S.C. 1070a–21) is amended by
			 adding at the end the following new subsection:
						
							(d)Continuing
				EligibilityAn eligible entity shall not cease to be an eligible
				entity upon the expiration of any grant under this chapter (including a
				continuation
				award).
							.
					(c)Foster Care
			 CoordinationSection 404B(c) (20U.S.C. 1070a–22(c)) is amended by
			 adding at the end the following new sentence:
						
							Each applicant
				for funds under the programs authorized by this chapter shall identify services
				to foster care youth as a permissible service in those programs, and ensure
				that such youth receive supportive services, including mentoring, tutoring, and
				other services provided by those
				programs.
							.
					(d)Continuity of
			 Service
						(1)Cohort
			 approachSection 404B(g)(1)(B) (20 U.S.C. 1070a–22(g)(1)(B)) is
			 amended by inserting and provide the option of continued services
			 through the student’s first year of attendance at an eligible institution of
			 higher education after grade level.
						(2)Early
			 interventionSection 404D (20 U.S.C. 1070a–24) is amended—
							(A)in subsection
			 (a)(1)(B)—
								(i)by
			 striking and at the end of clause (ii);
								(ii)by
			 striking the period at the end of clause (iii) and inserting ;
			 and; and
								(iii)by
			 adding at the end the following new clause:
									
										(iv)the transition to
				college or post-secondary education through continuity of services to support
				students in and through the first year of attendance at an institution of
				higher
				education.
										;
								(B)in subsection
			 (b)(2)(A), by inserting and students in the first year of attendance at
			 an eligible institution of higher education after grade
			 12; and
							(C)in subsection (c),
			 by inserting , and may consider students in their first year of
			 attendance at an eligible institution, after grade
			 12.
							(e)CoordinationSection
			 404C(a)(2) (20 U.S.C. 1070a–23(a)(2)) is amended—
						(1)by striking
			 and at the end of subparagraph (A);
						(2)by
			 redesignating subparagraph (B) as subparagraph (C); and
						(3)by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)describe
				activities for coordinating, complementing, and enhancing services under this
				chapter provided by other eligible entities in the State;
				and
								.
						(f)Education and
			 Counseling ServicesSection 404D(b)(2)(A)(ii) (20 U.S.C.
			 1070a–24(b)(2)(A)(ii)) is amended by striking and academic
			 counseling and inserting academic counseling, and financial
			 literacy and economic literacy education or counseling.
					(g)Uses of
			 funds
						(1)Permissible
			 activitiesSection 404D(b)(2) is further amended by adding at the
			 end of the following new subparagraphs:
							
								(F)Fostering and
				improving parent and family involvement in elementary and secondary education
				by promoting the advantages of a college education, and emphasizing academic
				admission requirements and the need to take college preparation courses,
				through parent engagement and leadership activities.
								(G)Disseminating
				information that promotes the importance of higher education, explains college
				preparation and admission requirements, and raises awareness of the resources
				and services provided by the eligible entities described in section 404A(c) to
				eligible students, their families, and
				communities.
								.
						(2)Additional
			 permissible activities for statesSection 404D(b) is further
			 amended by adding at the end the following new paragraph:
							
								(3)Additional
				permissible activities for statesIn meeting the requirements of
				subsection (a), an eligible entity described in section 404A(c) (1) receiving
				funds under this chapter may, in addition to the activities authorized by
				paragraph (2), use funds to providing technical assistance to—
									(A)middle schools or
				secondary schools that are located within the State; or
									(B)partnerships
				described in section 404A(c)(2) that are located within the
				State.
									.
						(h)Homeless and
			 Unaccompanied YouthSection 404D is further amended by adding at
			 the end the following new subsection:
						
							(e)Homeless and
				Unaccompanied YouthNotwithstanding any other provision of this
				chapter, individuals who are homeless or unaccompanied youth as defined in
				section 725 of the McKinney-Vento Homeless Assistance Act shall be eligible to
				participate in programs under this
				section.
							.
					(i)ReauthorizationSection
			 404H (20 U.S.C. 1070a–28) is amended by striking $200,000,000 for fiscal
			 year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal
			 years and inserting $306,500,000 for fiscal year 2008 and such
			 sums as may be necessary for each of the 5 succeeding fiscal
			 years.
					405.Federal
			 Supplemental Educational Opportunity Grants
					(a)Authorization of
			 AppropriationsSection 413A(b)(1) (20 U.S.C. 1070b(b)(1)) is
			 amended by striking $675,000,000 for fiscal year 1999 and such sums as
			 may be necessary for the 4 succeeding fiscal years and inserting
			 $779,000,000 for fiscal year 2008 and such sums as may be necessary for
			 the 5 succeeding fiscal years.
					(b)Priority of
			 AwardsParagraph (2) of section 413C(c) (20 U.S.C. 1070b–2(c)(2))
			 is amended to read as follows:
						
							(2)In carrying out paragraph (1) of this
				subsection, each institution of higher education shall, in the agreement made
				under section 487, assure that the selection procedures—
								(A)will give a priority for supplemental
				grants under this subpart to students who receive Pell Grants and meet the
				requirements of section 484; and
								(B)will award no more than 10 percent of
				each institution’s allocation received under section 413D to students who did
				not receive Federal Pell Grants in a prior
				year.
								.
					(c)Eligibility for
			 Additional AllocationsSection 413D(a)(4) (20 U.S.C.
			 1070b–3(a)(4)) is amended by striking subparagraph (B) and inserting the
			 following:
						
							(B)An otherwise eligible institution may
				receive a portion of the allocation described in subparagraph (A) if—
								(i)not less than 10 percent of the
				undergraduate, degree- or certificate-seeking students attending the
				institution receive Federal Pell Grants; and
								(ii)(I)in the case of an
				institution that offers programs of at least 4 years in duration, if its
				graduation rate for Federal Pell Grant recipients attending the institution and
				graduating within the period of time equal to normal duration of the longest
				undergraduate program offered by the institution, as measured from the first
				day of their enrollment, exceeds the median rate for the class of institution
				(as defined in section 131(f)(7)(C)); or
									(II)in the case of an institution that
				offers programs of at least 2, but less than 4, years in duration, if its rate
				for Federal Pell Grant recipients attending the institution and graduating or
				transferring to an institution that offers programs of at least 4 years in
				duration within the period of time equal to the normal duration of the program
				offered, as measured from the first day of their enrollment, exceeds the median
				rate for the class of institution (as defined in section
				131(f)(7)(C)).
									.
					(d)Books and
			 SuppliesSection 413D(c)(3)(D) (20 U.S.C. 1070–3(c)(3)(D)) is
			 amended by striking $450 and inserting
			 $600.
					406.LEAPSection 415A(b)(1) (20 U.S.C. 1070c(b)(1))
			 is amended—
					(1)by striking
			 1999 and inserting 2008; and
					(2)by striking
			 4 succeeding and inserting 5 succeeding.
					407.HEP/CAMP
			 programSection 418A (20
			 U.S.C. 1070d–2) is amended—
					(1)in subsection
			 (b)(1)(B)(i), by inserting , or whose spouse after
			 themselves;
					(2)in subsection
			 (b)(3)(B), by inserting , including preparation for college entrance
			 exams after program;
					(3)in
			 subsection (b)(8), by inserting , including child care and
			 transportation after supportive services;
					(4)by striking
			 and at the end of subsection (b)(7), by striking the period at
			 the end of subsection (b)(8) and inserting ; and, and by adding
			 at the end of subsection (b) the following new paragraph:
						
							(9)follow-up activity
				and reporting requirements, except that not more than 2 percent of the funds
				provided under this section may be used for such
				purposes.
							;
					(5)in subsection
			 (c)(1)(A), by inserting , or whose spouse after
			 themselves;
					(6)in subsection
			 (c)(1)(B), by striking clause (i) and inserting the following:
						
							(i)personal, academic, career, and
				economic education or personal finance counseling as an ongoing part of the
				program;
							;
					(7)in subsection
			 (c)(2)(B), by inserting (including mentoring and guidance of such
			 students) after services;
					(8)in subsection
			 (c)(2), by striking and at the end of subparagraph (A), by
			 striking the period at the end of subparagraph (B) and inserting ;
			 and, and by adding at the end of subsection (c)(2) the following new
			 subparagraph:
						
							(C)for students in any program that does
				not award a bachelor’s degree, encouraging the transfer to, and persistence in,
				such a program, and monitoring the rate of such transfer, persistence, and
				completion.
							;
					(9)in subsection (e),
			 by striking section 402A(c)(1) and inserting section
			 402A(c)(2);
					(10)in subsection
			 (h)—
						(A)in paragraph (1),
			 by striking $15,000,000 for fiscal year 1999 and such sums as may be
			 necessary for each of the 4 succeeding fiscal years and inserting
			 $24,000,000 for fiscal year 2008 and such sums as may be necessary for
			 each of the 5 succeeding fiscal years; and
						(B)in paragraph (2),
			 by striking $5,000,000 for fiscal year 1999 and such sums as may be
			 necessary for each of the 4 succeeding fiscal years and inserting
			 $16,000,000 for fiscal year 2008 and such sums as may be necessary for
			 each of the 5 succeeding fiscal years; and
						(11)by redesignating
			 subsection (h) as subsections (i) and inserting before such subsection the
			 following new subsection:
						
							(h)Technical
				AssistanceThe Secretary may reserve up to one-half of one
				percent of funds appropriated under subsection (i) for technical assistance
				activities for program improvement, including data collection and
				evaluation.
							.
					408.Robert C. Byrd
			 Honors Scholarship ProgramSubpart 6 of part A of title IV is amended
			 to read as follows:
					
						6Robert C. Byrd
				American Competitiveness Program
							419A.Robert C. Byrd
				mathematics and science honors scholarship program
								(a)PurposeThe
				purpose of this section is to award scholarships to students who are enrolled
				in studies leading to baccalaureate and advanced degrees in physical, life, or
				computer sciences, mathematics, and engineering.
								(b)DefinitionsAs
				used in this section—
									(1)the term
				computer science means the branch of knowledge or study of
				computers, including such fields of knowledge or study as computer hardware,
				computer software, computer engineering, information systems, and
				robotics;
									(2)the term
				eligible student means a student who—
										(A)is a citizen of
				the United States;
										(B)is selected by the
				managing agent to receive a scholarship;
										(C)is enrolled
				full-time in an institution of higher education, other than a United States
				service academy; and
										(D)has shown a
				commitment to and is pursuing a major in studies leading to a baccalaureate,
				masters, or doctoral degree (or a combination thereof) in physical, life, or
				computer sciences, mathematics, or engineering;
										(3)the term
				engineering means the science by which the properties of matter
				and the sources of energy in nature are made useful to humanity in structures,
				machines, and products, as in the construction of engines, bridges, buildings,
				mines, and chemical plants, including such fields of knowledge or study as
				aeronautical engineering, chemical engineering, civil engineering, electrical
				engineering, industrial engineering, materials engineering, manufacturing
				engineering, and mechanical engineering;
									(4)the term
				life sciences means the branch of knowledge or study of living
				things, including such fields of knowledge or study as biology, biochemistry,
				biophysics, microbiology, genetics, physiology, botany, zoology, ecology, and
				behavioral biology, except that the term does not encompass social psychology
				or the health professions;
									(5)the term
				managing agent means an entity to which an award is made under
				subsection (c) to manage a program of Mathematics and Science Honors
				Scholarships;
									(6)the term
				mathematics means the branch of knowledge or study of numbers and
				the systematic treatment of magnitude, relationships between figures and forms,
				and relations between quantities expressed symbolically, including such fields
				of knowledge or study as statistics, applied mathematics, and operations
				research; and
									(7)the term
				physical sciences means the branch of knowledge or study of the
				material universe, including such fields of knowledge or study as astronomy,
				atmospheric sciences, chemistry, earth sciences, ocean sciences, physics, and
				planetary sciences.
									(c)Award
									(1)(A)From funds authorized
				under section 419F to carry out this section, the Secretary is authorized,
				through a grant or cooperative agreement, to make an award to a private,
				non-profit organization, other than an institution of higher education or
				system of institutions of higher education, to manage, through a public and
				private partnership, a program of Mathematics and Science Honors Scholarships
				under this section.
										(B)The award under subparagraph (A) shall
				be for a five-year period.
										(2)(A)One hundred percent of
				the funds awarded under paragraph (1)(A) for any fiscal year shall be obligated
				and expended solely on scholarships to eligible students.
										(B)No Federal funds shall be used to
				provide more than 50 percent of the cost of any scholarship to an eligible
				student.
										(C)The maximum scholarship award shall be
				the difference between an eligible student’s cost of attendance minus any
				non-loan based aid such student receives.
										(3)(A)The secretary may
				establish—
											(i)eligibility criteria for applicants
				for managing agent, including criteria regarding financial and administrative
				capability; and
											(ii)operational standards for the
				managing agent, including management and performance requirements, such as
				audit, recordkeeping, record retention, and reporting procedures and
				requirements.
											(B)The Secretary, as necessary, may
				review and revise any criteria, standards, and rules established under this
				paragraph and, through the agreement with the managing agent, see that any
				revisions are implemented.
										(4)If the managing
				agent fails to meet the requirements of this section the Secretary may
				terminate the award to the managing agent.
									(5)The Secretary
				shall conduct outreach efforts to help raise awareness of the Mathematics and
				Science Honors Scholarships.
									(d)Duties of the
				Managing AgentThe managing agent shall—
									(1)develop criteria
				to award Mathematics and Science Honors Scholarships based on established
				measurements available to secondary students who wish to pursue degrees in
				physical, life, or computer sciences, mathematics, and engineering;
									(2)establish a
				Mathematics and Science Honors Scholarship Fund in a separate, named account
				that clearly discloses the amount of Federal and non-Federal funds deposited in
				the account and used for scholarships under this section;
									(3)solicit funds for
				scholarships and for the administration of the program from non-Federal
				sources;
									(4)solicit applicants
				for scholarships;
									(5)from the amounts
				in the Fund, award scholarships to eligible students and transfer such funds to
				the institutions of higher education that they attend;
									(6)annually submit to
				the Secretary a financial audit and a report on the progress of the program,
				and such other documents as the Secretary may require to determine the
				effective management of the program; and
									(7)shall not develop
				a criteria that discriminates against a student based on the type of program in
				which the student completed his or her secondary education.
									(e)Applications
									(1)Any eligible
				entity that desires to be the managing agent under this section shall submit an
				application to the Secretary, in such form and containing such information, as
				the Secretary may require.
									(2)Each application
				shall include a description of—
										(A)how the applicant
				meets or will meet requirements established under subsections (c)(3)(A) and
				(d);
										(B)how the applicant
				will solicit funds for scholarships and for the administration of the program
				from non-Federal sources;
										(C)how the applicant
				will provide nationwide outreach to inform students about the program and to
				encourage students to pursue degrees in physical, life, or computer sciences,
				mathematics, and engineering;
										(D)how the applicant
				will solicit applications for scholarships, including how the applicant will
				balance efforts in urban and rural areas;
										(E)the selection
				criteria based on established measurements available to secondary students the
				applicant will use to award scholarships and to renew those awards;
										(F)how the applicant
				will inform the institution of higher education chosen by the recipient of the
				name and scholarship amount of the recipient;
										(G)what procedures
				and assurances the applicant and the institution of higher education that the
				recipient attends will use to verify student eligibility, attendance, degree
				progress, and academic performance and to deliver and account for payments to
				such institution;
										(H)the management
				(including audit and accounting) procedures the applicant will use for the
				program;
										(I)the human,
				financial, and other resources that the applicant will need and use to manage
				the program;
										(J)how the applicant
				will evaluate the program and report to the Secretary annually; and
										(K)a description of
				how the entity will coordinate with, complement, and build on similar public
				and private mathematics and science programs.
										(f)Scholarship
				Recipients
									(1)A student
				receiving a scholarship under this section shall be known as a Byrd
				Mathematics and Science Honors Scholar.
									(2)Any student
				desiring to receive a scholarship under this section shall submit an
				application to the managing agent in such form, and containing such
				information, as the managing agent may require.
									(3)Any student that
				receives a scholarship under this section shall enter into an agreement with
				the managing agent to complete 5 consecutive years of service to begin no later
				than 12 months following completion of the final degree in a position related
				to the field in which the student obtained the degree.
									(4)If any student
				that receives a scholarship under this section fails to earn at least a
				baccalaureate degree in physical, life, or computer sciences, mathematics, or
				engineering as defined under this section, the student shall repay to the
				managing agent the amount of any financial assistance paid to such
				student.
									(5)If any student
				that receives a scholarship under this section fails to meet the requirements
				of paragraph (3), the student shall repay to the managing agent the amount of
				any financial assistance paid to such student.
									(6)(A)Scholarships shall be
				awarded for only one academic year of study at a time.
										(B)(i)A scholarship shall be
				renewable on an annual basis for the established length of the academic program
				if the student awarded the scholarship remains eligible.
											(ii)The managing agent may condition
				renewal of a scholarship on measures of academic progress and achievement, with
				the approval of the Secretary.
											(C)(i)If a student fails to
				either remain eligible or meet established measures of academic progress and
				achievement, the managing agent shall instruct the student’s institution of
				higher education to suspend payment of the student’s scholarship.
											(ii)A suspension of payment shall remain
				in effect until the student is able to demonstrate to the satisfaction of the
				managing agent that he or she is again eligible and meets the established
				measures of academic progress and achievement.
											(iii)A student’s eligibility for a
				scholarship shall be terminated if a suspension period exceeds 12
				months.
											(D)(i)(I)A student awarded a
				scholarship may, in a manner and under the terms established by, and with the
				approval of, the managing agent, postpone or interrupt his or her enrollment at
				an institution of higher education for up to 12 months.
												(II)Such a postponement or interruption
				shall not be considered a suspension for purposes of subparagraph (C).
												(ii)Neither a student nor the student’s
				institution of higher education shall receive the student’s scholarship
				payments during the period of postponement or interruption, but such payments
				shall resume upon enrollment or reenrollment.
											(iii)In exceptional circumstances, such
				as serious injury or illness or the necessity to care for family members, the
				student’s postponement or interruption may, upon notification and approval of
				the managing agent, be extended beyond the 12 month period described in clause
				(i)(I).
											(g)Responsibilities
				of Institution of Higher Education
									(1)The managing agent
				shall require any institution of higher education that enrolls a student who
				receives a scholarship under this section to annually provide an assurance,
				prior to making any payment, that the student—
										(A)is eligible in
				accordance with subsection (b)(2); and
										(B)has provided the
				institution with a written commitment to attend, or is attending, classes and
				is satisfactorily meeting the institution’s academic criteria for enrollment in
				its program of study.
										(2)(A)The managing agent shall
				provide the institution of higher education with payments from the Fund for
				selected recipients in at least two installments.
										(B)An institution of higher education
				shall return prorated amounts of any scholarship payment to the managing agent,
				who shall deposit it in to the Fund, if a recipient declines a scholarship,
				does not attend courses, transfers to another institution of higher education,
				or becomes ineligible for a scholarship.
										419B.Mathematics
				and science incentive program
								(a)Program
									(1)In
				generalThe Secretary is authorized to carry out a program of
				assuming the obligation to pay, pursuant to the provisions of this section, the
				interest on a loan made, insured, or guaranteed under part B or D of this
				title.
									(2)EligibilityThe
				Secretary may assume interest payments under paragraph (1) only for a borrower
				who—
										(A)has submitted an
				application in compliance with subsection (d);
										(B)obtained one or
				more loans described in paragraph (1) as an undergraduate student;
										(C)is a new borrower
				(within the meaning of section 103(7) of this Act) on or after the date of
				enactment of the College Access and Opportunity Act of 2007;
										(D)is a highly
				qualified teacher (as defined in section 9101 of the
				Elementary and Secondary Education Act of
				1965) of science, technology, engineering or mathematics at an
				elementary or secondary school in a high need local educational agency, or is a
				mathematics, science, or engineering professional; and
										(E)enters into an
				agreement with the Secretary to complete 5 consecutive years of service in a
				position described in subparagraph (D), starting on the date of the
				agreement.
										(3)Prior interest
				limitationsThe Secretary shall not make any payments for
				interest that—
										(A)accrues prior to
				the beginning of the repayment period on a loan in the case of a loan made
				under section 428H or a Federal Direct Unsubsidized Stafford Loan; or
										(B)has accrued prior
				to the signing of an agreement under paragraph (2)(E).
										(4)Initial
				selectionIn selecting participants for the program under this
				section, the Secretary—
										(A)shall choose among
				eligible applicants on the basis of—
											(i)the national
				security, homeland security, and economic security needs of the United States,
				as determined by the Secretary, in consultation with other Federal agencies,
				including the Departments of Labor, Defense, Homeland Security, Commerce, and
				Energy, the Central Intelligence Agency, and the National Science Foundation;
				and
											(ii)the academic
				record or job performance of the applicant; and
											(B)may choose among
				eligible applicants on the basis of—
											(i)the likelihood of
				the applicant to complete the 5-year service obligation;
											(ii)the likelihood of
				the applicant to remain in science, mathematics, or engineering after the
				completion of the service requirement; or
											(iii)other relevant
				criteria determined by the Secretary.
											(5)Availability
				subject to appropriationsLoan interest payments under this
				section shall be subject to the availability of appropriations. If the amount
				appropriated for any fiscal year is not sufficient to provide interest payments
				on behalf of all qualified applicants, the Secretary shall give priority to
				those individuals on whose behalf interest payments were made during the
				preceding fiscal year.
									(6)RegulationsThe
				Secretary is authorized to prescribe such regulations as may be necessary to
				carry out the provisions of this section.
									(b)Duration and
				Amount of Interest PaymentsThe period during which the Secretary
				shall pay interest on behalf of a student borrower who is selected under
				subsection (a) is the period that begins on the effective date of the agreement
				under subsection (a)(2)(E), continues after successful completion of the
				service obligation, and ends on the earlier of—
									(1)the completion of
				the repayment period of the loan;
									(2)payment by the
				Secretary of a total of $5,000 on behalf of the borrower;
									(3)if the borrower
				ceases to fulfill the service obligation under such agreement prior to the end
				of the 5-year period, as soon as the borrower is determined to have ceased to
				fulfill such obligation in accordance with regulations of the Secretary;
				or
									(4)6 months after the
				end of any calendar year in which the borrower’s gross income equals or exceeds
				4 times the national per capita disposable personal income (current dollars)
				for such calendar year, as determined on the basis of the National Income and
				Product Accounts Tables of the Bureau of Economic Analysis of the Department of
				Commerce, as determined in accordance with regulations prescribed by the
				Secretary.
									(c)Repayment to
				Eligible LendersSubject to the regulations prescribed by the
				Secretary by regulation under subsection (a)(6), the Secretary shall pay to
				each eligible lender or holder for each payment period the amount of the
				interest that accrues on a loan of a student borrower who is selected under
				subsection (a).
								(d)Application for
				Repayment
									(1)In
				generalEach eligible individual desiring loan interest payment
				under this section shall submit a complete and accurate application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require.
									(2)Failure to
				complete service agreementSuch application shall contain an
				agreement by the individual that, if the individual fails to complete the 5
				consecutive years of service required by subsection (a)(2)(E), the individual
				agrees to repay the Secretary the amount of any interest paid by the Secretary
				on behalf of the individual.
									(e)Treatment of
				Consolidation LoansA consolidation loan made under section 428C
				of this Act, or a Federal Direct Consolidation Loan made under part D of title
				IV of this Act, may be a qualified loan for the purpose of this section only to
				the extent that such loan amount was used by a borrower who otherwise meets the
				requirements of this section to repay—
									(1)a loan made under
				section 428 or 428H of this Act; or
									(2)a Federal Direct
				Stafford Loan, or a Federal Direct Unsubsidized Stafford Loan, made under part
				D of title IV of this Act.
									(f)Prevention of
				Double BenefitsNo borrower may, for the same service, receive a
				benefit under both this section and—
									(1)any loan
				forgiveness program under title IV of this Act; or
									(2)subtitle D of
				title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et
				seq.).
									(g)DefinitionsAs
				used in this section—
									(1)the term high
				need local educational agency has the same meaning given such term in
				section 201(b)(4); and
									(2)the term
				mathematics, science, or engineering professional means a person
				who—
										(A)holds a
				baccalaureate, masters, or doctoral degree (or a combination thereof) in
				science, mathematics, or engineering; and
										(B)works in a field
				the Secretary determines is closely related to that degree, which shall include
				working as a professor at a two- or four-year institution of higher
				education.
										419C.Adjunct
				teacher corps
								(a)PurposeIt
				is the purpose of this section to create opportunities for professionals and
				other individuals with subject-matter expertise to teach secondary school
				courses in mathematics, science, and critical foreign languages, on an adjunct
				basis.
								(b)Program
				AuthorizedThe Secretary is authorized to award grants to
				eligible entities to recruit and place well-qualified individuals to serve as
				adjunct teachers in secondary school mathematics, science, and critical foreign
				language courses.
								(c)Eligible
				EntityFor the purpose of this section, an eligible entity
				is—
									(1)a local
				educational agency;
									(2)a public or
				private educational organization (which may be a State educational agency);
				or
									(3)a partnership
				consisting of a local educational agency and a public or private educational
				organization.
									(d)Duration of
				GrantsThe Secretary may award grants under this section for a
				period of not more than five years.
								(e)PrioritiesIn
				awarding grants under this section, the Secretary shall give priority to
				eligible entities that propose to—
									(1)serve local
				educational agencies that have a large number or percentage of students
				performing below grade level in mathematics, science, and critical foreign
				language courses;
									(2)serve local
				educational agencies that have a large number or percentage of students from
				families with incomes below the poverty line; and
									(3)recruit adjunct
				faculty to serve in schools that have an insufficient number of teachers in
				mathematics, science, and critical foreign languages.
									(f)Applications
									(1)Application
				requiredTo be considered for a grant under this section, an
				eligible entity shall submit an application to the Secretary at such time, in
				such manner, and containing such information as the Secretary may reasonably
				require.
									(2)ContentsThe
				Application shall, at a minimum, include a description of—
										(A)the need for, and
				expected benefits of using, adjunct teachers in the participating schools,
				which may include information on the difficulty participating schools face in
				recruiting qualified faculty in mathematics, science, and critical foreign
				language courses;
										(B)measurable
				objectives for the project, including the number of adjunct teachers the
				eligible entity intends to place in classrooms and gains in academic
				achievement intended to be achieved;
										(C)how the eligible
				entity will recruit qualified individuals and public or private educational
				organizations to participate in the program;
										(D)how the eligible
				entity will use funds received under this section, including how the eligible
				entity will evaluate the success of its program;
										(E)how the eligible
				entity will support and continue the program after the grant has expired,
				including how it will seek support from other sources, such as State and local
				government, foundations, and the private sector;
										(F)how the eligible
				entity will address legal, contractual, or administrative barriers to
				employment of adjunct faculty in the participating State or local educational
				agency or agencies; and
										(G)how the eligible
				entity will provide pre-service training to selected adjunct teachers,
				including the on-going mentoring of such teachers by highly qualified
				teachers.
										(g)Uses of
				FundsAn eligible entity that receives a grant under this section
				is authorized to use grant funds to carry out one or more of the following
				activities:
									(1)To develop the
				capacity of the local educational agency or the State educational agency, or
				both, to identify, recruit, and train qualified individuals outside of the
				elementary and secondary education system (including individuals in business
				and government, and individuals who would participate through distance-learning
				arrangements) to become adjunct teachers in mathematics, science, and critical
				foreign language courses.
									(2)To provide signing
				bonuses and other financial incentives to encourage individuals to become
				adjunct teachers in mathematics, science, and critical foreign language
				courses.
									(3)To provide
				pre-service training to adjunct teachers, including the on-going mentoring of
				such teachers by highly qualified teachers.
									(4)To reimburse
				outside entities for the costs associated with allowing an employee to serve as
				an adjunct teacher, except that these costs shall not exceed the total cost of
				salary and benefits for teachers with comparable experience or expertise in the
				local educational agency.
									(h)Matching
				RequirementEach eligible entity that receives a grant under this
				section shall provide, from non-Federal sources, an amount equal to 100 percent
				of the amount of the grant (in cash or in kind) to carry out the activities
				supported by the grant.
								(i)Program
				PerformanceEach eligible entity receiving a grant under this
				section shall prepare and submit to the Secretary a final report on the results
				of the project that contains such information as the Secretary may require
				including improvements in academic achievement as a result of instruction from
				adjunct teachers.
								(j)EvaluationThe
				Secretary shall evaluate the activities funded under this section including the
				impact of the program on student academic achievement and shall report the
				results of the evaluation to the appropriate Committees of Congress.
								(k)DefinitionsAs
				used in this section:
									(1)Adjunct
				teacherThe term adjunct teacher means a teacher
				who—
										(A)possesses, at a
				minimum, a bachelor’s degree;
										(B)has demonstrated
				expertise in mathematics, science, or a critical foreign language by having met
				the requirements of section 9101(23)(B)(ii) of the
				Elementary and Secondary Education Act of
				1965; and
										(C)is not required to
				meet the other requirements of section 9101(23) of the
				Elementary and Secondary Education Act of
				1965.
										(2)Critical foreign
				languageThe term critical foreign language has the
				same meaning given such term under section 428K(h).
									419D.Authorization
				of appropriationsThere are
				authorized to be appropriated $41,000,000 for fiscal year 2008 and such sums as
				may be necessary for each of the 5 succeeding fiscal years to carry out this
				subpart.
							.
				409.Child care
			 accessSection 419N(g) (20
			 U.S.C. 1070e(g)) is amended—
					(1)by striking
			 1999 and inserting 2008; and
					(2)by striking
			 4 succeeding and inserting 5 succeeding.
					410.Learning
			 anytime anywhere partnerships
					(a)RepealSubpart
			 8 of part A of title IV (20 U.S.C. 1070f—1070f–6) is repealed.
					(b)Conforming
			 AmendmentSection 400(b) (20 U.S.C. 1070(b)) is amended by
			 striking through 8 and inserting through
			 7.
					BFEDERAL FAMILY
			 EDUCATION LOAN PROGRAM
				421.PLUS loan
			 interest ratesParagraph (2)
			 of section 427A(l) (20 U.S.C. 1077a(l)(2)) is amended to read as
			 follows:
					
						(2)PLUS
				loansNotwithstanding subsection (h), with respect to any loan
				under section 428B, the applicable rate of interest—
							(A)shall be 8.5
				percent on the unpaid principal balance of any such loan for which the first
				disbursement is made on or after July 1, 2006, and before July 1, 2008;
				and
							(B)shall be 7.9
				percent on the unpaid principal balance of any such loan for which the first
				disbursement is made on or after July 1,
				2008.
							.
				422.Loan
			 forgiveness for service in areas of national needSection 428K (20 U.S.C. 1078–11) is amended
			 to read as follows:
					
						428K.Loan
				forgiveness for service in areas of national need
							(a)PurposesThe
				purposes of this section are—
								(1)to encourage
				highly trained individuals to enter and continue in service in areas of
				national need; and
								(2)to reduce the
				burden of student debt for Americans who dedicate their careers to service in
				areas of national need.
								(b)Program
				Authorized
								(1)In
				generalThe Secretary is authorized to carry out a program of
				assuming the obligation to repay, subject to paragraphs (2) of subsection (c)
				and subsection (d), a qualified loan amount for a loan made, insured, or
				guaranteed under this part or part D (other than loans made under section 428B
				and 428C and comparable loans made under part D), for any new borrower after
				the date of enactment of the College Access and Opportunity Act of 2007,
				who—
									(A)has been employed
				full-time for at least 5 consecutive complete school, academic, or calendar
				years, as appropriate, in an area of national need described in subsection (c);
				and
									(B)is not in default
				on a loan for which the borrower seeks forgiveness.
									(2)Award
				basisLoan repayment under this section shall be on a first-come,
				first-served basis on behalf of borrowers employed in an area of national need
				described in subsection (c) and subject to the availability of
				appropriations.
								(3)RegulationsThe
				Secretary is authorized to issue such regulations as may be necessary to carry
				out the provisions of this section.
								(c)Areas of
				National Need
								(1)Statutory
				categoriesFor purposes of this section, an individual shall be
				treated as employed in an area of national need if the individual is employed
				full time and is any of the following:
									(A)Early childhood
				educatorsAn individual who is employed as an early childhood
				educator in an eligible preschool program or child care facility in a
				low-income community, and who is involved directly in the care, development and
				education of infants, toddlers, or young children through age five.
									(B)NursesAn
				individual who is employed—
										(i)as
				a nurse in a clinical setting; or
										(ii)as
				a member of the nursing faculty at an accredited school of nursing (as those
				terms are defined in section 801 of the Public
				Health Service Act (42 U.S.C. 296)).
										(C)Foreign language
				specialistsAn individual who has obtained a baccalaureate degree
				in a critical foreign language and is employed—
										(i)in
				an elementary or secondary school as a highly qualified teacher (as such term
				is defined in section 9101 of the Elementary and
				Secondary Education Act of 1965) of a critical foreign language;
				or
										(ii)in an agency of
				the United States Government in a position that regularly requires the use of
				such critical foreign language.
										(D)Speech-language
				pathologistsAn individual who is a speech-language pathologist,
				who is employed in an eligible preschool program or an elementary or secondary
				school, and who has, at a minimum, a graduate degree in speech-language
				pathology, or communication sciences and disorders.
									(E)Medical
				specialistsAn individual who—
										(i)has received his
				or her degree from an accredited medical school (as accredited by the Liaison
				Committee on Medical Education or as defined by this title IV); and
										(ii)(I)has been accepted to, or
				currently participates in, a graduate medical education training program or
				fellowship (or both) to provide health care services (as recognized by the
				Accreditation Council for Graduate Medical Education); or
											(II)has been accepted into, or currently
				participates in, a graduate medical education program or fellowship (or both)
				to provide health care services that—
												(aa)requires more than 5 years of total
				graduate medical training; and
												(bb)has fewer United States medical
				school graduate applicants than the total number of training and fellowship
				positions available in the programs specified in subclause (I) of this
				clause.
												(F)Additional areas
				of national needAn individual who is employed in an area
				designated by the Secretary under paragraph (2) and has completed a
				baccalaureate or advanced degree related to such area.
									(2)Designation of
				areas of national needAfter consultation with appropriate
				Federal, State, and community-based agencies and organizations, the Secretary
				shall designate areas of national need. In making such designations, the
				Secretary shall take into account the extent to which—
									(A)the national
				interest in the area is compelling;
									(B)the area suffers
				from a critical lack of qualified personnel; and
									(C)other Federal
				programs support the area concerned.
									(d)Qualified Loan
				AmountSubject to subsection (b)(2), the Secretary shall repay
				not more than $5,000 in the aggregate of the loan obligation on a loan made
				under section 428 or 428H that is outstanding after the completion of the fifth
				consecutive school, academic, or calendar year, as appropriate, described in
				subsection (b)(1).
							(e)ConstructionNothing
				in this section shall be construed to authorize the refunding of any repayment
				of a loan made under section 428 or 428H.
							(f)Ineligibility of
				National Service Award RecipientsNo student borrower may, for
				the same service, receive a benefit under both this section and subtitle D of
				title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et
				seq.).
							(g)Ineligibility
				for Double BenefitsNo borrower may receive a reduction of loan
				obligations under both this section and section 428J or 460.
							(h)DefinitionsIn
				this section
								(1)Child care
				facilityThe term child care facility means a
				facility, including a home, that—
									(A)provides for the
				education and care of children from birth through age 5; and
									(B)meets any
				applicable State or local government licensing, certification, approval, or
				registration requirements.
									(2)Critical foreign
				languageThe term critical foreign language includes
				the languages of Arabic, Korean, Japanese, Chinese, Pashto, Persian-Farsi,
				Serbian-Croatian, Russian, Portuguese, and any other language identified by the
				Secretary of Education, in consultation with the Defense Language Institute,
				the Foreign Service Institute, and the National Security Education Program, as
				a critical foreign language need.
								(3)Early childhood
				educatorThe term early childhood educator means an
				early childhood educator employed in an eligible preschool program who has
				completed a baccalaureate or advanced degree in early childhood development,
				early childhood education, or in a field related to early childhood
				education.
								(4)Eligible
				preschool programThe term eligible preschool
				program means a program that provides for the care, development, and
				education of infants, toddlers, or young children through age 5, meets any
				applicable State or local government licensing, certification, approval, and
				registration requirements, and is operated by—
									(A)a public or
				private school that may be supported, sponsored, supervised, or administered by
				a local educational agency;
									(B)a Head Start
				agency serving as a grantee designated under the Head Start Act (42 U.S.C. 9831 et seq.);
									(C)a nonprofit or
				community based organization; or
									(D)a child care
				program, including a home.
									(5)Low-income
				communityIn this subsection, the term low-income
				community means a community in which 70 percent of households earn less
				than 85 percent of the State median household income.
								(6)NurseThe
				term nurse means a nurse who meets all of the following:
									(A)The nurse
				graduated from an accredited school of nursing (as those terms are defined in
				section 801 of the Public Health Service
				Act (42 U.S.C. 296)).
									(B)The nurse holds a
				valid and unrestricted license to practice nursing in the State in which the
				nurse practices in a clinical setting or from an accredited school of nursing
				(as those terms are defined in section 801 of the
				Public Health Service Act (42 U.S.C.
				296)).
									(C)The nurse holds
				one or more of the following:
										(i)A
				graduate degree in nursing, or an equivalent degree.
										(ii)A
				nursing degree from a collegiate school of nursing (as defined in section 801
				of the Public Health Service Act (42
				U.S.C. 296)).
										(iii)A
				nursing degree from an associate degree school of nursing (as defined in
				section 801 of the Public Health Service
				Act (42 U.S.C. 296)).
										(iv)A
				nursing degree from a diploma school of nursing (as defined in section 801 of
				the Public Health Service Act (42
				U.S.C. 296)).
										(7)Speech-language
				pathologistThe term speech-language pathologist
				means a speech-language pathologist who meets all of the following:
									(A)the
				speech-language pathologist has received, at a minimum, a graduate degree in
				speech-language pathology or communication sciences and disorders from an
				institution of higher education; and
									(B)the
				speech-language pathologist meets or exceeds the qualifications as defined in
				section 1861(ll) of the Social Security
				Act (42 U.S.C. 1395x).
									(i)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2008 and
				such sums as may be necessary for each of the 5 succeeding fiscal
				years.
							.
				423.Additional
			 administrative provisions
					(a)Repayment
			 PlansSection 428(b)(9)(A) (20 U.S.C. 1078(b)(9)(A)) is amended
			 by inserting before the semicolon at the end of clause (ii) the following:
			 , and the Secretary may not restrict the proportions or ratios by which
			 such payments may be graduated with the informed agreement of the
			 borrower.
					(b)Additional
			 clarification on inducements, payments, mailings, and advertising by guaranty
			 agenciesSection 428(b) (20
			 U.S.C. 1078(b)) is amended by striking paragraph (3) and inserting the
			 following:
						
							(3)Restrictions on inducements, payments,
				mailings, and advertisingA
				guaranty agency shall not—
								(A)offer, directly or indirectly, premiums,
				payments, stock or other securities, prizes, travel, entertainment expenses,
				tuition repayment, or other inducements to—
									(i)any institution of higher education or the
				employees of an institution of higher education in order to secure applicants
				for loans made under this part; or
									(ii)any lender, or any agent, employee, or
				independent contractor of any lender or guaranty agency, in order to administer
				or market loans made under this part (other than a loan made under section 428H
				or a loan made as part of the guaranty agency’s lender-of-last-resort program
				pursuant to section 439(q)) for the purpose of securing the designation of the
				guaranty agency as the insurer of such loans;
									(B)conduct unsolicited mailings, by postal or
				electronic means, of educational loan application forms to students enrolled in
				secondary school or postsecondary educational institutions, or to the parents
				of such students, except that applications may be mailed, by postal or
				electronic means, to students or borrowers who have previously received loans
				guaranteed under this part by the guaranty agency;
								(C)perform, for an institution of higher
				education participating in a program under this title, any function that the
				institution is required to perform under part B, D, or G;
								(D)pay, on behalf of the institution of higher
				education, another person to perform any function that the institution of
				higher education is required to perform under part B, D, or G; or
								(E)conduct fraudulent or misleading
				advertising concerning loan availability, terms, or conditions.
								It shall not be a violation of this
				paragraph for a guaranty agency to provide technical assistance to institutions
				of higher education comparable to the technical assistance provided to
				institutions of higher education by the
				Department..
					(c)Counting of
			 Consolidation Loans Against Limits
						(1)AmendmentSection
			 428C(a)(3)(B) (20 U.S.C. 1078–3(a)(3)(B)) is amended by adding at the end the
			 following new clause:
							
								(ii)Loans made under this section shall,
				to the extent used to pay off the outstanding principal balance on loans made
				under this title, excluding capitalized interest, be counted against the
				applicable limitations on aggregate indebtedness contained in sections
				425(a)(2), 428(b)(1)(B), 428H(d), 455, and
				464(a)(2)(B).
								.
						(2)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to any loan made, insured, or guaranteed under part B or part D of
			 title IV of the Higher Education Act of
			 1965 for which the first disbursement of principal is made on or
			 after the date of enactment of this Act.
						(d)Voluntary
			 Flexible AgreementsSection 428A(c) (20 U.S.C. 1078–1(c)) is
			 amended by striking paragraph (3) and inserting the following:
						
							(3)Notice to
				interested partiesOnce the Secretary reaches a tentative
				agreement in principle under this section, the Secretary shall publish in the
				Federal Register a notice that invites interested parties to comment on the
				proposed agreement. The notice shall state how to obtain a copy of the
				tentative agreement in principle and shall give interested parties no less than
				30 days to provide comments. The Secretary may consider such comments prior to
				providing the notices pursuant to paragraph
				(2).
							.
					(e)Financial and
			 Economic Literacy
						(1)Default
			 reduction programSection 428F is amended by adding at the end
			 the following:
							
								(c)Financial and
				Economic LiteracyWhere appropriate, each program described under
				subsection (b) shall include making available financial and economic education
				materials for the
				borrower.
								.
						(2)Program
			 assistance for borrowersSection 432(k)(1) (20 U.S.C. 1082(k)(1))
			 is amended by striking and offering and all that follows through
			 the period and inserting , offering loan repayment matching provisions
			 as part of employee benefit packages, and providing employees with financial
			 and economic education and counseling..
						(f)Credit Bureau
			 Organization AgreementsSection 430A(a) (20 U.S.C. 1080a(a)) is
			 amended by striking agreements with credit bureau organizations
			 and inserting an agreement with each national credit bureau organization
			 (as described in section 603(p) of the Fair
			 Credit Reporting Act).
					(g)Default
			 Reduction ManagementSection 432 is further amended—
						(1)by striking
			 subsection (n); and
						(2)by redesignating
			 subsections (o) and (p) as subsections (n) and (o), respectively.
						(h)Definition of eligible
			 lenderSection 435(d)(5) (20 U.S.C. 1085(d)(5)) is
			 amended—
						(1)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (H) and (I), respectively; and
						(2)by striking subparagraphs (A) and (B) and
			 inserting the following:
							
								(A)offered, directly or indirectly, points,
				premiums, payments (including payments for referrals and for processing or
				finder fees), prizes, stock or other securities, travel, entertainment
				expenses, tuition repayment, the provision of information technology equipment
				at below-market value, additional financial aid funds, or other inducements to
				any institution of higher education or any employee of an institution of higher
				education in order to secure applicants for loans under this part;
								(B)conducted unsolicited mailings, by postal
				or electronic means, of student loan application forms to students enrolled in
				secondary school or postsecondary institutions, or to parents of such students,
				except that applications may be mailed, by postal or electronic means, to
				students or borrowers who have previously received loans under this part from
				such lender;
								(C)entered into any type of consulting
				arrangement, or other contract to provide services to a lender, with an
				employee who is employed in the financial aid office of an institution of
				higher education, or who otherwise has responsibilities with respect to student
				loans or other financial aid of the institution;
								(D)compensated an employee who is employed in
				the financial aid office of an institution of higher education, or who
				otherwise has responsibilities with respect to educational loans or other
				financial aid of the institution, and who is serving on an advisory board,
				commission, or group established by a lender or group of lenders for providing
				such service, except that the eligible lender may reimburse such employee for
				reasonable expenses incurred in providing such service;
								(E)performed for an institution of higher
				education any function that the institution of higher education is required to
				carry out under part B, D, or G;
								(F)paid, on behalf of an institution of higher
				education, another person to perform any function that the institution of
				higher education is required to perform under part B, D, or G;
								(G)provided payments or other benefits to a
				student at an institution of higher education to act as the lender’s
				representative to secure applications under this title from individual
				prospective borrowers, unless such student—
									(i)is also employed by the lender for other
				purposes; and
									(ii)made all appropriate disclosures regarding
				such
				employment;
									.
						(i)Student Loan
			 InformationSection 435(m) (20 U.S.C. 1085(m)) is amended by
			 adding at the end the following new paragraph:
						
							(5)Student loan
				information
								(A)Notwithstanding
				any other provision of law or regulation, a lender, secondary market, holder,
				or guaranty agency shall provide, free of charge and in a timely and effective
				manner, any student loan information maintained by that entity that is
				requested by an institution of higher education and any third-party servicer
				(as defined in section 481(c)) working on behalf of that institution to prevent
				student loan defaults.
								(B)An institution and
				any third-party servicer obtaining access to information under subparagraph (A)
				shall safeguard that information in order to prevent potential abuses of that
				information, including identity theft.
								(C)Any third party
				servicer that obtains information under this subparagraph shall only use the
				information in a manner directly related to the default prevention work the
				servicer is performing on behalf of the institution of higher
				education.
								.
					(j)Disability
			 DeterminationsSection 437(a) (20 U.S.C. 1087(a)) is amended by
			 adding at the end the following new sentence: In making such
			 determination of permanent and total disability, the Secretary shall provide
			 that a borrower who has been certified as permanently and totally disabled by
			 the Department of Veterans Affairs or the Social Security Administration shall
			 not be required to present further documentation for purposes of this
			 title..
					(k)Treatment of
			 Falsely Certified BorrowersSection 437(c)(1) (20 U.S.C.
			 1087(c)(1)) is amended by inserting or parent’s eligibility
			 after such student’s eligibility.
					(l)Additional
			 Technical Amendments
						(1)Section
			 428(a)(2)(A) (20 U.S.C. 1078(a)(2)(A)) is amended—
							(A)by striking
			 and at the end of subclause (II) of clause (i); and
							(B)by moving the
			 margin of clause (iii) two ems to the left.
							(2)Section 428G(e)
			 (20 U.S.C. 1078–7(e)) is amended by striking , made to a student to
			 cover the cost of attendance at an eligible institution outside the United
			 States,.
						424.Elimination of
			 auctionPart I of title IV (as
			 added by section 701 of the College Cost Reduction and Access Act) is
			 repealed.
				CFEDERAL WORK-STUDY
			 PROGRAMS
				441.Authorization
			 of appropriationsSection
			 441(b) (42 U.S.C. 2751(b)) is amended—
					(1)by striking
			 1999 and inserting 2008; and
					(2)by striking
			 4 succeeding and inserting 5 succeeding.
					442.Community
			 serviceSection 441(c)(1) (42
			 U.S.C. 2751(c)(1)) is amended by striking that are open and accessible
			 to the community.
				443.Allocation of
			 funds
					(a)Eligibility for
			 Additional AllocationsSection 442(a)(4) (42 U.S.C. 2752(a)(4))
			 is amended by striking subparagraph (B) and inserting the following:
						
							(B)An otherwise eligible institution may
				receive a portion of the allocation described in subparagraph (A) if—
								(i)not less than 10 percent of the
				students attending the institution receive Federal Pell Grants; and
								(ii)(I)in the case of an
				institution that offers programs of at least 4 years in duration, if its
				graduation rate for Federal Pell Grant recipients attending the institution and
				graduating within the period of time equal to normal duration of the longest
				undergraduate program offered by the institution, as measured from the first
				day of their enrollment, exceeds the median rate for the class of institution
				(as defined in section 131(f)(7)(C)); or
									(II)in the case of an institution that
				offers programs of at least 2, but less than 4, years in duration, if its rate
				for Federal Pell Grant recipients attending the institution and graduating or
				transferring to an institution that offers programs of at least 4 years in
				duration within the period of time equal to the normal duration of the program
				offered, as measured from the first day of their enrollment, exceeds the median
				rate for the class of institution (as defined in section
				131(f)(7)(C)).
									.
					(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to any amounts appropriated under section 441(b) of the
			 Higher Education Act of 1965 (42
			 U.S.C. 2751(b)) for fiscal year 2009 or any succeeding fiscal year.
					444.Books and
			 suppliesSection 442(c)(4)(D)
			 (42 U.S.C. 2752(c)(4)(D)) is amended by striking $450 and
			 inserting $600.
				445.Job location
			 and developmentSection
			 446(a)(1) (42 U.S.C. 2756(a)(1)) is amended—
					(1)by striking
			 10 percent or $50,000 and inserting 15 percent or
			 $75,000; and
					(2)by
			 inserting before the period at the end the following: , except that not
			 less than one-third of such amount shall be specifically allocated to locate
			 and develop community service jobs.
					446.Work
			 collegesSection 448 (42
			 U.S.C. 2756b) is amended—
					(1)by striking
			 work-learning each place it appears and inserting
			 work-learning-service;
					(2)by amending
			 subparagraph (C) of subsection (e)(1) to read as follows:
						
							(C)requires all
				resident students, including at least one-half of all students who are enrolled
				on a full-time basis, to participate in a comprehensive work-learning-service
				program for at least 5 hours each week, or at least 80 hours during each period
				of enrollment, unless the student is engaged in an institutionally organized or
				approved study abroad or externship program;
				and
							;
					(3)by amending
			 paragraph (2) of subsection (e) to read as follows:
						
							(2)the term
				comprehensive student work-learning-service program—
								(A)means a student
				work-learning-service program that is an integral and stated part of the
				institution’s educational philosophy and program;
								(B)requires
				participation of all resident students for enrollment and graduation;
								(C)includes learning
				objectives, evaluation, and a record of work performance as part of the
				student’s college record;
								(D)provides
				programmatic leadership by college personnel at levels comparable to
				traditional academic programs;
								(E)recognizes the
				educational role of work-learning-service supervisors; and
								(F)includes
				consequences for nonperformance or failure in the work-learning-service program
				similar to the consequences for failure in the regular academic
				program.
								;
				and
					(4)in subsection (f),
			 by striking 1999 and such sums as may be necessary for each of the 4
			 succeeding fiscal years and inserting 2008 and such sums as may
			 be necessary for the 5 succeeding fiscal years.
					447.Work assistance
			 for students in comprehensive postsecondary programs for students with mental
			 retardation
					(a)AmendmentPart
			 C of title IV (42 U.S.C. 2751 et seq.) is further amended by adding at the end
			 thereof the following new section:
						
							449.Work assistance
				for students in comprehensive postsecondary programs for students with mental
				retardation
								(a)PurposeIt
				is the purpose of this section to enable an institution participating under
				this part that offers a comprehensive postsecondary program for students with
				mental retardation to provide work assistance to such students enrolled in that
				program in order to assist these students with the costs of postsecondary
				education and improve their academic and personal skills, independence, and
				employability.
								(b)Program
				Authority(1)An institution of higher
				education participating under this part may, pursuant to a plan developed in
				accordance with subsection (c) and approved by the Secretary, transfer funds
				allocated under section 442 for use under this section to award work assistance
				to students with mental retardation who are enrolled and maintaining
				satisfactory progress in a comprehensive postsecondary program for students
				with mental retardation at that institution.
									(2)(A)Notwithstanding any
				other provisions of this Act, the following requirements do not apply to
				students seeking work assistance under this section:
											(i)Student eligibility requirements
				relating to enrollment in a program leading to a recognized education
				credential under section 484(a)(1).
											(ii)Satisfactory progress requirements
				under sections 484(a)(2) and (c).
											(iii)Student eligibility requirements
				relating to the satisfaction of secondary education standards under section
				484(d).
											(iv)Determination of need in accordance
				with part F.
											(v)The common financial reporting form
				developed and processed pursuant to section 483, and any related aid
				processing, disbursement, and delivery requirements as the Secretary may
				specify.
											(vi)Any reporting requirements that the
				Secretary may specify.
											(B)Notwithstanding any other provisions
				of this Act, the requirement that a program lead to a degree or certificate, or
				meet the requirements of section 481(b), shall not apply to comprehensive
				postsecondary programs for students with mental retardation at institutions of
				higher education that are otherwise eligible to participate under this
				part.
										(c)Agreement With
				the SecretaryAn institution of higher education that wishes to
				provide work assistance under this section shall prepare, and submit to the
				Secretary for approval, a plan describing how work assistance will be awarded
				under this section to students with mental retardation who are enrolled in a
				comprehensive postsecondary program for students with mental retardation at
				that institution. That plan shall include—
									(1)a description of
				how the institution will determine which students in the program will receive
				work assistance, including what criteria will be used for determining the
				student’s financial need for the assistance in lieu of a determination under
				part F;
									(2)a description of
				the types of jobs in which students in the program will be employed, at what
				rates of compensation, and the number of hours that a student may work;
									(3)the maximum dollar
				amount of assistance that the institution may award to a student in the
				program; and
									(4)a requirement that
				the Federal share of the compensation of a student in the program shall not
				exceed 75 percent.
									(d)DefinitionsFor
				the purpose of this section:
									(1)Comprehensive
				postsecondary program for students with mental retardationThe
				term comprehensive postsecondary program for students with mental
				retardation means a degree, certificate, or nondegree program offered by
				an institution of higher education that—
										(A)is designed for
				students with mental retardation who seek to continue academic, vocational, and
				independent living instruction at the institution to prepare for gainful
				employment;
										(B)includes an
				advising and curriculum structure; and
										(C)includes
				enrollment by the student (through regular enrollment, auditing courses,
				participation in internships, or enrollment in noncredit, nondegree courses) in
				the equivalent of not less than half-time enrollment, as defined by the
				institution.
										(2)Student with
				mental retardationThe term student with mental
				retardation means a student with significantly subaverage general
				intellectual functioning, existing concurrently with deficits in adaptive
				behavior and manifested during the developmental period, that adversely affects
				a student’s educational performance.
									(3)Satisfactory
				progressA student with mental retardation enrolled in a
				comprehensive postsecondary program for students with mental retardation is
				maintaining satisfactory progress if—
										(A)the institution at
				which that student is enrolled reviews the progress of the student at the end
				of each academic year, or its equivalent, as determined by the institution;
				and
										(B)the institution
				determines that the student is meeting or exceeding the program requirements
				and adequately progressing toward program
				completion.
										.
					(b)Effective
			 DateThe amendments made by subsection (a) shall be effective for
			 academic year 2008–2009 and succeeding academic years.
					DFEDERAL DIRECT
			 LOAN PROGRAM
				451.Income
			 contingent repaymentSection
			 455(e)(2) (20 U.S.C. 1087e(e)(2)) is amended by striking and files a
			 Federal income tax return jointly with the borrower’s spouse.
				EFEDERAL
			 PERKINS LOAN PROGRAM
				461.Reauthorization
			 of program
					(a)Program
			 Authorization
						(1)Authorization of
			 appropriationsSection 461(b) (20 U.S.C. 1087aa(b)) is
			 amended—
							(A)in paragraph
			 (1)—
								(i)by
			 striking 1999 and inserting 2008; and
								(ii)by
			 striking 4 succeeding and inserting 5 succeeding;
			 and
								(B)in paragraph (2),
			 by striking 2003 each place it appears and inserting
			 2014.
							(2)Federal capital
			 contribution recoverySection 466 (20 U.S.C. 1087ff) is
			 amended—
							(A)by striking
			 2004 each place it appears in subsections (a) and (c) and
			 inserting 2014;
							(B)by striking
			 2003 each place it appears in subsections (a) and (b), and
			 inserting 2013; and
							(C)by striking
			 2012 in subsection (b) and inserting 2014.
							(b)Books and
			 SuppliesSection 462(c)(4)(D) (20 U.S.C. 1087bb(c)(4)(D)) is
			 amended by striking $450 and inserting
			 $600.
					462.Loan terms and
			 conditions
					(a)Loan
			 LimitsSection 464(a) (20 U.S.C. 1087dd(a)) is amended—
						(1)in paragraph
			 (2)(A)—
							(A)by striking
			 $4,000 in clause (i) and inserting $5,500;
			 and
							(B)by striking
			 $6,000 in clause (ii) and inserting $8,000;
			 and
							(2)in paragraph
			 (2)(B)—
							(A)by striking
			 $40,000 in clause (i) and inserting
			 $60,000;
							(B)by striking
			 $20,000 in clause (ii) and inserting $27,500;
			 and
							(C)by striking
			 $8,000 in clause (iii) and inserting
			 $11,000.
							(b)ForbearanceSection
			 464(e) (20 U.S.C. 1087dd(e)) is amended by striking , upon written
			 request,.
					(c)Special
			 Repayment RuleParagraph (2) of section 464(f) is amended to read
			 as follows:
						
							(2)No compromise repayment of a
				defaulted loan as authorized by paragraph (1) may be made unless agreed to by
				the
				Secretary.
							.
					(d)RehabilitationSection
			 464(h)(1)(A) (20 U.S.C. 1087dd(h)(1)(A)) is amended by striking 12
			 ontime and inserting 9 on-time.
					463.Loan
			 cancellationSection
			 465(a)(3)(A) (20 U.S.C. 1087ee(a)(3)(A)) is amended—
					(1)by inserting
			 (D), after subparagraph (A), (C), in clause
			 (i);
					(2)by inserting
			 or after the semicolon at the end of clause (ii);
					(3)by striking clause
			 (iii); and
					(4)by redesignating
			 clause (iv) as clause (iii).
					464.Technical
			 AmendmentsPart E is further
			 amended as follows:
					(1)Section
			 462(g)(1)(E)(i)(I) (20 U.S.C. 1087bb(g)(1)(E)(i)(I)) is amended by inserting
			 monthly after consecutive.
					(2)Section
			 464(c)(1)(D) (20 U.S.C. 1087dd(c)(1)(D)) is amended by redesignating subclauses
			 (I) and (II) as clauses (i) and (ii), respectively.
					(3)Section 465(a)(2)
			 (20 U.S.C. 1087ee(a)(2)) is amended in subparagraph (A), by striking
			 section 111(c) and inserting section
			 1113(a)(5).
					(4)Section 467(b) (20
			 U.S.C. 1087gg(b)) is amended by striking (5)(A), (5)(B)(i), or
			 (6) and inserting (4)(A), (4)(B), or (5).
					(5)Section 469(c) (20
			 U.S.C. 1087ii(c)) is amended—
						(A)by striking
			 sections 602 and 632 and inserting sections 602(3) and
			 632(5);
						(B)by striking
			 qualified professional provider of early intervention services
			 and inserting early intervention services; and
						(C)by striking
			 section 672(2) and inserting section
			 632(4).
						FNEED
			 ANALYSIS
				471.Significantly
			 simplifying the student aid Application process
					(a)Improvements to
			 Paper and Electronic Forms
						(1)Common financial
			 aid form development and processingSection 483(a) (20 U.S.C.
			 1090(a)) is amended—
							(A)by striking
			 paragraphs (1), (2), and (5);
							(B)by redesignating
			 paragraphs (3), (4), (6), and (7), as paragraphs (9), (10), (11), and (12),
			 respectively;
							(C)by inserting
			 before paragraph (9), as redesignated by subparagraph (B), the
			 following:
								
									(1)In
				generalThe Secretary, in cooperation with representatives of
				agencies and organizations involved in student financial assistance, shall
				produce, distribute, and process free of charge common financial reporting
				forms as described in this subsection to be used for application and
				reapplication to determine the need and eligibility of a student for financial
				assistance under parts A through E (other than subpart 4 of part A). These
				forms shall be made available to applicants in both paper and electronic
				formats and shall be referred to as the Free Application for Federal
				Student Aid or the FAFSA.
									(2)Early
				estimates
										(A)In
				generalThe Secretary shall permit applicants to complete such
				forms as described in this subsection in the 4 years prior to enrollment in
				order to obtain a non-binding estimate of the family contribution, as defined
				in section 473. The estimate shall clearly and conspicuously indicate that it
				is only an estimate of family contribution, and may not reflect the actual
				family contribution of the applicant that shall be used to determine the grant,
				loan, or work assistance that the applicant may receive under this title when
				enrolled in a program of postsecondary education. Such applicants shall be
				permitted to update information submitted on forms described in this subsection
				using the process required under paragraph (5)(A).
										(B)EvaluationTwo
				years after the early estimates are implemented under this paragraph and from
				data gathered from the early estimates, the Secretary shall evaluate the
				differences between initial, non-binding early estimates and the final
				financial aid award made available under this title.
										(C)ReportThe
				Secretary shall provide a report to the authorizing committees on the results
				of the evaluation.
										(3)Paper
				format
										(A)In
				generalThe Secretary shall produce, distribute, and process
				common forms in paper format to meet the requirements of paragraph (1). The
				Secretary shall develop a common paper form for applicants who do not meet the
				requirements of subparagraph (B).
										(B)EZ
				fafsa
											(i)In
				generalThe Secretary shall develop and use a simplified paper
				application form, to be known as the EZ FAFSA, to be used for
				applicants meeting the requirements of section 479(c).
											(ii)Reduced data
				requirementsThe form under this subparagraph shall permit an
				applicant to submit, for financial assistance purposes, only the data elements
				required to make a determination of whether the applicant meets the
				requirements under section 479(c).
											(iii)State
				dataThe Secretary shall include on the form under this
				subparagraph such data items as may be necessary to award State financial
				assistance, as provided under paragraph (6), except that the Secretary shall
				not include a State’s data if that State does not permit its applicants for
				State assistance to use the form under this subparagraph.
											(iv)Free
				availability and processingThe provisions of paragraph (7) shall
				apply to the form under this subparagraph, and the data collected by means of
				the form under this subparagraph shall be available to institutions of higher
				education, guaranty agencies, and States in accordance with paragraph
				(9).
											(v)TestingThe
				Secretary shall conduct appropriate field testing on the form under this
				subparagraph.
											(C)Promoting the
				use of electronic fafsa
											(i)In
				generalThe Secretary shall—
												(I)develop a form
				that uses skip logic to simplify the application process for applicants;
				and
												(II)make all efforts
				to encourage applicants to utilize the electronic forms described in paragraph
				(4).
												(ii)Maintenance of
				the fafsa in a printable electronic fileThe Secretary shall
				maintain a version of the paper forms described in subparagraphs (A) and (B) in
				a printable electronic file that is easily portable. The printable electronic
				file will be made easily accessible and downloadable to students on the same
				website used to provide students with the electronic application forms
				described in paragraph (4) of this subsection. The Secretary shall enable
				students to submit a form created under this subparagraph that is downloaded
				and printed from an electronic file format in order to meet the filing
				requirements of this section and in order to receive aid from programs under
				this title.
											(iii)Reporting
				requirementThe Secretary shall report annually to Congress on
				the impact of the digital divide on students completing applications for title
				IV aid described under this paragraph and paragraph (4). The Secretary will
				also report on the steps taken to eliminate the digital divide and phase out
				the paper form described in subparagraph (A) of this paragraph. The Secretary’s
				report will specifically address the impact of the digital divide on the
				following student populations: dependent students, independent students without
				dependents, and independent students with dependents other than a
				spouse.
											(4)Electronic
				format
										(A)In
				generalThe Secretary shall produce, distribute, and process
				common forms in electronic format to meet the requirements of paragraph (1).
				The Secretary shall develop common electronic forms for applicants who do not
				meet the requirements of subparagraph (C) of this paragraph.
										(B)State
				dataThe Secretary shall include on the common electronic forms
				space for information that needs to be submitted from the applicant to be
				eligible for State financial assistance, as provided under paragraph (6),
				except the Secretary shall not require applicants to complete data required by
				any State other than the applicant’s State of residence.
										(C)Simplified
				applications: fafsa on the web
											(i)In
				generalThe Secretary shall develop and use a simplified
				electronic application form to be used by applicants meeting the requirements
				under subsection (c) of section 479 and an additional, separate simplified
				electronic application form to be used by applicants meeting the requirements
				under subsection (b) of section 479.
											(ii)Reduced data
				requirementsThe simplified electronic application forms shall
				permit an applicant to submit for financial assistance purposes, only the data
				elements required to make a determination of whether the applicant meets the
				requirements under subsection (b) or (c) of section 479.
											(iii)State
				dataThe Secretary shall include on the simplified electronic
				application forms such data items as may be necessary to award state financial
				assistance, as provided under paragraph (6), except that the Secretary shall
				not require applicants to complete data required by any State other than the
				applicant’s State of residence.
											(iv)Availability
				and processingThe data collected by means of the simplified
				electronic application forms shall be available to institutions of higher
				education, guaranty agencies, and States in accordance with paragraph
				(9).
											(v)TestingThe
				Secretary shall conduct appropriate field testing on the forms developed under
				this subparagraph.
											(D)Use of
				formsNothing in this subsection shall be construed to prohibit
				the use of the forms developed by the Secretary pursuant to this paragraph by
				an eligible institution, eligible lender, guaranty agency, State grant agency,
				private computer software provider, a consortium thereof, or such other
				entities as the Secretary may designate.
										(E)PrivacyThe
				Secretary shall ensure that data collection under this paragraph complies with
				section 552a of title 5, United States Code, and that any entity using the
				electronic version of the forms developed by the Secretary pursuant to this
				paragraph shall maintain reasonable and appropriate administrative, technical,
				and physical safeguards to ensure the integrity and confidentiality of the
				information, and to protect against security threats, or unauthorized uses or
				disclosures of the information provided on the electronic version of the forms.
				Data collected by such electronic version of the forms shall be used only for
				the application, award, and administration of aid awarded under this title,
				State aid, or aid awarded by eligible institutions or such entities as the
				Secretary may designate. No data collected by such electronic version of the
				forms shall be used for making final aid awards under this title until such
				data have been processed by the Secretary or a contractor or designee of the
				Secretary, and an expected family contribution has been calculated by the
				Secretary, except as may be permitted under this title.
										(F)SignatureNotwithstanding
				any other provision of this Act, the Secretary may permit an electronic form
				under this paragraph to be submitted with an electronic signature.
										(5)Streamlining
										(A)Streamlined
				reapplication process
											(i)In
				generalThe Secretary shall develop streamlined reapplication
				forms and processes, including both paper and electronic reapplication
				processes, consistent with the requirements of this subsection, for an
				applicant who applies for financial assistance under this title—
												(I)in the academic
				year succeeding the year in which such applicant first applied for financial
				assistance under this title; or
												(II)in any succeeding
				academic years.
												(ii)Mechanisms for
				reapplicationThe Secretary shall develop appropriate mechanisms
				to support reapplication.
											(iii)Identification
				of updated dataThe Secretary shall determine, in cooperation
				with States, institutions of higher education, agencies, and organizations
				involved in student financial assistance, the data elements that can be updated
				from the previous academic year’s application.
											(iv)Reduced data
				authorizedNothing in this title shall be construed as limiting
				the authority of the Secretary to reduce the number of data elements required
				of reapplicants.
											(v)Zero family
				contributionApplicants determined to have a zero family
				contribution pursuant to section 479(c) shall not be required to provide any
				financial data in a reapplication form, except that which is necessary to
				determine eligibility under such section.
											(B)Reduction of data
				elements
											(i)Reduction
				encouragedOf the number of data elements on the FAFSA on the
				date of enactment of the College Access and Opportunity Act of 2007 (including
				questions on the FAFSA for the purposes described in paragraph (6)), the
				Secretary, in cooperation with representatives of agencies and organizations
				involved in student financial assistance, shall continue to reduce the number
				of such data elements following the date of enactment. Reductions of data
				elements under paragraph (3)(B), (4)(C), or (5)(A)(iv) shall not be counted
				towards the reduction referred to in this paragraph unless those data elements
				are reduced for all applicants.
											(ii)ReportThe
				Secretary shall annually report to the House of Representatives and the Senate
				on the progress made of reducing data elements.
											(6)State
				requirements
										(A)In
				generalThe Secretary shall include on the forms developed under
				this subsection, such State-specific data items as the Secretary determines are
				necessary to meet State requirements for State need-based financial aid under
				section 415C, except as provided in paragraphs (3)(B)(iii) and (4)(C)(iii) of
				this subsection. Such items shall be selected in consultation with State
				agencies in order to assist in the awarding of State financial assistance in
				accordance with the terms of this subsection, except as provided in paragraphs
				(3)(B)(iii) and (4)(C)(iii) of this subsection. The number of such data items
				shall not be less than the number included on the form on October 7, 1998,
				unless a State notifies the Secretary that the State no longer requires those
				data items for the distribution of State need-based financial aid.
										(B)Annual
				reviewThe Secretary shall conduct an annual review process to
				determine which forms and data items the States require to award State
				need-based financial aid and other application requirements that the States may
				impose.
										(C)State use of
				simplified formsThe Secretary shall encourage States to take
				such steps as necessary to encourage the use of simplified application forms,
				including those described in paragraphs (3)(B) and (4)(C), to meet the
				requirements under subsection (b) or (c) of section 479.
										(D)Federal register
				noticeThe Secretary shall publish on an annual basis a notice in
				the Federal Register requiring State agencies to inform the Secretary—
											(i)if
				the State agency is unable to permit applicants to utilize the simplified
				application forms described in paragraphs (3)(B) and (4)(C); and
											(ii)of the
				State-specific data that the State agency requires for delivery of State
				need-based financial aid.
											(E)State
				notification to the secretary
											(i)In
				generalEach State agency shall notify the Secretary—
												(I)whether the State
				permits an applicant to file a form described in paragraph (3)(B) or paragraph
				(4)(C) of this subsection for purposes of determining eligibility for State
				need-based financial aid; and
												(II)the
				State-specific data that the State agency requires for delivery of State
				need-based financial aid.
												(ii)Acceptance of
				formsIn the event that a State does not permit an applicant to
				file a form described in paragraph (3)(B) or paragraph (4)(C) of this
				subsection for purposes of determining eligibility for State need-based
				financial aid—
												(I)the State shall
				notify the Secretary if the State is not permitted to do so because of either
				State law or because of agency policy; and
												(II)the notification
				under subclause (I) shall include an estimate of the program cost to permit
				applicants to complete simplified application forms under paragraphs (3)(B) and
				paragraph (4)(C) of this subsection.
												(iii)Lack of
				notification by the stateIf a State does not notify the
				Secretary pursuant to clause (i), the Secretary shall—
												(I)permit residents
				of that State to complete simplified application forms under paragraphs (3)(B)
				and paragraph (4)(C) of this subsection; and
												(II)not require any
				resident of that State to complete any data previously required by that State
				under this section.
												(7)Charges to
				students and parents for use of forms prohibited
										(A)Fees
				prohibitedThe FAFSA, in whatever form (including the EZ FAFSA,
				paper, electronic, simplified, or reapplication), shall be produced,
				distributed, and processed by the Secretary and no parent or student shall be
				charged a fee by an entity for the collection, processing, or delivery of
				financial aid through the use of the FAFSA. The need and eligibility of a
				student for financial assistance under parts A through E of this title (other
				than under subpart 4 of part A) may only be determined by using the FAFSA
				developed by the Secretary pursuant to this subsection. No student may receive
				assistance under parts A through E of this title (other than under subpart 4 of
				part A), except by use of the FAFSA developed by the Secretary pursuant to this
				subsection. No data collected on a form, worksheet, or other document for which
				a fee is charged shall be used to complete the FAFSA.
										(B)NoticeAny
				entity that provides to students or parents, or charges students or parents
				for, any value-added services with respect to or in connection with the FAFSA,
				such as completion of the FAFSA, submission of the FAFSA, or tracking of the
				FAFSA for a student, shall provide to students and parents clear and
				conspicuous notice that—
											(i)the FAFSA is a
				free Federal student aid application;
											(ii)the FAFSA can be
				completed without professional assistance; and
											(iii)includes the
				current Internet address for the FAFSA on the Department’s web site.
											(8)Application
				processing cycleThe Secretary shall enable students to submit a
				form created under this subsection in order to meet the filing requirements of
				this section and in order to receive aid from programs under this title and
				shall initiate the processing of applications under this subsection as early as
				practicable prior to January 1 of the student’s planned year of
				enrollment.
									.
							(2)Master
			 calendarSection 482(a)(1)(B) (20 U.S.C. 1089) is amended to read
			 as follows:
							
								(B)by March 1:
				proposed modifications, updates, and notices pursuant to sections 478,
				479(c)(2)(C), and 483(a)(6) published in the Federal
				Register;
								.
						(b)Increasing
			 Access to TechnologySection 483 (20 U.S.C. 1090) is further
			 amended by adding at the end the following:
						
							(f)Addressing the
				Digital DivideThe Secretary shall utilize savings accrued by
				moving more applicants to the electronic forms described in subsection (a)(4)
				to improve access to the electronic forms described in subsection (a)(4) for
				applicants meeting the requirements of section
				479(c).
							.
					472.Discretion of
			 student financial aid administratorsSection 479A(a) (20 U.S.C. 1087tt(a)) is
			 amended—
					(1)by striking
			 (a) In
			 General.— and inserting the following:
						
							(a)Authority To
				Make Adjustments
								(1)Adjustments for
				special
				circumstances
								;
					(2)by inserting
			 before Special circumstances may the following:
						
							(2)Special
				circumstances
				defined
							;
					(3)by inserting
			 a student’s status as a ward of the court at any time prior to attaining
			 18 years of age, a student’s status as an individual who was adopted at or
			 after age 13, a student’s status as a homeless or unaccompanied youth (as
			 defined in section 725 of the McKinney-Vento Homeless Assistance Act),
			 after 487,;
					(4)by inserting
			 before Adequate documentation the following:
						
							(3)Documentation
				and use of supplementary information
							;
				and
					(5)by inserting
			 before No student the following:
						
							(4)Fees for
				supplementary information
				prohibited
							.
					GGENERAL PROVISIONS
			 RELATING TO STUDENT FINANCIAL ASSISTANCE
				481.Expanding
			 information dissemination regarding eligibility for Pell GrantsSection 483(a) (20 U.S.C. 1090(a)) (as
			 amended by section 471(a)) is further amended by adding at the end the
			 following new paragraph:
					
						(13)Expanding
				information dissemination regarding eligibility for pell
				grantsThe Secretary shall make special efforts, in conjunction
				with State efforts, to notify students and their parents who qualify for a free
				lunch under the Richard B. Russell National
				School Lunch Act (42 U.S.C. 1751 et seq.), the Food Stamps program,
				or such other programs as the Secretary shall determine, of their potential
				eligibility for a maximum Pell Grant, and shall disseminate such informational
				materials as the Secretary deems
				appropriate.
						.
				482.Student
			 eligibility
					(a)Technical
			 AmendmentSection 484(b)(5) (20 U.S.C. 1091(b)(5)) is amended by
			 inserting or parent (on behalf of a student) after
			 student.
					(b)Republic of
			 PalauSection 484 (20 U.S.C. 1091) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (4),
			 by striking the Republic of the Marshall Islands, the Federated States
			 of Micronesia, or; and
							(B)in paragraph (5),
			 by striking a citizen of any one of the Freely Associated States
			 and inserting or, to the extent described in subsection (j), a citizen
			 of the Republic of Palau; and
							(2)by amending
			 subsection (j) to read as follows:
							
								(j)Assistance Under
				Subpart 1 of Part
				A for Students From
				PalauNotwithstanding any other provision of law, a student shall
				be eligible until September 30, 2008, for assistance under subpart 1 of part A
				if the student is otherwise qualified and—
									(1)is a citizen of the
				Republic of Palau and attends an institution of higher education in a State or
				a public or nonprofit private institution of higher education in the Freely
				Associated States; or
									(2)meets the
				requirements of subsection (a)(5) and attends a public or nonprofit private
				institution of higher education in any one of the Freely Associated
				States.
									.
						483.Institutional
			 refundsSection 484B(a)(1) (20
			 U.S.C. 1091b(a)(1)) is amended in subsection (a)(1), by inserting
			 subpart 4 of part A or after received
			 under.
				484.Institutional
			 and financial assistance information for students
					(a)Information
			 Dissemination ActivitiesSection 485(a)(1) (20 U.S.C. 1092(a)(1))
			 is amended—
						(1)by amending the
			 second sentence to read as follows: The information required by this
			 section shall be produced and be made publicly available to an enrolled student
			 and to any prospective student, through appropriate publications, mailings,
			 electronic media, and the reports required by the institution’s accrediting
			 agency under section 496(c)(9).;
						(2)by amending
			 subparagraph (G) to read as follows:
							
								(G)the academic programs of the
				institution, including—
									(i)the current degree programs and
				other educational and training programs;
									(ii)the institution’s educational
				mission and goals;
									(iii)the instructional, laboratory,
				and other physical plant facilities which relate to the academic programs;
				and
									(iv)the faculty and other
				instructional
				personnel;
									;
						(3)by striking
			 subparagraph (L) and inserting the following:
							
								(L)a summary of student outcomes for
				full-time undergraduate students, including—
									(i)the completion or graduation rates
				of certificate- or degree-seeking undergraduate students entering such
				institutions; and
									(ii)any other student outcome data,
				qualitative or quantitative, including data regarding distance education,
				deemed by the institution to be appropriate to its stated educational mission
				and goals, and, when applicable, licensing and placement rates for professional
				and vocational
				programs;
									;
						(4)by inserting
			 before the semicolon at the end of subparagraph (J) the following: , and
			 the process for students to register complaints with the accrediting agencies
			 or associations;
						(5)in
			 subparagraph (M), by striking guaranteed student loans under part B of
			 this title or direct student loans under part E of this title, or both,
			 and inserting student loans under part B, D, or E of this
			 title;
						(6)by striking
			 and at the end of subparagraph (N);
						(7)by striking the
			 period at the end of subparagraph (O) and inserting a semicolon; and
						(8)by adding at the
			 end the following new subparagraphs:
							
								(P)the penalties contained in subsection
				484(r) regarding suspension of eligibility for drug related offenses;
								(Q)the policies of the institution
				regarding the acceptance or denial of academic credit earned at another
				institution of higher education, which shall include a statement that such
				decisions will not be based solely on the source of accreditation of a sending
				institution, provided that the sending institution is accredited by an agency
				or association that is recognized by the Secretary pursuant to section 496 to
				be a reliable authority as to the quality of the education or training offered,
				and except that nothing in this subparagraph shall be construed to—
									(i)authorize an officer or employee of
				the Department to exercise any direction, supervision, or control over the
				curriculum, program of instruction, administration, or personnel of any
				institution of higher education, or over any accrediting agency or
				association;
									(ii)limit the application of the
				General Education Provisions Act; or
									(iii)create any legally enforceable
				right; and
									(R)policies and sanctions related to
				copyright infringement, including—
									(i)information which explicitly
				informs students that unauthorized distribution of copyrighted material on the
				institution’s information technology systems, including engaging in
				unauthorized peer-to-peer file-sharing, may subject them to civil and criminal
				penalties;
									(ii)a summary of the penalties for
				violation of copyright law under the United States Code;
									(iii)a description of the disciplinary
				actions which are taken against students who engage in unauthorized
				distribution of copyrighted material on the institution’s information
				technology systems; and
									(iv)notification that the institution
				may use technological measures to detect, prevent, and prohibit unauthorized
				distribution of copyrighted material on its information technology systems,
				including over local area networks of such
				systems.
									.
						(b)Additional
			 AmendmentsSection 485(a) is further amended by striking
			 paragraph (6) and inserting the following:
						
							(6)Each institution may provide
				supplemental information to enrolled and prospective students showing the
				completion or graduation rate for students described in paragraph (4). For the
				purpose of this paragraph, the definitions provided in the Integrated
				Postsecondary Education Data System shall apply.
							(7)Each eligible institution
				participating in any program under this title may publicly report to currently
				enrolled and prospective students the voluntary information collected by the
				National Survey of Student Engagement (NSSE), the Community College Survey of
				Student Engagement (CCSSE), or other instruments that provide evidence of
				student participation in educationally purposeful activities. The information
				shall be produced and made available in a uniform and comprehensible manner,
				through appropriate publications, mailings, and electronic media, and may be
				included in reports required by the institution’s accrediting
				agency.
							.
					(c)Exit
			 CounselingSection 485(b) (20 U.S.C. 1092(b)) is amended by
			 adding at the end the following new paragraph:
						
							(3)Each eligible institution shall,
				during the exit interview required by this subsection, provide to a borrower of
				a loan made under part B, D, or E a clear and conspicuous notice describing the
				effect of using a consolidation loan to discharge the borrower’s student loans,
				including—
								(A)the effects of consolidation on total
				interest to be paid, fees to be paid, and length of repayment;
								(B)the effects of consolidation on a
				borrower’s underlying loan benefits, including loan forgiveness, cancellation,
				and deferment;
								(C)the ability for the borrower to prepay
				the loan, pay on a shorter schedule, and to change repayment plans, and that
				borrower benefit programs may vary among different loan holders;
								(D)the tax benefits for which the
				borrower may be eligible; and
								(E)the consequences of
				default.
								.
					(d)Campus Crime
			 InformationSection 485(f)(1) (20 U.S.C. 1092(f)(1)) is amended
			 by inserting , other than a foreign institution of higher
			 education, after under this title.
					(e)Disclosure of
			 Fire Safety of Campus BuildingsSection 485 (20 U.S.C. 1092) is
			 further amended—
						(1)in subsection
			 (a)(1), by adding after subparagraph (Q) (as added by subsection (a)(8) of this
			 section) the following new subparagraph:
							
								(R)the fire safety report prepared by the
				institution pursuant to subsection (h).
								;
				and
						(2)by adding at the
			 end the following new subsection:
							
								(h)Disclosure of
				Fire Safety Standards and Measures
									(1)Annual fire
				safety reports requiredEach institution participating in any
				program under this title shall, beginning in the first academic year that
				begins after the date of enactment of the College Access and Opportunity Act of
				2007, and each year thereafter, prepare, publish, and distribute, through
				appropriate publications (including the Internet) or mailings, to all current
				students and employees, and to any applicant for enrollment or employment upon
				request, an annual fire safety report. Such reports shall contain at least the
				following information with respect to the campus fire safety practices and
				standards of that institution:
										(A)A statement that
				identifies each institution-owned or controlled student housing facility, and
				whether or not such facility is equipped with a fire sprinkler system or other
				fire safety system, or has fire escape planning or protocols.
										(B)Statistics for each
				such facility concerning the occurrence of fires and false alarms in such
				facility during the 2 preceding calendar years for which data are
				available.
										(C)For each such
				occurrence in each such facility, a summary of the human injuries or deaths,
				structural or property damage, or combination thereof.
										(D)Information
				regarding rules on portable electrical appliances, smoking and open flames
				(such as candles), regular mandatory supervised fire drills, and planned and
				future improvements in fire safety.
										(E)Information about
				fire safety education and training provided to students, faculty, and
				staff.
										(F)Information
				concerning fire safety at any housing facility owned or controlled by a
				fraternity, sorority, or student group that is recognized by the institution,
				including—
											(i)information
				reported to the institution under paragraph (4); and
											(ii)a
				statement concerning whether and how the institution works with recognized
				student fraternities and sororities, and other recognized student groups owning
				or controlling housing facilities, to make each building and property owned or
				controlled by such fraternities, sororities, and groups more fire safe.
											(2)Fraternities,
				sororities, and other groupsEach institution participating in a
				program under this title shall request each fraternity and sorority that is
				recognized by the institution, and any other student group that is recognized
				by the institution and that owns or controls housing facilities, to collect and
				report to the institution the information described in subparagraphs (A)
				through (E) of paragraph (1), as applied to the fraternity, sorority, or
				recognized student group, respectively, for each building and property owned or
				controlled by the fraternity, sorority, or group, respectively.
									(3)Current
				information to campus communityEach institution participating in
				any program under this title shall establish and maintain a log, written in a
				form that can be easily understood, recording all on-campus fires, including
				the nature, date, time, and general location of each fire and all false fire
				alarms. All entries that are required pursuant to this paragraph shall, except
				where disclosure of such information is prohibited by law, be open to public
				inspection, and each such institution shall make annual reports to the campus
				community on such fires and false fire alarms in a manner that will aid the
				prevention of similar occurrences.
									(4)Reports to the
				secretaryOn an annual basis, each institution participating in
				any program under this title shall submit to the Secretary a copy of the
				statistics required to be made available under paragraph (1)(B). The Secretary
				shall—
										(A)review such
				statistics;
										(B)make copies of the
				statistics submitted to the Secretary available to the public; and
										(C)in coordination
				with nationally recognized fire organizations and representatives of
				institutions of higher education, identify exemplary fire safety policies,
				procedures, and practices and disseminate information concerning those
				policies, procedures, and practices that have proven effective in the reduction
				of campus fires.
										(5)Rule of
				constructionNothing in this subsection shall be construed to
				authorize the Secretary to require particular policies, procedures, or
				practices by institutions of higher education with respect to fire
				safety.
									(6)DefinitionsIn
				this subsection, the term campus has the meaning provided in
				subsection
				(f)(6).
									.
						(f)Campus based
			 digital theft preventionSection 485 (20 U.S.C. 1092) is further
			 amended by adding at the end the following new subsection:
						
							(i)Campus based
				digital theft prevention
								(1)In
				generalEach eligible institution participating in any program
				under this title which is among those identified during the prior calendar year
				by the Secretary pursuant to
				paragraph (2)(B), shall—
									(A)provide evidence
				to the Secretary that the institution has notified students on its policies and
				procedures related to the illegal downloading and distribution of copyrighted
				materials by students as required under subsection (a)(1)(R);
									(B)undertake a
				review, which shall be submitted to the Secretary, of its procedures and plans
				related to preventing illegal downloading and distribution to determine the
				program’s effectiveness and implement changes to the program if the changes are
				needed; and
									(C)provide evidence
				to the Secretary that the institution has developed a plan for implementing a
				technology-based deterrent to prevent the illegal downloading or peer-to-peer
				distribution of intellectual property.
									(2)IdentificationFor
				purposes of carrying out the requirements of
				paragraph (1), the Secretary shall, on an
				annual basis, identify—
									(A)the 25
				institutions of higher education participating in programs under this title,
				which have received during the previous calendar year the highest number of
				writen notices from copyright owners, or persons authorized to act on behalf of
				copyright owners, alleging infringement of copyright by users of the
				institution’s information technology systems, where such notices identify with
				specificity the works alleged to be infringed, or a representative list of
				works alleged to be infringed, the date and time of the alleged infringing
				conduct together with information sufficient to identify the infringing user,
				and information sufficient to contact the copyright owner or its authorized
				representative; and
									(B)from among those
				25 institutions described in paragraph (1), those which have received during
				the previous calendar year at least 100 notices alleging infringement of
				copyright by users of the institution’s information technology systems, as
				described in paragraph
				(1).
									.
					485.Distance
			 education demonstration program
					(a)Eligible
			 ApplicantsSection 486(b)(3) (20 U.S.C. 1093(b)(3)) is
			 amended—
						(1)in subparagraph
			 (B), by striking section 102(a)(1)(C) and inserting
			 section 102; and
						(2)in subparagraph
			 (C), by striking subsection (a) of section 102, other than the
			 requirement of paragraph (3)(A) or (3)(B) of such subsection, and
			 inserting section 101, other than the requirements of subparagraph (A)
			 or (B) of subsection (b)(4) of such section.
						(b)SelectionSection
			 486(d)(1) (20 U.S.C. 1093(d)(1)) is amended—
						(1)by striking
			 the third year and inserting subsequent
			 years;
						(2)by striking
			 35 institutions and inserting 100 institutions;
			 and
						(3)by adding at the
			 end the following new sentence: Not more than 5 of such institutions,
			 systems, or consortia may be accredited, degree-granting correspondence
			 schools..
						486.College
			 Affordability Demonstration ProgramPart G of title IV is amended by inserting
			 after section 486 (20 U.S.C. 1093) the following new section:
					
						486A.College
				Affordability Demonstration Program
							(a)PurposeIt
				is the purpose of this section—
								(1)to provide,
				through a college affordability demonstration program, for increased innovation
				in the delivery of higher education and student financial aid in a manner
				resulting in reduced costs for students as well as the institution by employing
				one or more strategies including accelerating degree or program completion,
				increasing availability of, and access to, distance components of education
				delivery, engaging in collaborative arrangements with other institutions and
				organizations, and other alternative methodologies; and
								(2)to help
				determine—
									(A)the most effective
				means of delivering student financial aid as well as quality education;
									(B)the specific
				statutory and regulatory requirements that should be altered to provide for
				more efficient and effective delivery of student financial aid, as well as
				access to high quality distance education programs, resulting in a student more
				efficiently completing postsecondary education; and
									(C)the most effective
				methods of obtaining and managing institutional resources.
									(b)Demonstration
				Program Authorized
								(1)In
				generalIn accordance with the purposes described in subsection
				(a) and the provisions of subsection (d), the Secretary is authorized to select
				not more than 100 institutions of higher education, including those applying as
				part of systems or consortia of such institutions, for voluntary participation
				in the College Affordability Demonstration Program in order to enable
				participating institutions to carry out such purposes by providing programs of
				postsecondary education, and making available student financial assistance
				under this title to students enrolled in those programs, in a manner that would
				not otherwise meet the requirements of this title.
								(2)WaiversThe
				Secretary is authorized to waive for any institutions of higher education, or
				any system or consortia of institutions of higher education, selected for
				participation in the College Affordability Demonstration Program, any
				requirements of this Act or the regulations thereunder as deemed necessary by
				the Secretary to meet the purpose described in subsection (a)(1), and shall
				make a determination that the waiver can reasonably be expected to result in
				reduced costs to students or institutions without an increase in Federal
				program costs. The Secretary may not waive under this paragraph the maximum
				award amounts for an academic year or loan period.
								(3)Eligible
				applicants
									(A)Eligible
				institutionsExcept as provided in subparagraph (B), only an
				institution of higher education that is eligible to participate in programs
				under this title shall be eligible to participate in the demonstration program
				authorized under this section.
									(B)ProhibitionAn
				institution of higher education described in section 102 shall not be eligible
				to participate in the demonstration program authorized under this
				section.
									(c)Application
								(1)In
				generalEach institution or system of institutions desiring to
				participate in the demonstration program under this section shall submit an
				application to the Secretary at such time and in such manner as the Secretary
				may require.
								(2)Contents of
				applicationsEach application for the college affordability
				demonstration program shall include at least the following:
									(A)a description of
				the institution or system or consortium of institutions and what quality
				assurance mechanisms are in place to ensure the integrity of the Federal
				financial aid programs;
									(B)a description of
				the innovation or innovations being proposed and the affected programs and
				students, including—
										(i)a
				description of any collaborative arrangements with other institutions or
				organizations to reduce costs;
										(ii)a
				description of any expected economic impact of participation in the program
				within the community in which the institution is located; and
										(iii)a description of
				any means the institution will employ to reduce the costs of instructional
				materials, such as textbooks;
										(C)a description of
				each regulatory or statutory requirement for which waivers are sought, with a
				reason for each waiver;
									(D)a description of
				the expected outcomes of the program changes proposed, including the estimated
				reductions in costs both for the institution and for students;
									(E)an assurance from
				each institution in a system or consortium of a commitment to fulfill its role
				as described in the application;
									(F)an assurance that
				the participating institution or system of institutions will offer full
				cooperation with the ongoing evaluations of the demonstration program provided
				for in this section; and
									(G)any other
				information or assurances the Secretary may require.
									(d)SelectionIn
				selecting institutions to participate in the demonstration program under this
				section, the Secretary shall take into account—
								(1)the number and
				quality of applications received, determined on the basis of the contents
				required by subsection (c)(2);
								(2)the Department’s
				capacity to oversee and monitor each institution’s participation;
								(3)an
				institution’s—
									(A)financial
				responsibility;
									(B)administrative
				capability;
									(C)program or
				programs being offered via distance education, if applicable;
									(D)student completion
				rates; and
									(E)student loan
				default rates; and
									(4)the participation
				of a diverse group of institutions with respect to size, mission, and
				geographic distribution.
								(e)NotificationThe
				Secretary shall make available to the public and to the authorizing committees
				a list of institutions selected to participate in the demonstration program
				authorized by this section. Such notice shall include a listing of the specific
				statutory and regulatory requirements being waived for each institution and a
				description of the innovations being demonstrated.
							(f)Evaluations and
				Reports
								(1)EvaluationThe
				Secretary shall evaluate the demonstration program authorized under this
				section on a biennial basis. Such evaluations specifically shall review—
									(A)the extent to
				which expected outcomes, including the estimated reductions in cost, were
				achieved;
									(B)the number and
				types of students participating in the programs offered, including the progress
				of participating students toward recognized certificates or degrees and the
				extent to which participation in such programs increased;
									(C)issues related to
				student financial assistance associated with the innovations undertaken;
									(D)effective
				technologies and alternative methodologies for delivering student financial
				assistance;
									(E)the extent of the
				cost savings to the institution, the student, and the Federal Government
				resulting from the waivers provided, and an estimate as to future cost savings
				for the duration of the demonstration program;
									(F)the extent to
				which students saved money by completing their postsecondary education
				sooner;
									(G)the extent to which
				the institution reduced its tuition and fees and its costs by participating in
				the demonstration program;
									(H)the extent to
				which any collaborative arrangements with other institutions or organizations
				have reduced the participating institution’s costs; and
									(I)the extent to which
				statutory or regulatory requirements not waived under the demonstration program
				present difficulties for students or institutions.
									(2)Policy
				analysisThe Secretary shall review current policies and identify
				those policies that present impediments to the implementation of innovations
				that result in cost savings and in expanding access to education.
								(3)ReportsThe
				Secretary shall provide a report to the authorizing committees on a biennial
				basis regarding—
									(A)the demonstration
				program authorized under this section;
									(B)the results of the
				evaluations conducted under paragraph (1);
									(C)the cost savings
				to the Federal Government by the demonstration program authorized by this
				section; and
									(D)recommendations
				for changes to increase the efficiency and effective delivery of financial
				aid.
									(g)OversightIn
				conducting the demonstration program authorized under this section, the
				Secretary shall, on a continuing basis—
								(1)ensure compliance
				of institutions or systems of institutions with the requirements of this title
				(other than the sections and regulations that are waived under subsection
				(b)(2));
								(2)provide technical
				assistance to institutions in their application to and participation in the
				demonstration program;
								(3)monitor
				fluctuations in the student population enrolled in the participating
				institutions or systems of institutions;
								(4)monitor changes in
				financial assistance provided at the institution; and
								(5)consult with
				appropriate accrediting agencies or associations and appropriate State
				regulatory authorities.
								(h)Termination of
				AuthorityThe authority of the Secretary under this section shall
				cease to be effective on October 1,
				2012.
							.
				487.Program
			 participation agreements
					(a)Refund
			 PoliciesSection 487(a) (20 U.S.C. 1094(a)) is amended—
						(1)in paragraph (16),
			 by inserting or other Federal, State, or local government funds
			 after funds under this title each place it appears;
						(2)in
			 paragraph (22), by striking refund policy and inserting
			 policy on the return of title IV funds; and
						(3)in paragraph
			 (23)—
							(A)by moving
			 subparagraph (C) 2 em spaces to the left; and
							(B)by adding after such
			 subparagraph the following new subparagraph:
								
									(D)An institution shall be considered in
				compliance with the requirements of subparagraph (A) with respect to any
				student to whom the institution electronically transmits a message containing a
				voter registration form acceptable for use in the State in which the
				institution is located, or an Internet address where such a form can be
				downloaded, provided such information is in an electronic message devoted to
				voter
				registration.
									.
							(b)Enforcing the
			 90/10 Rule
						(1)AmendmentSection
			 487(a) (20 U.S.C. 1094(a)) is further amended by adding at the end the
			 following new paragraph:
							
								(24)The institution
				will, as calculated in accordance with subsection (f)(1), have not less than 10
				percent of its revenues from sources other than funds provided under this
				title, or will be subject to the sanctions described in subsection
				(f)(2).
								.
						(2)ImplementationSection
			 487 is further amended by adding at the end the following new
			 subsection:
							
								(f)Implementation
				of Non-Title IV Revenue Requirement
									(1)CalculationIn
				carrying out subsection (a)(24), an institution shall use the cash basis of
				accounting and count the following funds toward the 10 percent of revenues from
				sources of funds other than funds provided under this title:
										(A)funds used by
				students to pay tuition, fees, and other institutional charges from sources
				other than funds provided under this title as long as the institution can
				reasonably demonstrate that such funds were used for such purposes;
										(B)institutional
				funds used to satisfy matching-fund requirements for programs under this
				title;
										(C)funds used by a
				student from savings plans for educational expenses established by or on behalf
				of the student and which qualify for special tax treatment under the Internal
				Revenue Code of 1986;
										(D)funds paid by a
				student, or on behalf of a student by a party other than the institution, for
				an education or training program that is not eligible for funds under this
				title, so long as the program is approved or licensed by the appropriate State
				agency or an accrediting agency recognized by the Secretary;
										(E)institutional aid,
				as follows:
											(i)in
				the case of institutional loans, only the amount of loan repayments received
				during the fiscal year;
											(ii)in the case of
				institutional scholarships, only those provided by the institution in the form
				of monetary aid based upon the academic achievements or financial need of
				students, and disbursed during the fiscal year from an established restricted
				account; and
											(iii)in the case of
				tuition discounts, only those tuition discounts based upon the academic
				achievement or financial need of the students; and
											(F)funds generated by
				the institution from institutional activities that are necessary for the
				education and training of the institution’s students, if such activities
				are—
											(i)conducted under
				the control of the institution;
											(ii)performed under
				the supervision of a member of the institution’s faculty; and
											(iii)required to be
				performed by all students in a specific educational program at the
				institution.
											(2)SanctionsAn
				institution that fails to meet the requirements of subsection (a)(24) for 3
				consecutive years shall become ineligible to participate in the programs
				authorized by this title. In addition to such other means of enforcing the
				requirements of this title as may be available to the Secretary, if an
				institution fails to meet the requirements of subsection (a)(24) in any year,
				the Secretary may impose one or more of the following sanctions on the
				institution:
										(A)Place the
				institution on provisional certification in accordance with section 498(h)
				until the institution demonstrates, to the satisfaction of the Secretary, that
				it is in compliance with subsection (a)(24).
										(B)Require such other
				increased monitoring and reporting requirements as the Secretary determines
				necessary until the institution demonstrates, to the satisfaction of the
				Secretary, that it is in compliance with subsection (a)(24).
										(3)Publication on
				cool websiteThe Secretary shall identify, on the College
				Opportunities On-Line website established pursuant to section 131(b), any
				institution that fails to meet the requirements of subsection (a)(24) in any
				year as an institution that is failing to meet the minimum non-Federal source
				of revenue requirements of that
				subsection.
									.
						(c)Reports on
			 Disciplinary Proceedings
						(1)AmendmentSection
			 487(a) (20 U.S.C. 1094(a)) is further amended by adding after paragraph (24),
			 as added by subsection (b) of this section, the following new paragraph:
							
								(25)The institution
				will disclose to the alleged victim of any crime of violence (as that term is
				defined in section 16 of title 18), or a nonforcible sex offense, the final
				results of any disciplinary proceeding conducted by such institution against a
				student who is the alleged perpetrator of such crime or offense with respect to
				such crime or offense. If the alleged victim of such crime or offense is
				deceased, the next of kin of such victim shall be treated as the alleged victim
				for purposes of this
				paragraph.
								.
						(2)Effective
			 dateThe amendment made by paragraph (1) shall apply with respect
			 to any disciplinary proceeding conducted by such institution on or after one
			 year after the date of enactment of this Act.
						(d)Code of conduct
			 and preferred lender listSection 487(a) is further amended by
			 adding after paragraph (25) (as added by subsection (c) of this section) the
			 following new paragraphs:
						
							(26)Code of Conduct
								(A)In generalThe institution will establish, follow, and
				enforce a code of conduct regarding student loans that includes not less than
				the following:
									(i)Revenue sharing prohibitionThe institution is prohibited from
				receiving anything of value from any lender in exchange for any advantage
				sought by the lender to make educational loans to a student enrolled, or who is
				expected to be enrolled, at the institution, except that an institution shall
				not be prohibited from receiving a philanthropic contribution from a lender if
				the contribution is not made in exchange for any such advantage.
									(ii)Gift and trip prohibitionAny employee who is employed in the
				financial aid office of the institution, or who otherwise has responsibilities
				with respect to educational loans or other financial aid of the institution, is
				prohibited from taking from any lender any gift or trip worth more than nominal
				value, except for reasonable expenses for professional development that will
				improve the efficiency and effectiveness of programs under this title and for
				domestic travel to such professional development.
									(iii)Contracting arrangementsAny employee who is employed in the
				financial aid office of the institution, or who otherwise has responsibilities
				with respect to educational loans or other financial aid of the institution,
				shall be prohibited from entering into any type of consulting arrangement or
				other contract to provide services to a lender.
									(iv)Advisory board compensationAny employee who is employed in the
				financial aid office of the institution, or who otherwise has responsibilities
				with respect to educational loans or other student financial aid of the
				institution, and who serves on an advisory board, commission, or group
				established by a lender or group of lenders shall be prohibited from receiving
				anything of value from the lender or group of lenders, except that the employee
				may be reimbursed for reasonable expenses incurred in serving on such advisory
				board, commission or group.
									(v)Interaction with borrowersThe institution will not—
										(I)for any first-time borrower, assign,
				through award packaging or other methods, the borrower’s loan to a particular
				lender; and
										(II)refuse to certify, or, delay certification
				of, any loan in accordance with paragraph (6) based on the borrower’s selection
				of a particular lender or guaranty agency.
										(B)DesignationThe institution will designate an
				individual who shall be responsible for signing an annual attestation on behalf
				of the institution that the institution agrees to, and is in compliance with,
				the requirements of the code of conduct described in this paragraph. Such
				individual shall be the chief executive officer, chief operating officer, chief
				financial officer, or comparable official, of the institution, and shall
				annually submit the signed attestation to the Secretary.
								(C)AvailabilityThe institution will make the code of
				conduct widely available to the institution’s faculty members, students, and
				parents through a variety of means, including the institution’s website.
								(27)Preferred lender lists
								(A)In generalIn the case of an institution (including an
				employee or agent of an institution) that maintains a preferred lender list, in
				print or any other medium, through which the institution recommends one or more
				specific lenders for loans made under part B to the students attending the
				institution (or the parents of such students), the institution will—
									(i)clearly and fully disclose on the preferred
				lender list—
										(I)why the institution has included each
				lender as a preferred lender, especially with respect to terms and conditions
				favorable to the borrower; and
										(II)that the students attending the institution
				(or the parents of such students) do not have to borrow from a lender on the
				preferred lender list;
										(ii)ensure, through the use of the list
				provided by the Secretary under subparagraph (C), that—
										(I)there are not less than 3 lenders named on
				the preferred lending list that are not affiliates of each other; and
										(II)the preferred lender list—
											(aa)specifically indicates, for each lender on
				the list, whether the lender is or is not an affiliate of each other lender on
				the list; and
											(bb)if the lender is an affiliate of another
				lender on the list, describes the specifics of such affiliation; and
											(iii)establish a process to ensure that lenders
				are placed upon the preferred lender list on the basis of the benefits provided
				to borrowers, including —
										(I)highly competitive interest rates, terms,
				or conditions for loans made under part B;
										(II)high-quality customer service for such
				loans; or
										(III)additional benefits beyond the standard
				terms and conditions for such loans.
										(B)Definition of affiliate; control
									(i)Definition of affiliateFor the purposes of subparagraph (A)(ii)
				the term affiliate means a person that controls, is controlled by,
				or is under common control with, another person.
									(ii)ControlFor purposes of subparagraph (A)(ii), a
				person has control over another person if—
										(I)the person directly or indirectly, or
				acting through 1 or more others, owns, controls, or has the power to vote 5
				percent or more of any class of voting securities of such other person;
										(II)the person controls, in any manner, the
				election of a majority of the directors or trustees of such other person;
				or
										(III)the Secretary determines (after notice and
				opportunity for a hearing) that the person directly or indirectly exercises a
				controlling interest over the management or policies of such other
				person.
										(C)List of lender affiliatesThe Secretary, in consultation with the
				Director of the Federal Deposit Insurance Corporation, shall maintain and
				update a list of lender affiliates of all eligible lenders, and shall provide
				such list to the eligible institutions for use in carrying out subparagraph
				(A).
								.
					(e)Audit
			 RequirementsSection 487(c)(1)(A)(i) (20 U.S.C. 1094(c)(1)(A)(i))
			 is amended by inserting before the semicolon at the end the following: ,
			 except that the Secretary may modify the requirements of this clause with
			 respect to institutions of higher education that are foreign institutions, and
			 may waive such requirements with respect to a foreign institution whose
			 students receive less than $500,000 in loans under this title during the award
			 year preceding the audit period.
					(f)Enforcement of
			 the code of conductSection 487 (20 U.S.C. 1094) is further
			 amended—
						(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
						(2)by inserting after
			 subsection (c) the following:
							
								(d)Violation of code of conduct regarding
				student loans
									(1)In generalUpon a finding by the Secretary, after
				reasonable notice and an opportunity for a hearing, that an institution of
				higher education that has entered into a program participation agreement with
				the Secretary under subsection (a) willfully contravened the institution’s
				attestation of compliance with the provisions of subsection (a)(26), the
				Secretary may impose a penalty described in paragraph (2).
									(2)PenaltiesA violation of paragraph (1) shall result
				in the limitation, suspension, or termination of the eligibility of the
				institution for the loan programs under this
				title.
									.
						488.Additional
			 technical and conforming AmendmentsPart G is further amended as follows:
					(1)Section 483(d) (20
			 U.S.C. 1090(d)) is amended by striking that is authorized under section
			 685(d)(2)(C) and inserting , or another appropriate provider of
			 technical assistance and information on postsecondary educational services,
			 that is supported under section 663.
					(2)Section 484 (20
			 U.S.C. 1091) is amended—
						(A)in subsection
			 (a)(4), by striking certification,, and inserting
			 certification,; and
						(B)in subsection
			 (b)(2)—
							(i)in
			 the matter preceding subparagraph (A), by striking section 428A
			 and inserting section 428H;
							(ii)in
			 subparagraph (A), by inserting and after the semicolon at the
			 end thereof;
							(iii)in
			 subparagraph (B), by striking ; and and inserting a period;
			 and
							(iv)by
			 striking subparagraph (C).
							(3)Section 484A(b)(2)
			 (20 U.S.C. 1091a(b)(2)) is amended by striking part B of this
			 title and inserting part B, D, or E of this
			 title.
					(4)Section 485B(a)
			 (20 U.S.C. 1092b(a)) is amended—
						(A)by redesignating
			 paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively;
						(B)by redesignating
			 the paragraph (5) (as added by section 2008 of Public Law 101–239) as paragraph
			 (6); and
						(C)in paragraph (5)
			 (as added by section 204(3) of the National Community Service Act of 1990
			 (Public Law 101–610))—
							(i)by
			 striking (22 U.S.C. 2501 et seq.)), and inserting (22
			 U.S.C. 2501 et seq.),; and
							(ii)by
			 striking the period at the end thereof and inserting a semicolon.
							(5)Section 487A(b)
			 (20 U.S.C. 1094a(b)) is amended—
						(A)in paragraph
			 (1)—
							(i)by
			 striking Higher Education Amendments of 1998 and inserting
			 College Access and Opportunity Act of 2007; and
							(ii)by
			 striking the second sentence;
							(B)in paragraph
			 (2)—
							(i)by
			 striking 1993 through 1998 and inserting 1998 through
			 2006;
							(ii)by
			 striking (as such section and all that follows through
			 Amendments of 1998); and
							(iii)by
			 striking Higher Education Amendments of 1998. and inserting
			 College Access and Opportunity Act of 2007.; and
							(C)in paragraph
			 (3)(A)—
							(i)by
			 striking Upon the submission and all that follows through
			 limited number of additional institutions for voluntary
			 participation and inserting The Secretary is authorized to
			 continue the voluntary participation of institutions participating as of July
			 1, 2007,; and
							(ii)by
			 inserting before the period at the end the following: , and shall
			 continue the participation of any such institution unless the Secretary
			 determines that such institution’s participation has not been successful in
			 carrying out the purposes of this section.
							(6)Section 491(c) (20
			 U.S.C. 1098(c)) is amended by adding at the end the following new
			 paragraph:
						
							(3)The appointment of members under
				subparagraphs (A) and (B) of paragraph (1) shall be effective upon publication
				of the appointment in the Congressional
				Record.
							.
					(7)Section 491(h)(1)
			 (20 U.S.C. 1098(h)(1)) is amended by striking the rate authorized for
			 GS–18 of the General Schedule and inserting the maximum rate
			 payable under section 5376 of such title.
					(8)Section 491(k) (20
			 U.S.C. 1098(k)) is amended by striking 2004 and inserting
			 2012.
					(9)Section 493A (20
			 U.S.C. 1098c) is repealed.
					(10)Section 498 (20
			 U.S.C. 1099c) is amended—
						(A)in subsection
			 (c)(2), by striking for profit, and inserting
			 for-profit,; and
						(B)in subsection
			 (d)(1)(B), by inserting and after the semicolon at the end
			 thereof.
						489.Pell Grant
			 eligibility provisionSection
			 484 is amended by adding at the end the following new subsection:
					
						(s)Pell Grant
				Eligibility ProvisionA student who does not have a certificate
				of graduation from a school providing secondary education may be eligible for
				assistance under subpart 1 of Part A of this title for no more than two
				academic years, if such student—
							(1)meets all
				eligibility requirements for such assistance (other than not being enrolled in
				an elementary or secondary school) and is an academically gifted and talented
				student, as defined in section 9101 of the Elementary and Secondary Education
				Act;
							(2)is in the junior
				or senior year of secondary school, and has not received any assistance under
				this title;
							(3)is selected for
				participation and is enrolled full-time and resides on campus in a residential
				college gifted student program for early enrollment, leading to fully
				transferable college academic credit;
							(4)does not and will
				not participate in any secondary school course work during or after such
				program; and
							(5)has entered into
				an agreement that, if the student fails to complete the entirety of the
				academic program for which assistance under subpart 1 of Part A of this title
				was received, or participates in secondary school course work after
				participating in such program, the student will repay all funds received under
				such subpart pursuant to this subsection to the Federal Government in
				accordance with regulations promulgated by the
				Secretary.
							.
				HPROGRAM
			 INTEGRITY
				495.Accreditation
					(a)Standards for
			 AccreditationSection 496(a) (20 U.S.C. 1099b(a)) is
			 amended—
						(1)in paragraph (2),
			 by striking subparagraph (B) and inserting the following:
							
								(B)is a State agency
				approved by the Secretary for the purpose described in subparagraph (A) and the
				State does not, for purposes of this title, directly or indirectly—
									(i)require any
				institution of higher education to obtain accreditation by such State agency,
				rather than another accrediting agency or association approved by the Secretary
				for the purpose described in subparagraph (A); or
									(ii)provide any
				exemption or other privilege or benefit to any institution of higher education
				by reason of its accreditation by such State agency rather than another
				accrediting agency or association approved by the Secretary for the purpose
				described in subparagraph (A);
				or
									;
						(2)in
			 paragraph (4)—
							(A)by inserting
			 (A) after (4);
							(B)by inserting after
			 consistently applies and enforces standards the following:
			 that respect the stated mission of the institution of higher education,
			 including religious missions, and;
							(C)by inserting
			 and after the semicolon at the end thereof; and
							(D)by adding at the
			 end the following new subparagraph:
								
									(B)if such agency or association already
				has or seeks to include within its scope of recognition the evaluation of the
				quality of institutions or programs offering distance education, such agency or
				association shall, in addition to meeting the other requirements of this
				subpart, demonstrate to the Secretary that—
										(i)the accreditation agency’s or
				association’s standards effectively address the quality of an institution’s
				distance education programs in the areas identified in paragraph (5) of this
				subsection, except that the agency or association shall not be required to have
				separate standards, procedures, or policies for the evaluation of distance
				education institutions or programs in order to meet the requirements of this
				subparagraph; and
										(ii)the agency or association requires
				that an institution that offers distance education programs to have processes
				by which it establishes that the student who registers in a distance education
				course or program is the same student who participates, completes academic
				work, and receives academic
				credit;
										;
							(3)in
			 paragraph (5)—
							(A)by amending
			 subparagraph (A) to read as follows:
								
									(A)success with
				respect to student achievement in relation to the institution’s mission,
				including, as appropriate, consideration of student academic achievement as
				determined by the institution (in accordance with standards of the accrediting
				agency or association), retention, course and program completion, State
				licensing examinations, and job placement rates, and other student performance
				information selected by the institution, particularly that information used by
				the institution to evaluate or strengthen its
				programs;
									;
				and
							(B)by amending
			 subparagraph (E) to read as follows:
								
									(E)fiscal,
				administrative capacity, as appropriate to the specified scale of operations,
				and, for an agency or association where its approval for such institution
				determines eligibility for student assistance under this title, board
				governance, within the context of the institution’s
				mission;
									;
							(4)by striking
			 paragraph (6) and inserting the following:
							
								(6)such an agency or
				association shall establish and apply review procedures throughout the
				accrediting process, including evaluation and withdrawal proceedings that
				comply with due process that provides for—
									(A)adequate
				specification of requirements and deficiencies at the institution of higher
				education or program being examined;
									(B)an opportunity for
				a written response by any such institution to be included in the evaluation and
				withdrawal proceedings;
									(C)upon the written
				request of an institution, an opportunity for the institution to appeal any
				adverse action at a hearing prior to such action becoming final before an
				appeals panel that—
										(i)shall not include
				current members of the agency or association’s underlying decision-making body
				that made the adverse decision; and
										(ii)is subject to a
				conflict of interest of policy; and
										(D)the right to
				representation by counsel for an such
				institution;
									;
				and
						(5)by striking
			 paragraph (8) and inserting the following:
							
								(8)such agency or
				association shall make available to the public and submit to the Secretary and
				the State licensing or authorizing agency, together with the comments of the
				affected institution, a summary of agency or association actions,
				involving—
									(A)final denial,
				withdrawal, suspension, or termination of accreditation; and
									(B)any other final
				adverse action taken with respect to an
				institution.
									.
						(b)Operating
			 ProceduresSection 496(c) (20 U.S.C. 1099b(c)) is amended—
						(1)by inserting
			 (including those regarding distance education) before the
			 semicolon at the end of paragraph (1);
						(2)by striking
			 and at the end of paragraph (5);
						(3)by striking the
			 period at the end of paragraph (6) and inserting a semicolon; and
						(4)by
			 inserting after paragraph (6) the following new paragraphs:
							
								(7)ensures that its
				onsite comprehensive reviews for accreditation or reaccreditation include
				evaluation of the substance of the information required in subparagraph (L) of
				section 485(a)(1);
								(8)confirms as a part
				of its review for accreditation or reaccreditation that the institution has
				transfer policies that are publicly disclosed and specifically state whether
				the institution denies a transfer of credit based solely on the accreditation
				of the institution at which the credit was earned;
								(9)develops a brief
				summary, available to the public, of final adverse actions in accordance with
				the requirements of subsection (a)(8);
								(10)monitors the
				enrollment growth of distance education to ensure that an institution
				experiencing significant growth has the capacity to serve its students
				effectively;
								(11)discloses
				publicly, on the agency’s website or through other similar
				dissemination—
									(A)a list of the
				individuals who comprised the evaluation teams during the prior calendar year
				for each agency or association and the title and institutional affiliation of
				such individuals, although such list shall not be required to identify those
				individuals who comprised the evaluation team used for any specific
				institution;
									(B)a description of
				the agency’s or association’s process for selecting, preparing, and evaluating
				such individuals; and
									(C)any statements
				related to the accreditation responsibilities of such individuals; and
									(12)reviews the
				record of student complaints resulting from the student information process
				described in section
				485(a)(1)(J).
								.
						(c)Limitation,
			 Suspension, and Termination of RecognitionSection 496(l) is
			 amended by adding at the end the following new paragraph:
						
							(3)The Secretary shall provide an annual
				report to Congress on the status of any agency or association for which the
				Secretary has limited, suspended or terminated recognition under this
				subsection.
							.
					(d)Program Review
			 and DataSection 498A(b) (20 U.S.C. 1099c–1(b)) is
			 amended—
						(1)by
			 striking and at the end of paragraph (4);
						(2)by striking the
			 period at the end of paragraph (5) and inserting a semicolon; and
						(3)by adding at the
			 end the following new paragraphs:
							
								(6)provide to the
				institution adequate opportunity to review and respond to any program review
				report or audit finding and underlying materials related thereto before any
				final program review or audit determination is reached;
								(7)review and take
				into consideration the institution’s response in any final program review or
				audit determination, and include in the final determination—
									(A)a written statement
				addressing the institution’s response and stating the basis for such final
				determination; and
									(B)a copy of the
				institution’s statement in response, appropriately redacted to protect
				confidential information;
									(8)maintain and
				preserve at all times the confidentiality of any program review report or audit
				finding until the requirements of paragraphs (6) and (7) are met, and until a
				final program review or audit determination has been issued, except to the
				extent required to comply with paragraph (5), provided, however, that the
				Secretary shall promptly disclose any and all program review reports and audit
				findings to the institution under review; and
								(9)require that the
				authority to approve or issue any program review report or audit finding,
				preliminary or otherwise, that contains any finding, determination, or proposed
				assessment that exceeds or may exceed $500,000 in liabilities shall not be
				delegated to any official beyond the Chief Operating Officer of Federal Student
				Aid.
								.
						496.Report to
			 Congress on prevention of fraud and abuse in student financial aid
			 programsTitle IV is amended
			 by adding at the end the following new section:
					
						499.Report to
				Congress on prevention of fraud and abuse in student financial aid
				programs
							(a)PurposeIt
				is the purpose of this section to require the Secretary to commission a
				nonpartisan, comprehensive study on the prevention of fraud and abuse in title
				IV student financial aid programs, and to report the results of such study to
				Congress.
							(b)Scope of
				ReportThe study under this section shall thoroughly identify and
				address the following:
								(1)The impact of
				fraud and abuse in title IV student financial aid programs upon students and
				taxpayers, and the nature of such fraud and abuse.
								(2)The effectiveness
				of existing policies and requirements under this Act that were put in place to
				prevent fraud and abuse in title IV student financial aid programs, and how
				such policies and requirements should be improved.
								(3)The extent to
				which existing protections against fraud and abuse under this Act are
				adequately enforced, and how enforcement should be strengthened.
								(4)Areas in which
				additional information is needed to assess the effectiveness of current
				protections and enforcement against fraud and abuse.
								(5)Existing policies
				and requirements under this Act aimed at fraud and abuse that are ineffective,
				hinder innovation, or could be eliminated without reducing
				effectiveness.
								(6)New policies and
				enforcement, particularly those suited for the current higher education
				marketplace, needed to protect against fraud and abuse in title IV student
				financial aid programs.
								(7)The extent to which
				States are implementing regulations to protect students from fraud and abuse,
				and whether changes to Federal law will preempt such regulations.
								(c)ReportNot
				later than December 31, 2007, the Secretary, after an opportunity for both the
				Secretary and the Inspector General of the Department of Education to review
				the results of the study, shall transmit to Congress a report on the study
				conducted under this section. Such report shall—
								(1)include clear and
				specific recommendations for legislative and regulatory actions that are likely
				to significantly reduce the fraud and abuse in title IV student financial aid
				programs that were identified pursuant to subsection (b); and
								(2)include both the
				Secretary’s and the Inspector General’s comments on the
				report.
								.
				497.Report to
			 Congress on compliance with the Paperwork Reduction Act of 1995Title IV is further amended by adding after
			 section 499, as added by section 496 of this Act, the following new
			 section:
					
						499A.Report to
				Congress on the Compliance of the student aid Application process with the
				requirements of the Paperwork Reduction Act of 1995
							(a)Study and
				ReportThe Secretary shall commission a nonpartisan,
				comprehensive study on the degree to which the student aid application process
				under title IV complies with the requirements of the Paperwork Reduction Act of
				1995 (44 U.S.C. 101 note). Not later one year after the date of the enactment
				of the College Access and Opportunity Act of 2006, the Secretary shall report
				the results of such study to the Congress.
							(b)ScopeThe
				study and report to the Congress under subsection (a) shall thoroughly identify
				and address the following:
								(1)The impact of the
				technical and computer literacy of prospective college students on the existing
				electronic capabilities offered by the student aid application process under
				title IV, including the Free Application for Federal Student Aid System
				(FAFSA).
								(2)The effectiveness
				of the policies and requirements of the FAFSA system that are intended to
				reduce the need for paper and ease the application process.
								(3)Areas in which the
				electronic system can be improved to help facilitate a one-stop
				shopping goal for students seeking financial
				assistance.
								.
				VDEVELOPING
			 INSTITUTIONS
			501.Definitional
			 changesSection 502(a) (20
			 U.S.C. 1101a(a)) is amended—
				(1)in paragraph
			 (5)—
					(A)by inserting
			 and after the semicolon at the end of subparagraph (A);
					(B)in subparagraph
			 (B)—
						(i)by
			 striking at the time of application,; and
						(ii)by
			 inserting at the end of the award year immediately preceding the date of
			 application after Hispanic students;
						(C)by striking
			 ; and at the end of subparagraph (B) and inserting a period;
			 and
					(D)by striking
			 subparagraph (C); and
					(2)by striking
			 paragraph (7).
				502.Assurance of
			 enrollment of needy studentsSection 511(c) (20 U.S.C. 1103(c)) is
			 amended—
				(1)by striking
			 paragraph (2);
				(2)by redesignating
			 paragraphs (3) through (7) as paragraphs (2) through (6); and
				(3)by inserting after
			 paragraph (6) as so redesignated the following new paragraph:
					
						(7)contain such
				assurances as the Secretary may require that the institution has an enrollment
				of needy students as required by section
				502(b);
						.
				503.Additional
			 AmendmentsTitle V is further
			 amended—
				(1)in section
			 502(a)(2)(A) (20 U.S.C. 1101a(a)(2)(A)), by redesignating clauses (v) and (vi)
			 as clauses (vi) and (vii), respectively, and inserting after clause (iv) the
			 following new clause:
					
						(v)which provides a
				program of not less than 2 years that is acceptable for full credit toward a
				bachelor’s
				degree;
						;
				(2)in
			 section 503(b) (20 U.S.C. 1101b(b))—
					(A)by amending
			 paragraph (2) to read as follows:
						
							(2)Construction,
				maintenance, renovation, and improvement in classrooms, libraries,
				laboratories, and other instructional facilities, including purchase or rental
				of telecommunications technology equipment or services, and the acquisition of
				real property adjacent to the campus of the institution on which to construct
				such
				facilities.
							;
					(B)by amending
			 paragraph (12) to read as follows:
						
							(12)Establishing
				community outreach programs and collaborative partnerships between
				Hispanic-serving institutions and local elementary or secondary schools. Such
				partnerships may include mentoring, tutoring, or other instructional
				opportunities that will boost student academic achievement and assist
				elementary and secondary school students in developing the academic skills and
				the interest to pursue postsecondary
				education.
							;
					(C)by redesignating
			 paragraphs (5) through (14) as paragraphs (6) through (15), respectively;
			 and
					(D)by inserting after
			 paragraph (4) the following:
						
							(5)Education or
				counseling services designed to improve the financial literacy and economic
				literacy of students and, as appropriate, their
				parents.
							;
					(3)in section 504(a)
			 (20 U.S.C. 1101c(a))—
					(A)by striking the
			 following:
						
							(a)Award
				Period
								(1)In
				generalThe Secretary
								 and
				inserting the following:
						
							(a)Award
				PeriodThe Secretary
							;
				and
					(B)by striking
			 paragraph (2); and
					(4)in section 514(c)
			 (20 U.S.C. 1103c(c)), by striking section 505 and inserting
			 section 504.
				504.Postbaccalaureate
			 opportunities for Hispanic Americans
				(a)Establishment of
			 ProgramTitle V is amended—
					(1)by redesignating
			 part B as part C;
					(2)by redesignating
			 sections 511 through 518 as sections 521 through 528, respectively; and
					(3)by inserting after
			 section 505 (20 U.S.C. 1101d) the following new part:
						
							BPROMOTING
				POSTBACCALAUREATE OPPORTUNITIES FOR HISPANIC AMERICANS
								511.PurposesThe purposes of this part are—
									(1)to expand
				postbaccalaureate educational opportunities for, and improve the academic
				attainment of, Hispanic students; and
									(2)to expand the
				postbaccalaureate academic offerings and enhance the program quality in the
				institutions that are educating the majority of Hispanic college students and
				helping large numbers of Hispanic and low-income students complete
				postsecondary degrees.
									512.Program
				authority and eligibility
									(a)Program
				AuthorizedSubject to the availability of funds appropriated to
				carry out this part, the Secretary shall award competitive grants to
				Hispanic-serving institutions determined by the Secretary to be making
				substantive contributions to graduate educational opportunities for Hispanic
				students.
									(b)EligibilityFor
				the purposes of this part, an eligible institution means an
				institution of higher education that—
										(1)is an eligible
				institution under section 502(a)(2); and
										(2)offers a
				postbaccalaureate certificate or degree granting program.
										513.Authorized
				activitiesGrants awarded
				under this part shall be used for one or more of the following
				activities:
									(1)Purchase, rental,
				or lease of scientific or laboratory equipment for educational purposes,
				including instructional and research purposes.
									(2)Construction,
				maintenance, renovation, and improvement of classrooms, libraries,
				laboratories, and other instructional facilities, including purchase or rental
				of telecommunications technology equipment or services.
									(3)Purchase of
				library books, periodicals, technical and other scientific journals, microfilm,
				microfiche, and other educational materials, including telecommunications
				program materials.
									(4)Support for needy
				postbaccalaureate students including outreach, academic support services,
				mentoring, scholarships, fellowships, and other financial assistance to permit
				the enrollment of such students in postbaccalaureate certificate and degree
				granting programs.
									(5)Support of faculty
				exchanges, faculty development, faculty research, curriculum development, and
				academic instruction.
									(6)Creating or
				improving facilities for Internet or other distance learning academic
				instruction capabilities, including purchase or rental of telecommunications
				technology equipment or services.
									(7)Collaboration with
				other institutions of higher education to expand postbaccalaureate certificate
				and degree offerings.
									(8)Other activities
				proposed in the application submitted pursuant to section 514 that—
										(A)contribute to
				carrying out the purposes of this part; and
										(B)are approved by
				the Secretary as part of the review and acceptance of such application.
										514.Application and
				duration
									(a)ApplicationAny
				eligible institution may apply for a grant under this part by submitting an
				application to the Secretary at such time and in such manner as determined by
				the Secretary. Such application shall demonstrate how the grant funds will be
				used to improve postbaccalaureate education opportunities in programs and
				professions in which Hispanic Americans are underrepresented.
									(b)DurationGrants
				under this part shall be awarded for a period not to exceed 5 years.
									(c)LimitationThe
				Secretary shall not award more than one grant under this part in any fiscal
				year to any Hispanic-serving
				institution.
									.
					(b)Cooperative
			 ArrangementsSection 524(a) (as redesignated by subsection
			 (a)(2)) (20 U.S.C. 1103c(a)) is amended by inserting and section
			 513 after section 503.
				505.Authorization
			 of appropriationsSubsection
			 (a) of section 528 (as redesignated by section 504(a)(2) of this Act) (20
			 U.S.C. 1103g) is amended to read as follows:
				
					(a)Authorizations
						(1)Part
				AThere are authorized to be appropriated to carry out part A and
				part C of this title $96,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of the 5 succeeding fiscal years.
						(2)Part
				BThere are authorized to be appropriated to carry out part B of
				this title $59,000,000 for fiscal year 2008 and such sums as may be necessary
				for each of the 5 succeeding fiscal
				years.
						.
			VITITLE
			 VI AMENDMENTS
			601.International
			 and foreign language studies
				(a)Findings and
			 PurposesSection 601 (20 U.S.C. 1121) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 post-Cold War in paragraph (3);
						(B)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively;
						(C)by inserting after
			 paragraph (3) the following new paragraph:
							
								(4)The events and
				aftermath of September 11, 2001, have underscored the need for the Nation to
				strengthen and enhance American knowledge of international relations, world
				regions, and foreign languages. Homeland security and effective United States
				engagement abroad depend upon an increased number of Americans who have
				received such training and are willing to serve their
				Nation.
								;
				and
						(D)by inserting after
			 paragraph (6) the following new paragraphs:
							
								(7)It is crucial that
				we expand the number of individuals in the United States mastering languages
				such as Arabic, Chinese, Russian, Hindi and Farsi, and the number of
				advanced-level speakers of those languages.
								(8)The weaknesses in teaching and learning
				foreign languages can be addressed by starting language learning at a younger
				age and expanding opportunities for foreign language education throughout
				formal schooling, including the postsecondary
				level.
								;
						(2)in subsection
			 (b)(1)—
						(A)by striking
			 ; and at the end of subparagraph (D) and inserting ,
			 including through linkages overseas with institutions of higher education and
			 relevant organizations that contribute to the educational programs assisted
			 under this part;;
						(B)by inserting
			 and after the semicolon at the end of subparagraph (E);
						(C)by inserting after
			 such subparagraph (E) the following new subparagraph:
							
								(F)to assist the national effort to
				educate and train citizens to participate in the efforts of homeland
				security;
								;
						(3)in subsection
			 (b)(2) strike and at the end;
					(4)in subsection
			 (b)(3)—
						(A)by inserting
			 reinforce and before coordinate;
						(B)by inserting
			 , and international business and trade competitiveness before
			 the period; and
						(C)by striking the
			 period at the end and inserting and; and
						(5)by adding at the
			 end the following:
						
							(4)to significantly
				increase the opportunities to study, and the number of students in the United
				States who achieve the highest level of proficiency in, foreign languages
				critical to the security and competitiveness of the
				Nation.
							.
					(b)Graduate and
			 Undergraduate Language and Area Centers and ProgramsSection
			 602(a) (20 U.S.C. 1122(a)) is amended—
					(1)in paragraph (1),
			 by striking subparagraph (A) and inserting the following:
						
							(A)In
				generalThe Secretary is authorized to make grants to
				institutions of higher education or consortia of such institutions for the
				purpose of establishing, strengthening, and operating—
								(i)comprehensive
				foreign language and area or international studies centers and programs;
				and
								(ii)a
				diverse network of undergraduate foreign language and area or international
				studies centers and
				programs.
								;
					(2)in
			 paragraph (2)—
						(A)by striking
			 and at the end of subparagraph (G);
						(B)by striking the
			 period at the end of subparagraph (H) and inserting a semicolon; and
						(C)by inserting after
			 subparagraph (H) the following new subparagraphs:
							
								(I)supporting
				instructors of the less commonly taught languages;
								(J)widely
				disseminating materials developed by the center or program to local educational
				agencies and public and private elementary and secondary education schools, and
				institutions of higher education, presented from diverse perspectives and
				reflective of a wide range of views on the subject matter, except that no more
				than 50 percent of funds awarded to an institution of higher education or
				consortia of such institutions for purposes under this title may be associated
				with the costs of dissemination; and
								(K)projects that
				support in students an understanding of science and technology in coordination
				with foreign language proficiency.
								;
				and
						(3)in paragraph
			 (4)—
						(A)by amending
			 subparagraph (B) to read as follows:
							
								(B)Partnerships or
				programs of linkage and outreach with 2-year and 4-year colleges and
				universities, including colleges of education and teacher professional
				development
				programs.
								;
						(B)in subparagraph
			 (C), by striking Programs of linkage or outreach and inserting
			 Partnerships or programs of linkage and outreach;
						(C)in subparagraph
			 (E)—
							(i)by
			 striking foreign area and inserting area
			 studies;
							(ii)by
			 striking of linkage and outreach; and
							(iii)by
			 striking (C), and (D) and inserting (D), and
			 (E);
							(D)by redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and (F),
			 respectively; and
						(E)by inserting after
			 subparagraph (B) the following new subparagraph:
							
								(C)Partnerships with
				local educational agencies and public and private elementary and secondary
				education schools that are designed to increase student academic achievement in
				foreign language and knowledge of world regions, and to facilitate the wide
				dissemination of materials related to area studies, foreign languages, and
				international studies that are reflective of a wide range of views on the
				subject
				matter.
								.
						(c)Language
			 Resource CentersSection 603(c) (20 U.S.C. 1123(c)) is amended by
			 inserting reflect the purposes of this part and after
			 shall.
				(d)Undergraduate
			 International Studies and Foreign Language ProgramsSection 604
			 (20 U.S.C. 1124) is amended—
					(1)in subsection
			 (a)(1), by striking combinations each place it appears and
			 inserting consortia;
					(2)in subsection
			 (a)(2)—
						(A)in subparagraph
			 (B)(ii), by striking teacher training and inserting
			 teacher professional development;
						(B)by redesignating
			 subparagraphs (I) through (M) as subparagraphs (J) through (N),
			 respectively;
						(C)by inserting after
			 subparagraph (H) the following new subparagraph:
							
								(I)the provision of
				grants for educational programs abroad that are closely linked to the program’s
				overall goals and have the purpose of promoting foreign language fluency and
				knowledge of world regions, except that not more than 10 percent of a grant
				recipient’s funds may be used for this
				purpose;
								;
				and
						(D)in subparagraph
			 (M)(ii) (as redesignated by subparagraph (B) of this paragraph), by striking
			 elementary and secondary education institutions and inserting
			 local educational agencies and public and private elementary and
			 secondary education schools;
						(3)in
			 subsection (a)(4)(B), by inserting that demonstrates a need for a waiver
			 or reduction before the period at the end;
					(4)in subsection
			 (a)(6), by inserting reflect the purposes of this part and after
			 shall;
					(5)in subsection
			 (a)(8), by striking may and inserting shall;
			 and
					(6)by striking
			 subsection (c).
					(e)Research;
			 Studies; Annual ReportSection 605(a) (20 U.S.C. 1125(a)) is
			 amended by inserting before the period at the end of the first sentence the
			 following: , including the systematic collection, analysis, and
			 dissemination of data.
				(f)Technological
			 Innovation and Cooperation for Foreign Information AccessSection
			 606 (20 U.S.C. 1126) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 or consortia of such institutions or libraries and inserting
			 museums, or consortia of such entities;
						(B)by striking
			 new; and
						(C)by inserting
			 from foreign sources after disseminate
			 information;
						(2)in subsection
			 (b)—
						(A)by inserting
			 acquire and before facilitate access in paragraph
			 (1);
						(B)by striking
			 new means of in paragraph (3) and inserting new means and
			 standards for;
						(C)by striking
			 and at the end of paragraph (6);
						(D)by striking the
			 period at the end of paragraph (7) and by inserting a semicolon; and
						(E)by inserting after
			 paragraph (7) the following new paragraphs:
							
								(8)to establish
				linkages between grant recipients under subsection (a) with libraries, museums,
				organizations, or institutions of higher education located overseas to
				facilitate carrying out the purposes of this section; and
								(9)to carry out other
				activities deemed by the Secretary to be consistent with the purposes of this
				section.
								;
				and
						(3)by
			 adding at the end the following new subsection:
						
							(e)Special
				RuleThe Secretary may waive or reduce the required non-Federal
				share for institutions that—
								(1)are eligible to
				receive assistance under part A or B of title III or under title V; and
								(2)have submitted a
				grant application under this section that demonstrates a need for a waiver or
				reduction.
								.
					(g)International
			 and foreign language studiesPart A of title VI (20 U.S.C. 1121
			 et seq.) is amended—
					(1)by redesignating
			 sections 607 through 614 as sections 608 through 615, respectively; and
					(2)by inserting after
			 section 606 the following:
						
							607.Advancing
				America through foreign language partnerships
								(a)Program
				authorized
									(1)In
				generalThe Secretary is authorized to award grants to
				institutions of higher education, in partnership with one or more local
				educational agencies, to establish articulated programs of study in
				critical-need foreign languages that will enable successful students to advance
				from elementary school through college to achieve a superior level of
				proficiency in those languages.
									(2)Grant
				periodA grant awarded under paragraph (1) shall be for a period
				of not more than five years. A grant may be renewed for not more than two
				additional five-year periods, if the Secretary determines that the grantee’s
				program is effective and the renewal will best serve the purpose of this
				program.
									(b)DefinitionsAs
				used in this section:
									(1)The term
				critical-need foreign languages means foreign languages, such as
				Arabic, Chinese, Russian, Hindi, and Farsi, determined by the Secretary to be
				most critical for the national security of the United States.
									(2)The term
				superior level of proficiency means level (3), the professional
				working level, as measured by the Federal Interagency Language Roundtable (ILR)
				or the American Council on the Teaching of Foreign Languages (ACTFL).
									(c)Applications
									(1)In
				generalAny institution of higher education that desires to
				receive a grant under this section shall submit an application to the Secretary
				at such time, in such manner, and containing such information as the Secretary
				may require.
									(2)ContentsEach
				application shall—
										(A)identify each local
				educational agency partner, including contact information and letters of
				commitment, and describe each such partner’s responsibilities (including how
				they will be involved in planning and implementing program curriculum, what
				resources they will provide, and how they will ensure continuity of student
				progress from elementary school to the postsecondary level);
										(B)describe how an
				articulated curriculum for students will be developed and implemented,
				including how pedagogical philosophy, goals, and approaches will be consistent
				throughout all educational levels of the program;
										(C)identify target
				proficiency levels for students at critical benchmarks (such as grades 4, 8,
				and 12), and describe how progress toward those proficiency levels will be
				assessed at the benchmarks and how the project will use the results of the
				assessments to ensure continuous progress toward achieving a superior level of
				proficiency at the postsecondary level;
										(D)describe how the
				applicant will—
											(i)ensure that
				students entering college from a program supported under this part will be
				assessed and enabled to progress to a superior level of proficiency;
											(ii)address the needs
				of students already at, or near, the superior level of proficiency, which may
				include diagnostic assessments for placement purposes, customized and
				individualized language learning opportunities, and experimental and
				interdisciplinary language learning; and
											(iii)identify and
				describe how it will partner with other institutions of higher education to
				provide participating students with multiple options for postsecondary
				education consistent with the purpose of this part; and
											(E)describe how the
				applicant will support and continue the program after the grant has expired,
				including how it will seek support from other sources, such as State and local
				government, foundations, and the private sector.
										(d)Uses of
				fundsFunds awarded under this part shall be used to develop and
				implement programs at the elementary through postsecondary school levels
				consistent with the purpose of this part by carrying out one or more of the
				following activities:
									(1)To recruit and
				develop teachers directly related to the purpose of this part at the elementary
				through high school levels.
									(2)To provide
				innovative opportunities for maximum language exposure for students in the
				program, such as the creation of immersion environments (like language houses,
				language tables, and immersion classrooms, and weekend and summer
				experiences).
									(e)Matching
									(1)In
				general
										(A)ContributionIn
				each fiscal year, a grantee shall provide a non-Federal contribution in an
				amount equal to 10 percent of the total amount of the grant award for that
				fiscal year.
										(B)WaiverThe
				Secretary may waive the requirement of subparagraph (A), in any fiscal year, if
				the Secretary determines that—
											(i)the application of
				the matching requirement will result in serious hardship for the grantee;
				or
											(ii)it will best
				serve the purpose of this program.
											(2)CompositionA
				grantee’s non-Federal contribution required under paragraph (1) may be provided
				in cash or in kind, fairly evaluated, and shall include only non-Federal funds
				that are used in a manner consistent with the purpose of this section.
									(f)Program
				evaluation
									(1)In
				generalThe Secretary may reserve not more than five percent of
				the total amount appropriated for this part for any fiscal year to evaluate the
				program under this part.
									(2)ReportsThe
				Secretary shall promptly report to Congress on the results of any program
				evaluation conducted under this
				subsection.
									.
					(h)Selection of
			 Grant RecipientsSection
			 608(b) (20 U.S.C. 1127(b)), as redesignated by subsection (g)(1) of this
			 section, is amended—
					(1)by striking
			 objectives and inserting missions; and
					(2)by adding at the
			 end the following new sentence: In keeping with the purposes of this
			 part, the Secretary shall take into account the degree to which activities of
			 centers, programs, and fellowships at institutions of higher education address
			 national interests, generate and disseminate information, and foster debate on
			 international issues from diverse perspectives..
					(i)Equitable
			 DistributionSection 609(a)
			 (20 U.S.C. 1128(a)), as redesignated by subsection (g)(1) of this section, is
			 amended by adding at the end the following new sentence: Grants made
			 under section 602 shall also reflect the purposes of this part..
				(j)Authorization of
			 AppropriationsSection 611
			 (20 U.S.C. 1128b), as redesignated by subsection (g)(1) of this section, is
			 amended—
					(1)by striking
			 1999 and inserting 2008; and
					(2)by striking
			 4 succeeding and inserting 5 succeeding.
					(k)Conforming
			 Amendments
					(1)Sections 603(a)
			 and 604(a)(5) (20 U.S.C. 1123(a), 1124(a)(5)) and section 613 (20 U.S.C.
			 1130-1), as redesignated by subsection (g)(1) of this section, are each amended
			 by striking combinations each place it appears and inserting
			 consortia.
					(2)Section 613 (20 U.S.C. 1130–1), as
			 redesignated by subsection (g)(1) of this section, is amended by striking
			 combination each place it appears and inserting
			 consortium.
					(l)Sense of the
			 CongressIt is the sense of the Congress that due to the
			 diplomatic, economic, and military importance of China and the Middle East,
			 international exchange and foreign language education programs under the
			 Higher Education Act of 1965 should
			 focus on the learning of Chinese and Arabic language and culture.
				602.Business and
			 international education programs
				(a)Centers for
			 International Business EducationSection 613 (20 U.S.C. 1130–1), as
			 redesignated by section 601(g)(1) of this title, is amended—
					(1)in subsection
			 (c)(1)(D), by inserting (including those that are eligible to receive
			 assistance under part A or B of title III or under title V) after
			 other institutions of higher education; and
					(2)in subsection (e),
			 by adding at the end the following new paragraph:
						
							(5)Special
				ruleThe Secretary may waive or reduce the required non-Federal
				share for institutions that—
								(A)are eligible to
				receive assistance under part A or B of title III or under title V; and
								(B)have submitted a
				grant application under this section that demonstrates a need for a waiver or
				reduction, as determined by the
				Secretary.
								.
					(b)Education and
			 Training ProgramsSection 614
			 (20 U.S.C. 1130a), as redesignated by section 601(g)(1) of this title, is
			 amended by adding at the end the following new subsection:
					
						(e)Special
				RuleThe Secretary may waive or reduce the required non-Federal
				share for institutions that—
							(1)are eligible to
				receive assistance under part A or B of title III or under title V; and
							(2)have submitted a
				grant application under this section that demonstrates a need for a waiver or
				reduction, as determined by the
				Secretary.
							.
				(c)Authorization of
			 AppropriationsSection 615
			 (20 U.S.C. 1130b), as redesignated by section 601(g)(1) of this title, is
			 amended—
					(1)by striking
			 1999 each place it appears and inserting 2008;
			 and
					(2)by striking
			 4 succeeding each place it appears and inserting 5
			 succeeding.
					603.Institute for
			 International Public Policy
				(a)Foreign Service
			 Professional DevelopmentSection 621 (20 U.S.C. 1131) is
			 amended—
					(1)by striking the
			 heading of such section and inserting the following:
						
							621.Program for
				foreign service
				professionals
							;
					(2)by
			 striking the second sentence of subsection (a) and inserting the following:
			 The Institute shall conduct a program to enhance the international
			 competitiveness of the United States by increasing the participation of
			 underrepresented populations in the international service, including private
			 international voluntary organizations and the foreign service of the United
			 States.; and
					(3)in subsection
			 (b)(1), by striking subparagraphs (A) and (B) and inserting the
			 following:
						
							(A)A Tribally
				Controlled College or University or Alaska Native or Native Hawaiian-serving
				institution eligible for assistance under title III, an institution eligible
				for assistance under part B of title III, or a Hispanic-serving institution
				eligible for assistance under title V.
							(B)An institution of
				higher education which serves substantial numbers of underrepresented
				students.
							.
					(b)Institutional
			 DevelopmentSection 622 (20 U.S.C. 1131–1) is amended by
			 inserting before the period at the end of subsection (a) the following:
			 and promote collaboration with colleges and universities that receive
			 funds under this title.
				(c)Study Abroad
			 ProgramSection 623(a) (20 U.S.C. 1131a(a)) is amended by
			 inserting after 1978, the following: Alaska
			 Native-serving, Native Hawaiian-serving, and Hispanic-serving
			 institutions,.
				(d)Advanced Degree
			 in International RelationsSection 624 (20 U.S.C. 1131b) is
			 amended—
					(1)by striking
			 masters in the heading of such
			 section and inserting
			 advanced;
					(2)by striking
			 a masters degree in international relations and inserting
			 an advanced degree in international relations, international affairs,
			 international economics, or other academic areas related to the Institute
			 fellow’s career objectives; and
					(3)by striking
			 The masters degree program designed by the consortia and
			 inserting The advanced degree study program shall be designed by the
			 consortia, consistent with the fellow’s career objectives, and.
					(e)InternshipsSection
			 625 (20 U.S.C. 1131c) is amended—
					(1)in subsection (a),
			 by inserting after 1978, the following: Alaska
			 Native-serving, Native Hawaiian-serving, and Hispanic-serving
			 institutions,;
					(2)in
			 subsection (b)—
						(A)by inserting
			 and after the semicolon at the end of paragraph (2);
						(B)by striking
			 ; and at the end of paragraph (3) and inserting a period;
			 and
						(C)by striking
			 paragraph (4); and
						(3)by amending
			 subsection (c) to read as follows:
						
							(c)Ralph J. Bunche
				FellowsIn order to assure the recognition and commitment of
				individuals from underrepresented student populations who demonstrate special
				interest in international affairs and language study, eligible students who
				participate in the internship programs authorized under (a) and (b) shall be
				known as the Ralph J. Bunche
				Fellows.
							.
					(f)ReportSection
			 626 (20 U.S.C. 1131d) is amended by striking annually prepare a
			 report and inserting prepare a report biennially.
				(g)Authorization of
			 AppropriationsSection 628 (20 U.S.C. 1131f) is amended—
					(1)by striking
			 1999 and inserting 2008; and
					(2)by striking
			 4 succeeding and inserting 5 succeeding.
					604.Evaluation,
			 outreach, and disseminationPart D of title VI is amended by inserting
			 after section 631 (20 U.S.C. 1132) the following new section:
				
					632.Evaluation,
				outreach, and disseminationThe Secretary may use not more than one
				percent of the funds made available for this title for program evaluation,
				national outreach, and information dissemination
				activities.
					.
			605.Advisory
			 BoardPart D of title VI is
			 amended by inserting after section 632 (as added by section 604) the following
			 new section:
				
					633.International
				Higher Education Advisory Board
						(a)Establishment and
				Purpose
							(1)EstablishmentThere
				is established in the Department an independent International Higher Education
				Advisory Board (hereafter in this section referred to as the
				International Advisory Board). The International Advisory Board
				shall provide advice, counsel, and recommendations to the Secretary and the
				Congress on international education issues for higher education.
							(2)PurposeThe
				purpose of the International Advisory Board is—
								(A)to provide
				expertise in the area of national needs for proficiency in world regions,
				foreign languages, international affairs, and international business;
								(B)to make
				recommendations that will promote the excellence of international education
				programs and result in the growth and development of such programs at the
				postsecondary education level that will reflect diverse perspectives and a wide
				range of views on world regions, foreign language, international affairs, and
				international business; and
								(C)to advise the
				Secretary and the Congress with respect to needs for expertise in government,
				the private sector, and education in order to enhance America’s understanding
				of, and engagement in, the world.
								(b)Independence of
				International Advisory BoardIn the exercise of its functions,
				powers, and duties, the International Advisory Board shall be independent of
				the Secretary and the other offices and officers of the Department. Except as
				provided in this subsection and subsection (f), the recommendations of the
				International Advisory Board shall not be subject to review or approval by any
				officer of the Federal Government. Nothing in this title shall be construed to
				authorize the International Advisory Board to mandate, direct, or control an
				institution of higher education’s specific instructional content, curriculum,
				or program of instruction or instructor. The International Advisory Board is
				authorized to assess a sample of activities supported under this title, using
				materials that have been submitted to the Department of Education by grant
				recipients under this title, in order to provide recommendations to the
				Secretary and the Congress for the improvement of programs under the title and
				to ensure programs meet the purposes of the title to promote the study of and
				expertise in foreign language and world regions, especially with respect to
				diplomacy, national security, and international business and trade
				competitiveness. The recommendations of the International Advisory Board may
				address any area in need of improvement, except that any recommendation of
				specific legislation to Congress shall be made only if the President deems it
				necessary and expedient.
						(c)Membership
							(1)AppointmentThe
				International Advisory Board shall have 7 members of whom—
								(A)3 members shall be
				appointed by the Secretary;
								(B)2 members shall be
				appointed by the Speaker of the House of Representatives, upon the
				recommendation of the Majority Leader and the Minority Leader; and
								(C)2 members shall be
				appointed by the President pro tempore of the Senate, upon the recommendation
				of the Majority Leader and the Minority Leader.
								(2)RepresentationTwo
				of the members appointed by the Secretary under paragraph (1)(A) shall be
				appointed to represent Federal agencies that have diplomacy, national security,
				international commerce, or other international activity responsibilities, after
				consultation with the heads of such agencies. The members of the International
				Advisory Board shall also include (but not be limited to) persons with
				international expertise representing States, institutions of higher education,
				cultural organizations, educational organizations, international business,
				local education agencies, students, and private citizens with expertise in
				international concerns.
							(3)QualificationMembers
				of the International Advisory Board shall be individuals who have technical
				qualifications, professional standing, experience working in international
				affairs or foreign service or international business occupations, or
				demonstrated knowledge in the fields of higher education and international
				education, including foreign languages, world regions, or international
				affairs.
							(d)Functions of the
				International Advisory Board
							(1)In
				generalThe International Advisory Board shall provide
				recommendations in accordance with subsection (b) regarding improvement of
				programs under this title to the Secretary and the Congress for their review.
				The International Advisory Board may—
								(A)review and comment
				upon the regulations for grants under this title;
								(B)assess a sample of
				activities supported under this title based on the purposes and objectives of
				this title, using materials that have been submitted to the Department of
				Education by grant recipients under this title, in order to provide
				recommendations for improvement of the programs under this title;
								(C)make
				recommendations that will assist the Secretary and the Congress to improve the
				programs under this title to better reflect the national needs related to
				foreign languages, world regions, diplomacy, national security, and
				international business and trade competitiveness, including an assessment of
				the national needs and the training provided by the institutions of higher
				education that receive a grant under this title for expert and non-expert level
				foreign language training;
								(D)make
				recommendations to the Secretary and the Congress regarding such studies,
				surveys, and analyses of international education that will provide feedback
				about the programs under this title and assure that their relative authorized
				activities reflect diverse perspectives and a wide range of views on world
				regions, foreign languages, diplomacy, national security, and international
				business and trade competitiveness;
								(E)make
				recommendations that will strengthen the partnerships between local educational
				agencies, public and private elementary and secondary education schools, and
				grant recipients under this title to ensure that the research and knowledge
				about world regions, foreign languages, and international affairs is widely
				disseminated to local educational agencies;
								(F)make
				recommendations on how institutions of higher education that receive a grant
				under this title can encourage students to serve the Nation and meet national
				needs in an international affairs, international business, foreign language, or
				national security capacity;
								(G)make
				recommendations on how linkages between institutions of higher education and
				public and private organizations that are involved in international education,
				international business and trade competitiveness, language training, and
				international research capacities may fulfill the manpower and information
				needs of United States businesses; and
								(H)make
				recommendations to the Secretary and the Congress about opportunities for
				underrepresented populations in the areas of foreign language study, diplomacy,
				international business and trade competitiveness, and international economics,
				in order to effectively carry out the activities of the Institute under part
				C.
								(2)HearingsThe
				International Advisory Board shall provide for public hearing and comment
				regarding the matter contained in the recommendations described in paragraph
				(1), prior to the submission of those recommendations to the Secretary and the
				Congress.
							(e)Operations of
				the Committee
							(1)TermsEach
				member of the International Advisory Board shall be appointed for a term of 3
				years, except that, of the members first appointed (A) 4 shall be appointed for
				a term of 3 years, and (B) 3 shall be appointed for a term of 4 years, as
				designated at the time of appointment by the Secretary. A member of the
				International Advisory Board may be reappointed to successive terms on the
				International Advisory Board.
							(2)VacanciesAny
				member appointed to fill a vacancy occurring prior to the expiration of the
				term of a predecessor shall be appointed only for the remainder of such term. A
				member of the International Advisory Board shall, upon the Secretary’s request,
				continue to serve after the expiration of a term until a successor has been
				appointed.
							(3)No governmental
				membersExcept for the members appointed by the Secretary under
				subsection (c)(1)(A), no officers or full-time employees of the Federal
				Government shall serve as members of the International Advisory Board.
							(4)MeetingsThe
				International Advisory Board shall meet not less than once each year. The
				International Advisory Board shall hold additional meetings at the call of the
				Chair or upon the written request of not less than 3 voting members of the
				International Advisory Board.
							(5)QuorumA
				majority of the voting members of the International Advisory Board serving at
				the time of a meeting shall constitute a quorum.
							(6)ChairThe
				International Advisory Board shall elect a Chairman or Chairwoman from among
				the members of the International Advisory Board.
							(f)Submission to
				Department for CommentThe International Advisory Board shall
				submit its proposed recommendations to the Secretary of Education for comment
				for a period not to exceed 30 days in each instance.
						(g)Personnel and
				Resources
							(1)Compensation and
				expenseMembers of the International Advisory Board shall serve
				without pay for such service. Members of the International Advisory Board who
				are officers or employees of the United States may not receive additional pay,
				allowances, or benefits by reason of their service on the International
				Advisory Board. Members of the International Advisory Board may each receive
				reimbursement for travel expenses incident to attending International Advisory
				Board meetings, including per diem in lieu of subsistence, as authorized by
				section 5703 of title 5, United States Code, for persons in the Government
				service employed intermittently.
							(2)PersonnelThe
				International Advisory Board may appoint such personnel as may be determined
				necessary by the Chairman without regard to the provisions of title 5, United
				States Code, governing appointments in the competitive service, and may be paid
				without regard to the provisions of chapter 51 and subchapter III of chapter 53
				of such title relating to classification and General Schedule pay rates, but no
				individual so appointed shall be paid in excess of the maximum rate payable
				under section 5376 of such title. The International Advisory Board may appoint
				not more than one full-time equivalent, nonpermanent, consultant without regard
				to the provisions of title 5, United States Code. The International Advisory
				Board shall not be required by the Secretary to reduce personnel to meet agency
				personnel reduction goals.
							(3)ConsultationIn
				carrying out its duties under the Act, the International Advisory Board shall
				consult with other Federal agencies, representatives of State and local
				governments, and private organizations to the extent feasible.
							(4)Assistance from
				other agencies
								(A)InformationThe
				International Advisory Board is authorized to secure directly from any grantee
				under this title, executive department, bureau, agency, board, commission,
				office, independent establishment, or instrumentality information, suggestions,
				estimates, and statistics for the purpose of this section and each such grantee
				department, bureau, agency, board, commission, office, independent
				establishment, or instrumentality is authorized and directed, to the extent
				permitted by law, to furnish such information, suggestions, estimates, and
				statistics directly to the International Advisory Board, upon request made by
				the Chairman for the purpose of providing expertise in the area of national
				needs for the proficiency in world regions, foreign languages, and
				international affairs.
								(B)Services and
				personnelThe head of each Federal agency shall, to the extent
				not prohibited by law, consult with the International Advisory Board in
				carrying out this section. The International Advisory Board is authorized to
				utilize, with their consent, the services, personnel, information, and
				facilities of other Federal, State, local, and private agencies with or without
				reimbursement, for the purpose of providing expertise in the area of national
				needs for the proficiency in world regions, foreign languages, and
				international affairs.
								(5)Contracts;
				experts and consultantsThe International Advisory Board may
				enter into contracts for the acquisition of information, suggestions,
				estimates, and statistics for the purpose of this section. The International
				Advisory Board is authorized to obtain the services of experts and consultants
				without regard to section 3109 of title 5, United States Code and to set pay in
				accordance with such section.
							(h)TerminationNotwithstanding
				the sunset and charter provisions of the Federal
				Advisory Committee Act (5 U.S.C. App. I) or any other statute or
				regulation, the International Advisory Board shall be authorized through
				September 30, 2012.
						(i)FundsThe
				Secretary shall use not more than one-half of the funds available to the
				Secretary under section 632 to carry out this
				section.
						.
			606.Recruiter
			 access to students and student recruiting information; safetyPart D of title VI is amended by inserting
			 after section 633 (as added by section 605) the following new sections:
				
					634.Recruiter
				access to students and student recruiting informationEach institution of higher education that
				receives a grant under this title shall assure that—
						(1)recruiters of the
				United States Government and agencies thereof are given the same access to
				students as is provided generally to other institutions of higher education and
				prospective employers of those students for the purpose of recruiting for
				graduate opportunities or prospective employment; and
						(2)no
				undue restrictions are placed upon students that seek employment with the
				United States Government or any agency thereof.
						635.Student
				safetyApplicants seeking
				funds under this title to support student travel and study abroad shall submit
				as part of their grant application a description of safety policies and
				procedures for students participating in the program while
				abroad.
					.
			607.National study
			 of foreign language heritage communitiesPart D of title VI is further amended by
			 inserting after section 635 (as added by section 606) the following new
			 section:
				
					636.National study
				of foreign language heritage communities
						(a)StudyThe
				Secretary of Education, in consultation with the International Advisory Board,
				shall conduct a study to identify foreign language heritage communities,
				particularly such communities that include speakers of languages that are
				critical to the national security of the United States.
						(b)Foreign Language
				Heritage CommunityFor purposes of this section, the term
				foreign language heritage community means a community of residents
				or citizens of the United States who are native speakers of, or who have
				partial fluency in, a foreign language.
						(c)ReportNot
				later than one year after the date of the enactment of this Act, the Secretary
				of Education shall submit a report to the Congress on the results of the study
				conducted under this
				section.
						.
			VIITITLE
			 VII AMENDMENTS
			701.Javits
			 fellowship program
				(a)Authority and
			 Timing of AwardsSection 701(a) (20 U.S.C. 1132a(a)) is amended
			 by inserting after the second sentence the following: For purposes of
			 the exception in the preceding sentence, a master’s degree in fine arts shall
			 be considered a terminal degree..
				(b)Interruptions of
			 StudySection 701(c) (20 U.S.C. 1134(c)) is amended by adding at
			 the end the following new sentence: In the case of other exceptional
			 circumstances, such as active duty military service or personal or family
			 member illness, the institution of higher education may also permit the
			 fellowship recipient to interrupt periods of study for the duration of the tour
			 of duty (in the case of military service) or not more than 12 months (in any
			 other case), but without payment of the stipend..
				(c)Allocation of
			 FellowshipsSection 702(a)(1) (20 U.S.C. 1134a(a)(1)) is
			 amended—
					(1)in
			 the first sentence, by inserting from diverse geographic regions
			 after higher education; and
					(2)by adding at the
			 end the following new sentence: The Secretary shall also assure that at
			 least one representative appointed to the Board represents an institution that
			 is eligible for a grant under title III or V of this Act..
					(d)StipendsSection
			 703 (20 U.S.C. 1134b(a)) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 1999–2000 and inserting 2008–2009;
						(B)by striking
			 shall be set and inserting may be set; and
						(C)by striking
			 Foundation graduate fellowships and inserting Foundation
			 Graduate Research Fellowship Program on February 1 of such academic
			 year; and
						(2)in subsection (b),
			 by amending paragraph (1)(A) to read as follows:
						
							(1)In
				general(A)The Secretary shall (in
				addition to stipends paid to individuals under this subpart) pay to the
				institution of higher education, for each individual awarded a fellowship under
				this subpart at such institution, an institutional allowance. Except as
				provided in subparagraph (B), such allowance shall be, for 2008–2009 and
				succeeding academic years, the same amount as the institutional payment made
				for 2007–2008 adjusted for 2008–2009 and annually thereafter in accordance with
				inflation as determined by the Department of Labor’s Consumer Price Index for
				All Urban Consumers for the previous calendar
				year.
								.
					(e)Authorization of
			 AppropriationsSection 705 (20 U.S.C. 1134d) is amended by
			 striking fiscal year 1999 and such sums as may be necessary for each of
			 the 4 succeeding fiscal years and inserting fiscal year 2008 and
			 such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
				702.Graduate
			 assistance in areas of national need
				(a)Designation of
			 Areas of National Need; PrioritySection 712 (20 U.S.C. 1135a) is
			 amended—
					(1)in the last
			 sentence of subsection (b)—
						(A)by striking
			 and an assessment and inserting an assessment;
			 and
						(B)by inserting
			 before the period at the end the following: , and the priority described
			 in subsection (c) of this section; and
						(2)by adding at the
			 end the following new subsection:
						
							(c)PriorityThe
				Secretary shall establish a priority for grants in order to prepare individuals
				for the professoriate who will train highly-qualified elementary and secondary
				math and science teachers, special education teachers, and teachers who provide
				instruction for limited English proficient individuals. Such grants shall offer
				program assistance and graduate fellowships for—
								(1)post-baccalaureate
				study related to teacher preparation and pedagogy in math and science for
				students who have completed a master’s degree or are pursuing a doctorate of
				philosophy in math and science;
								(2)post-baccalaureate
				study related to teacher preparation and pedagogy in special education and
				English language acquisition and academic proficiency for limited English
				proficient individuals; and
								(3)support of
				dissertation research in the fields of math, science, special education, or
				second language pedagogy and second language
				acquisition.
								.
					(b)Collaboration
			 Required for Certain ApplicationsSection 713(b) (20 U.S.C.
			 1135b) is amended—
					(1)by striking
			 and at the end of paragraph (9);
					(2)by redesignating
			 paragraph (10) as paragraph (11); and
					(3)by inserting after
			 paragraph (9) the following new paragraph:
						
							(10)in the case of an
				application from a department, program, or unit in education or teacher
				preparation, provide assurances that such department, program, or unit will
				collaborate with departments, programs, or units in all content areas to ensure
				a successful combination of training in both teaching and such content;
				and
							.
					(c)StipendsSection
			 714(b) (20 U.S.C. 1135c(b)) is amended—
					(1)by striking
			 1999–2000 and inserting 2008–2009;
					(2)by striking
			 shall be set and inserting may be set; and
					(3)by striking
			 Foundation graduate fellowships and inserting Foundation
			 Graduate Research Fellowship Program on February 1 of such academic
			 year.
					(d)Additional
			 AssistanceSection 715(a)(1) (20 U.S.C. 1135d(a)(1)) is
			 amended—
					(1)by
			 striking 1999–2000 and inserting
			 2008–2009;
					(2)by striking
			 1998–1999 and inserting 2007–2008; and
					(3)by
			 inserting for All Urban Consumers after Price
			 Index.
					(e)Authorization of
			 AppropriationsSection 716 (20 U.S.C. 1135e) is amended by
			 striking fiscal year 1999 and such sums as may be necessary for each of
			 the 4 succeeding fiscal years and inserting fiscal year 2008 and
			 such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
				(f)Technical
			 AmendmentsSection 714(c) (20 U.S.C. 1135c(c)) is amended—
					(1)by
			 striking section 716(a) and inserting section
			 715(a); and
					(2)by striking
			 section 714(b)(2) and inserting section
			 713(b)(2).
					703.Thurgood
			 Marshall legal educational opportunity program
				(a)Contract and
			 Grant PurposesSection 721(c) (20 U.S.C. 1136(c)) is
			 amended—
					(1)by amending
			 paragraph (2) to read as follows:
						
							(2)to prepare such
				students for study at accredited law schools and assist them with the
				development of analytical skills and study methods to enhance their success and
				promote completion of law
				school;
							;
					(2)by striking
			 and at the end of paragraph (4);
					(3)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
					(4)by
			 adding at the end the following new paragraph:
						
							(6)to award Thurgood
				Marshall Fellowships to eligible law school students—
								(A)who participated
				in summer institutes authorized by subsection (d) and who are enrolled in an
				accredited law school; or
								(B)who are eligible
				law school students who have successfully completed a comparable summer
				institute program certified by the Council on Legal Educational
				Opportunity.
								.
					(b)Services
			 ProvidedSection 721(d)(1)(D) (20 U.S.C. 1136(d)(1)(D)) is
			 amended by inserting in analytical skills and study methods
			 after courses.
				(c)Authorization of
			 AppropriationsSection 721(h) (20 U.S.C. 1136(h)) is amended by
			 striking 1999 and each of the 4 succeeding fiscal years and
			 inserting 2008 and each of the 5 succeeding fiscal years.
				(d)General
			 ProvisionsSubsection (e) of section 731 (20 U.S.C. 1137(e)) is
			 repealed.
				704.Fund for the
			 improvement of postsecondary education
				(a)Contract and
			 Grant PurposesSection 741(a) (20 U.S.C. 1138(a)) is
			 amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)the encouragement
				of the reform and improvement of, and innovation in, postsecondary education
				and the provision of educational opportunity for all, especially for the
				non-traditional student
				populations;
							;
					(2)in
			 paragraph (2), by inserting before the semicolon at the end the following:
			 for postsecondary students, especially institutions, programs, and joint
			 efforts that provide academic credit for programs;
					(3)by amending
			 paragraph (3) to read as follows:
						
							(3)the establishment
				of institutions and programs based on the technology of communications,
				including delivery by distance
				education;
							;
					(4)by amending
			 paragraph (6) to read as follows:
						
							(6)the introduction of
				institutional reforms designed to expand individual opportunities for entering
				and reentering postsecondary institutions and pursuing programs of
				postsecondary study tailored to individual
				needs;
							;
					(5)by striking
			 and at the end of paragraph (7);
					(6)by striking the
			 period at the end of paragraph (8) and inserting a semicolon; and
					(7)by adding at the
			 end the following new paragraphs:
						
							(9)the provision of
				support and assistance to programs implementing integrated education reform
				services in order to improve secondary school graduation and college attendance
				and completion rates for disadvantaged students, and to programs that reduce
				postsecondary remediation rates, and improve degree attainment rates, for
				low-income students and former high school dropouts;
							(10)the assessment,
				in partnership with a public or private nonprofit institution or agency, of the
				performance of teacher preparation programs within institutions of higher
				education in a State, using an assessment which provides comparisons across
				such schools within the State based upon indicators including teacher candidate
				knowledge in subject areas in which such candidate has been prepared to
				teach;
							(11)supporting
				efforts to establish pilot programs and initiatives to help college campuses to
				reduce illegal downloading of copyrighted content, in order to improve the
				security and integrity of campus computer networks and save bandwidth
				costs;
							(12)support increased
				fire safety in student housing—
								(A)by establishing a
				demonstration incentive program for qualified student housing in institutions
				of higher education;
								(B)by making grants
				for the purpose of installing fire alarm detection, prevention, and protection
				technologies in student housing, dormitories, and other buildings controlled by
				such entities; and
								(C)by requiring, as a
				condition of such grants—
									(i)that such
				technologies be installed professionally to technical standards of the National
				Fire Protection Association; and
									(ii)that the
				recipient shall provide non-Federal matching funds in an amount equal to the
				amount of the grant; and
									(13)establishing and
				operating pregnant and parenting student services offices that—
								(A)will serve
				students who are pregnant or parenting, prospective parenting students who are
				anticipating a birth or adoption, and students who are placing or have placed a
				child for adoption; and
								(B)will help students
				with locating and utilizing child care, family housing, flexible academic
				scheduling such as telecommuting programs, parenting classes and programs, and
				post-partum counseling and support
				groups.
								.
					(b)Military
			 scholorshipsSection 741 (20 U.S.C. 1138) is further amended by
			 adding at the end the following new subsection:
					
						(c)Scholarship
				Program for Family Members of Veterans or Members of the Military
							(1)AuthorizationThe
				Secretary shall contract with a nonprofit organization with demonstrated
				experience in carrying out the activities described in this subsection to carry
				out a program to provide postsecondary education scholarships for eligible
				students.
							(2)Eligible
				studentsIn this subsection, the term eligible
				student means an individual who is enrolled as a full-time or part-time
				student at an institution of higher education (as defined in section 102) and
				who is—
								(A)a dependent
				student who is a child of—
									(i)an
				individual who is—
										(I)serving on active
				duty during a war or other military operation or national emergency (as defined
				in section 481); or
										(II)performing
				qualifying National Guard duty during a war or other military operation or
				national emergency (as defined in section 481); or
										(ii)a
				veteran who died while serving or performing, as described in subclause (I),
				since September 11, 2001, or has been disabled while serving or performing, as
				described in clause (i), as a result of such event; or
									(B)an independent
				student who is a spouse of—
									(i)an
				individual who is—
										(I)serving on active
				duty during a war or other military operation or national emergency (as defined
				in section 481); or
										(II)performing
				qualifying National Guard duty during a war or other military operation or
				national emergency (as defined in section 481); or
										(ii)a
				veteran who died while serving or performing, as described in subclause (I),
				since September 11, 2001, or has been disabled while serving or performing, as
				described in clause (i), as a result of such event.
									(3)Awarding of
				scholarshipsScholarships awarded under this subsection shall be
				awarded based on need with priority given to eligible students who are eligible
				to receive Federal Pell Grants under subpart 1 of part A of title IV.
							(4)Maximum
				scholarship amountThe maximum scholarship amount awarded to an
				eligible student under this subsection for an academic year shall be the lesser
				of—
								(A)the difference
				between the eligible student’s cost of attendance (as defined in section 472)
				and any non-loan based aid such student receives; or
								(B)$5,000.
								(5)Amounts for
				scholarshipsAll of the amounts appropriated to carry out this
				subsection for a fiscal year shall be used for scholarships awarded under this
				subsection, except that a nonprofit organization receiving a contract under
				this subsection may use not more than 1 percent of such amounts for the
				administrative costs of the
				contract.
							.
				(c)ProhibitionSection
			 741 (20 U.S.C. 1138) is further amended by adding at the end the following
			 subsection:
					
						(d)ProhibitionNo
				funds made available under this part may be used to provide financial
				assistance to students who do not meet the requirements of section
				484(a)(5).
						.
				(d)Areas of
			 National NeedSection 744(c) (20 U.S.C. 1138c(c)) is
			 amended—
					(1)by amending
			 paragraph (2) to read as follows:
						
							(2)(A)Development of
				partnerships between local educational agencies and institutions of higher
				education to establish or expand existing dual enrollment programs at
				institutions of higher education that allow high school students to earn high
				school and transferable college credit.
								(B)Development of consortia of
				institutions of higher education to create dual enrollment programs including
				academic and student support agreements and comprehensive articulation
				agreements that would allow for the seamless and timely acquisition of college
				credits and the transfer of postsecondary academic credits between such
				institutions, particularly from 2-year to 4-year institutions of higher
				education.
								;
				and
					(2)by striking
			 paragraph (4) and inserting the following:
						
							(4)International
				cooperation, partnerships, or student exchange among postsecondary educational
				institutions in the United States and abroad.
							(5)Establishment of
				academic programs including graduate and undergraduate courses, seminars and
				lectures, support of research, and development of teaching materials for the
				purpose of supporting faculty and academic programs that teach traditional
				American history (including significant constitutional, political,
				intellectual, economic, diplomatic, and foreign policy trends, issues, and
				documents; the history, nature, and development of democratic institutions of
				which American democracy is a part; and significant events and individuals in
				the history of the United States).
							(6)Support for
				planning, applied research, training, resource exchanges or technology
				transfers, the delivery of services, or other activities the purpose of which
				is to design and implement programs to enable institutions of higher education
				to work with private and civic organizations to assist communities to meet and
				address their pressing and severe problems, including economic development,
				community infrastructure and housing, crime prevention, education, healthcare,
				self-sufficiency, and workforce preparation. Such activities may include
				support for the development of coordinated curriculum and internship
				opportunities for students in disadvantaged
				communities.
							.
					(e)Authorization of
			 AppropriationsSection 745 (20 U.S.C. 1138d) is amended by
			 striking $30,000,000 for fiscal year 1999 and such sums as may be
			 necessary for each of the 4 succeeding fiscal years and inserting
			 $40,000,000 for fiscal year 2008 and such sums as may be necessary for
			 each of the 5 succeeding fiscal years.
				705.Urban community
			 servicePart C of title VII
			 (20 U.S.C. 1139 et seq.) is repealed.
			706.Demonstration
			 projects to ensure students with disabilities receive a quality higher
			 education
				(a)Serving All
			 Students With DisabilitiesSection 762(a) (20 U.S.C. 1140a(a)) is
			 amended by striking students with learning disabilities and
			 inserting students with disabilities.
				(b)Authorized
			 Activities
					(1)AmendmentSection
			 762(b)(2) is amended—
						(A)in subparagraph
			 (A), by inserting in order to improve retention and completion
			 after disabilities;
						(B)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (E), respectively;
						(C)by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)Effective
				transition practicesThe development of innovative, effective,
				and efficient teaching methods and strategies to ensure the smooth transition
				of students with disabilities from high school to postsecondary
				education.
								;
				and
						(D)by inserting after
			 subparagraph (C) (as redesignated by subparagraph (B) of this paragraph) the
			 following new subparagraph:
							
								(D)Distance
				learningThe development of innovative, effective, and efficient
				teaching methods and strategies to provide faculty and administrators with the
				ability to provide accessible distance education programs or classes that would
				enhance access of students with disabilities to higher education, including the
				use of electronic communication for instruction and
				advisement.
								.
						(2)Conforming
			 amendmentSection 762(b)(3) is amended by striking
			 subparagraphs (A) through (C) and inserting subparagraphs
			 (A) through (E).
					(c)ApplicationsSection
			 763 (20 U.S.C. 1140b) is amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)a description of
				how such institution plans to address the activities allowed under this
				part;
							;
					(2)by striking
			 and at the end of paragraph (2);
					(3)by striking the
			 period at the end of paragraph (3) and inserting ; and;
			 and
					(4)by adding at the
			 end the following new paragraph:
						
							(4)a description of
				the extent to which an institution will work to replicate the best practices of
				institutions of higher education with demonstrated success in serving students
				with
				disabilities.
							.
					(d)Authorization of
			 AppropriationsSection 765 (20 U.S.C. 1140d) is amended by
			 striking fiscal year 1999 and such sums as may be necessary for each of
			 the 4 succeeding fiscal years and inserting fiscal year 2008 and
			 such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
				VIIICLERICAL
			 AMENDMENTS
			801.Clerical
			 Amendments
				(a)DefinitionSection
			 103 (20 U.S.C. 1003) (as amended by section 102) is further amended—
					(1)by redesignating
			 paragraphs (1) through (16) as paragraphs (2) through (17), respectively;
			 and
					(2)by inserting
			 before paragraph (2) (as so redesignated) the following new paragraph:
						
							(1)Authorizing
				committeesThe term authorizing committees means the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and Labor of the House of
				Representatives.
							.
					(b)Committees
					(1)The following
			 provisions are each amended by striking Committee on Labor and Human
			 Resources of the Senate and the Committee on Education and the Workforce of the
			 House of Representatives and inserting authorizing
			 committees:
						(A)Section 428(g) (20
			 U.S.C. 1078(g)).
						(B)Section 428A(c)(2)
			 (20 U.S.C. 1078–1(c)(2)).
						(C)Section 428A(c)(5)
			 (20 U.S.C. 1078–1(c)(5)).
						(D)Section
			 455(b)(7)(B) (20 U.S.C. 1087e(b)(7)(B)), as redesignated by section
			 423(b)(3).
						(E)Section 483(c) (20
			 U.S.C. 1090(c)).
						(F)Section 486(e) (20
			 U.S.C. 1093(e)).
						(G)Section
			 486(f)(3)(A) (20 U.S.C. 1093(f)(3)(A)).
						(H)Section
			 486(f)(3)(B) (20 U.S.C. 1093(f)(3)(B)).
						(I)Section 487A(a)(5)
			 (20 U.S.C. 1094a(a)(5)).
						(J)Section 487A(b)(2)
			 (20 U.S.C. 1094a(b)(2)).
						(K)Section
			 487A(b)(3)(B) (20 U.S.C. 1094a(b)(3)(B)).
						(L)Section 498B(d)(1)
			 (20 U.S.C. 1099c–2(d)(1)).
						(M)Section 498B(d)(2)
			 (20 U.S.C. 1099c–2(d)(2)).
						(2)The following
			 provisions are each amended by striking Committee on Education and the
			 Workforce of the House of Representatives and the Committee on Labor and Human
			 Resources of the Senate and inserting authorizing
			 committees:
						(A)Section
			 141(d)(4)(B) (20 U.S.C. 1018(d)(4)(B)).
						(B)Section 428(n)(4)
			 (20 U.S.C. 1078(n)(4)).
						(C)Section 437(c)(1)
			 (20 U.S.C. 1087(c)(1)).
						(D)Section
			 485(f)(5)(A) (20 U.S.C. 1092(f)(5)(A)).
						(E)Section
			 485(g)(4)(B) (20 U.S.C. 1092(g)(4)(B)).
						(3)Section 401(f)(3)
			 (20 U.S.C. 1070a(f)(3)) is amended by striking Committee on
			 Appropriations and the Committee on Labor and Human Resources of the Senate and
			 the Committee on Appropriations and the Committee on Education and the
			 Workforce of the House of Representatives and inserting
			 Committees on Appropriations of the Senate and House of Representatives
			 and the authorizing committees.
					(4)Section
			 428(c)(9)(K) (20 U.S.C. 1078(c)(9)(K)) is amended by striking House
			 Committee on Education and the Workforce and the Senate Committee on Labor and
			 Human Resources and inserting authorizing
			 committees.
					(5)Section
			 432(f)(1)(C) (20 U.S.C. 1082(f)(1)(C)) is amended by striking Committee
			 on Education and the Workforce of the House of Representatives or the Committee
			 on Labor and Human Resources of the Senate and inserting either
			 of the authorizing committees.
					(6)Section
			 439(d)(1)(E)(iii) (20 U.S.C. 1087–2(d)(1)(E)(iii)) is amended by striking
			 Chairman and the Ranking Member on the Committee on Labor and Human
			 Resources of the Senate and the Chairman and the Ranking Member of the
			 Committee on Education and Labor of the House of Representatives and
			 inserting chairpersons and ranking minority members of the authorizing
			 committees.
					(7)Paragraphs (3) and
			 (8)(C) of section 439(r) (20 U.S.C. 1087–2(r)) are each amended by striking
			 Chairman and ranking minority member of the Committee on Labor and Human
			 Resources of the Senate, the Chairman and ranking minority member of the
			 Committee on Education and Labor of the House of Representatives, and
			 inserting chairpersons and ranking minority members of the authorizing
			 committees.
					(8)Paragraphs (5)(B)
			 and (10) of section 439(r) (20 U.S.C. 1087–2(r)) are each amended by striking
			 Chairman and ranking minority member of the Senate Committee on Labor
			 and Human Resources and to the Chairman and ranking minority member of the
			 House Committee on Education and Labor and inserting
			 chairpersons and ranking minority members of the authorizing
			 committees.
					(9)Section
			 439(r)(6)(B) (20 U.S.C. 1087–2(r)(6)(B)) is amended by striking Chairman
			 and ranking minority member of the Committee on Labor and Human Resources of
			 the Senate and to the Chairman and ranking minority member of the Committee on
			 Education and Labor of the House of Representatives and inserting
			 chairpersons and ranking minority members of the authorizing
			 committees.
					(10)Section
			 439(s)(2)(A) (20 U.S.C. 1087–2(s)(2)(A)) is amended by striking Chairman
			 and Ranking Member of the Committee on Labor and Human Resources of the Senate
			 and the Chairman and Ranking Member of the Committee on Economic and
			 Educational Opportunities of the House of Representatives and inserting
			 chairpersons and ranking minority members of the authorizing
			 committees.
					(11)Section
			 439(s)(2)(B) (20 U.S.C. 1087–2(s)(2)(B)) is amended by striking Chairman
			 and Ranking Minority Member of the Committee on Labor and Human Resources of
			 the Senate and Chairman and Ranking Minority Member of the Committee on
			 Economic and Educational Opportunities of the House of Representatives
			 and inserting chairpersons and ranking minority members of the
			 authorizing committees.
					(12)Section 482(d)
			 (20 U.S.C. 1089(d)) is amended by striking Committee on Labor and Human
			 Resources of the Senate and the Committee on Education and Labor of the House
			 of Representatives and inserting authorizing
			 committees.
					(c)Additional
			 Clerical Amendments
					(1)Clauses (i) and
			 (ii) of section 425(a)(2)(A) (20 U.S.C. 1075(a)(2)(A)) are each amended by
			 striking 428A or 428B and inserting 428B or
			 428H.
					(2)Section
			 428(a)(2)(E) (20 U.S.C. 1078(a)(2)(E)) is amended by striking 428A
			 or.
					(3)Clauses (i) and
			 (ii) of section 428(b)(1)(B) (20 U.S.C. 1078(b)(1)(B)) are each amended by
			 striking 428A or 428B and inserting 428B or
			 428H.
					(4)Section
			 428(b)(1)(Q) (20 U.S.C. 1078(b)(1)(Q)) is amended by striking sections
			 428A and 428B and inserting section 428B or 428H.
					(5)Section
			 428(b)(7)(C) (20 U.S.C. 1078(b)(7)(C)) is amended by striking 428A,
			 428B, and inserting 428B.
					(6)Section 428G(c)(2)
			 (20 U.S.C. 1078–7(c)(2)) is amended by striking 428A and
			 inserting 428H.
					(7)The heading for
			 section 433(e) (20 U.S.C. 1083(e)) is amended by striking
			 SLS Loans
			 And.
					(8)Section 433(e) (20
			 U.S.C. 1083(e)) is amended by striking 428A, 428B, and inserting
			 428B.
					(9)Section 435(a)(3)
			 (20 U.S.C. 1085(a)(3)) is amended—
						(A)by inserting
			 or at the end of subparagraph (A);
						(B)by striking
			 subparagraph (B); and
						(C)by redesignating
			 subparagraph (C) as subparagraph (B).
						(10)Section
			 435(d)(1)(G) (20 U.S.C. 1085(d)(1)(G)) is amended by striking 428A(d),
			 428B(d), 428C, and inserting 428B(d), 428C,
			 428H,.
					(11)Section 435(m) (20
			 U.S.C. 1085(m)) is amended—
						(A)in paragraph
			 (1)(A), by striking , 428A,; and
						(B)in paragraph
			 (2)(D), by striking 428A each place it appears and inserting
			 428H.
						(12)Section
			 438(b)(2)(D)(ii) (20 U.S.C. 1087–1(b)(2)(D)(ii)) is amended by striking
			 division (i) of this subparagraph and inserting clause
			 (i) of this subparagraph.
					(13)Section 438(c)(6)
			 (20 U.S.C. 1087–1(c)(6)) is amended—
						(A)by striking
			 Sls and plus in the heading and
			 inserting Plus; and
						(B)by striking
			 428A or.
						(14)Section 438(c)(7)
			 (20 U.S.C. 1087–1(c)(7)) is amended by striking 428A or.
					(15)Nothing in the
			 amendments made by this subsection shall be construed to alter the terms,
			 conditions, and benefits applicable to Federal supplemental loans for students
			 (SLS loans) under section 428A as in effect prior to July 1,
			 1994 (20 U.S.C. 1078–1).
					IXAMENDMENTS TO
			 OTHER EDUCATION LAWS
			AEDUCATION OF THE
			 DEAF ACT OF 1986
				901.Laurent Clerc
			 National Deaf Education Center
					(a)General
			 AuthoritySection 104(a)(1)(A) of the Education of the Deaf Act
			 of 1986 (20 U.S.C. 4304(a)(1)(A)) is amended by inserting after maintain
			 and operate the following: , at the Laurent Clerc National Deaf
			 Education Center,.
					(b)Administrative
			 Requirements
						(1)In
			 generalSection 104(b) of the Education of the Deaf Act of 1986
			 (20 U.S.C. 4304(b)) is amended—
							(A)in the matter
			 preceding subparagraph (A) of paragraph (1), by striking elementary and
			 secondary education programs and inserting Laurent Clerc
			 National Deaf Education Center;
							(B)in paragraph (2),
			 by striking elementary and secondary education programs and
			 inserting Laurent Clerc National Deaf Education Center;
			 and
							(C)in paragraph
			 (4)(C)—
								(i)in
			 clause (i), by striking (6) and inserting (8);
			 and
								(ii)in
			 clause (vi), by striking (m) and inserting
			 (o).
								(2)Academic content
			 standards, achievement standards, and assessmentsSection 104(b)
			 of the Education of the Deaf Act of 1986 (20 U.S.C. 4304(b)) is amended by
			 adding at the end the following new paragraph:
							
								(5)The University, in consultation with
				the Secretary and consistent with the mission of the elementary and secondary
				programs operated at the Laurent Clerc National Deaf Education Center,
				shall—
									(A)not later than the beginning of the
				2008–2009 school year, adopt and implement academic content standards, academic
				achievement standards, and academic assessments as described in paragraphs (1)
				and (3) of section 1111(b) of the Elementary and
				Secondary Education Act of 1965 for such Center;
									(B)develop adequate yearly progress
				standards for such Center as described in section 1111(b)(2)(C) of such Act;
				and
									(C)publicly report the results of such
				assessments, except in such case in which such reporting would not yield
				statistically reliable information or would reveal personally identifiable
				information about an individual
				student.
									.
						902.Agreement with
			 Gallaudet UniversitySection
			 105(b)(4) of the Education of the Deaf Act of 1986 (20 U.S.C. 4305) is
			 amended—
					(1)by striking
			 the Act of March 3, 1931 (40 U.S.C. 276a–276a–5) and inserting
			 sections 3141 through 3148 of title 40, United States Code,;
			 and
					(2)by striking
			 section 2 of the Act of June 13, 1934 (40 U.S.C. 276c) and
			 inserting section 3145 of title 40, United States Code.
					903.AuthoritySection 111 of the Education of the Deaf Act
			 of 1986 (20 U.S.C. 4331) is amended by striking the institution of
			 higher education with which the Secretary has an agreement under this
			 part and inserting the Rochester Institute of
			 Technology.
				904.Agreement for
			 the National Technical Institute for the Deaf
					(a)General
			 AuthoritySection 112(a) of the Education of the Deaf Act of 1986
			 (20 U.S.C. 4332(a)) is amended—
						(1)in
			 paragraph (1)—
							(A)in the first
			 sentence—
								(i)by
			 striking an institution of higher education and inserting
			 the Rochester Institute of Technology, Rochester, New York,;
			 and
								(ii)by
			 striking of a and inserting of the; and
								(B)by striking the
			 second sentence; and
							(2)in paragraph
			 (2)—
							(A)in the matter
			 preceding subparagraph (A), by striking the institution of higher
			 education with which the Secretary has an agreement under this section
			 and inserting the Rochester Institute of Technology; and
							(B)in subparagraph
			 (B), by striking the institution and inserting the
			 Rochester Institute of Technology.
							(b)Provisions of
			 AgreementSection 112(b) of the Education of the Deaf Act of 1986
			 (20 U.S.C. 4332(b)) is amended—
						(1)in paragraph (2),
			 by striking or other governing body of the institution and
			 inserting of the Rochester Institute of Technology;
						(2)in paragraph
			 (3)—
							(A)by striking
			 or other governing body of the institution and inserting
			 of the Rochester Institute of Technology;
							(B)by striking
			 the institution of higher education under the agreement with the
			 Secretary and inserting the Rochester Institute of Technology by
			 the National Technical Institute for the Deaf; and
							(C)by striking
			 Committee on Labor and Human Resources of the Senate and
			 inserting Committee on Health, Education, Labor, and Pensions of the
			 Senate; and
							(3)in paragraph
			 (5)—
							(A)by striking
			 the Act of March 3, 1931 (40 U.S.C. 276a–276a–5) and inserting
			 sections 3141 through 3148 of title 40, United States Code,;
			 and
							(B)by striking
			 section 2 of the Act of June 13, 1934 (40 U.S.C. 276c) and
			 inserting section 3145 of title 40, United States Code,.
							(c)LimitationSection
			 112(c) of the Education of the Deaf Act of 1986 (20 U.S.C. 4332(c)) is
			 amended—
						(1)in paragraphs (1)
			 and (2), by striking institution each place it appears and
			 inserting Rochester Institute of Technology; and
						(2)in the matter
			 following paragraph (2), by striking the applicant and inserting
			 RIT.
						905.DefinitionsSection 201 of the Education of the Deaf Act
			 of 1986 (20 U.S.C. 4351) is amended—
					(1)by striking
			 paragraph (3);
					(2)by redesignating
			 paragraphs (4) through (7) as paragraphs (3) through (6), respectively;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(7)The term
				RIT means the Rochester Institute of
				Technology.
							.
					906.Audit
					(a)Government
			 Accountability Office AuthoritySection 203(a) of the Education
			 of the Deaf Act of 1986 (20 U.S.C. 4353(a)) is amended—
						(1)in the heading, by
			 striking General Accounting
			 Office and inserting Government
			 Accountability Office; and
						(2)in the matter
			 following paragraph (2), by striking General Accounting Office
			 and inserting Government Accountability Office.
						(b)Independent
			 Financial and Compliance AuditSection 203(b)(1) of the Education
			 of the Deaf Act of 1986 (20 U.S.C. 4353(b)(1)) is amended by striking the
			 second sentence and inserting the following: NTID shall have an annual
			 independent financial and compliance audit made of RIT programs and activities,
			 including NTID programs and activities..
					(c)ComplianceSection
			 203(b)(2) of the Education of the Deaf Act of 1986 (20 U.S.C. 4353(b)(2)) is
			 amended by striking sections and all that follows and inserting
			 sections 102(b), 105(b)(4), 112(b)(5), 203(c), 207(b)(2), subsections
			 (c) through (f) of section 207, and subsections (a), (b), and (c) of section
			 209..
					(d)Submission of
			 AuditsSection 203(b)(3) of the Education of the Deaf Act of 1986
			 (20 U.S.C. 4353(b)(3)) is amended—
						(1)by inserting after
			 Secretary the following: and the Committee on Education
			 and Labor of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
						(2)by striking
			 or the institution authorized to establish and operate the NTID under
			 section 112(a) and inserting or RIT.
						(e)Limitations
			 Regarding Expenditure of FundsSection 203(c)(2)(A) of the
			 Education of the Deaf Act of 1986 (20 U.S.C. 4353(c)(2)(A)) is amended in the
			 fifth sentence by striking the Committee on Education and Labor of the
			 House of Representatives and the Committee on Labor and Human Resources of the
			 Senate and inserting the Committee on Education and Labor of the
			 House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate.
					907.Reports
					(a)Technical
			 AmendmentsSection 204 of the Education of the Deaf Act of 1986
			 (20 U.S.C. 4354) is amended in the matter preceding paragraph (1)—
						(1)by striking
			 or other governing body of the institution of higher education with
			 which the Secretary has an agreement under section 112 and inserting
			 of RIT; and
						(2)by
			 striking Committee on Education and Labor of the House of
			 Representatives and the Committee on Labor and Human Resources of the
			 Senate and inserting Committee on Education and Labor of the
			 House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate.
						(b)Contents of
			 ReportSection 204 of the Education of the Deaf Act of 1986 (20
			 U.S.C. 4354) is amended—
						(1)in paragraph (1),
			 by striking preparatory,;
						(2)in paragraph
			 (2)(C), by striking upon graduation/completion and inserting
			 within one year of graduation/completion; and
						(3)in paragraph
			 (3)(B), by striking of the institution of higher education with which
			 the Secretary has an agreement under section 112, including specific schedules
			 and analyses for all NTID funds, as required under section 203 and
			 inserting of RIT programs and activities.
						908.Monitoring,
			 evaluation, and reportingSecti of the Education of the Deaf Act of
			 1986 (20 U.S.C. 4305) is amended in the first sentence by striking
			 preparatory,.
				909.Liaison for
			 educational programsSection
			 206(a) of the Education of the Deaf Act of 1986 (20 U.S.C. 4356(a)) is amended
			 by striking Not later than 30 days after the date of enactment of this
			 Act, the and inserting The.
				910.Federal
			 endowment programs for Gallaudet University and the National Technical
			 Institute for the DeafSection
			 207(a)(2) of the Education of the Deaf Act of 1986 (20 U.S.C. 4357(a)(2)) is
			 amended by striking or other governing body of the institution of higher
			 education with which the Secretary has an agreement under section 112
			 and inserting of RIT.
				911.Oversight and
			 effect of agreementsSection
			 208(a) of the Education of the Deaf Act of 1986 (20 U.S.C. 4359(a)) is
			 amended—
					(1)by striking
			 the institution of higher education with which the Secretary has an
			 agreement under part B of title I and inserting RIT;
			 and
					(2)by striking
			 Committee on Labor and Human Resources of the Senate and the Committee
			 on Education and the Workforce of the House of Representatives and
			 inserting Committee on Education and Labor of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate.
					912.International
			 students
					(a)EnrollmentSection
			 209(a) of the Education of the Deaf Act of 1986 (20 U.S.C. 4359a(a)) is amended
			 by striking preparatory, undergraduate, and inserting
			 undergraduate.
					(b)Tuition
			 SurchargeSection 209(b) of the Education of the Deaf Act of 1986
			 (20 U.S.C. 4359a(b)) is amended by striking preparatory,
			 undergraduate and inserting undergraduate.
					(c)DefinitionSection
			 209(d) of the Education of the Deaf Act of 1986 (20 U.S.C. 4359a(d)) is amended
			 by striking 1990 per capita income and all that follows and
			 inserting per-capita income of not more than $5,125, measured in 2002
			 United States dollars and adjusted by the Secretary to reflect inflation since
			 2002..
					913.Research
			 prioritiesSection 210(b) of
			 the Education of the Deaf Act of 1986 (20 U.S.C. 4359b(b)) is amended by
			 striking Committee on Labor and Human Resources and inserting
			 Committee on Health, Education, Labor, and Pensions.
				914.Authorization
			 of appropriations
					(a)Monitoring and
			 Evaluation ActivitiesSection 205(c) of the Education of the Deaf
			 Act of 1986 (20 U.S.C. 4355(c)) is amended by striking fiscal years 1998
			 through 2003 and inserting fiscal years 2008 through
			 2013.
					(b)Federal
			 Endowment Programs for Gallaudet University and the National Technical
			 Institute for the DeafSection 207(h) of the Education of the
			 Deaf Act of 1986 (20 U.S.C. 4357(h)) is amended in paragraphs (1) and (2) by
			 striking fiscal years 1998 through 2003 each place it appears
			 and inserting fiscal years 2008 through 2013.
					(c)General
			 Authorization of AppropriationsSection 212 of the Education of
			 the Deaf Act of 1986 (20 U.S.C. 4360a) is amended—
						(1)in the matter
			 preceding paragraph (1) in subsection (a), by striking fiscal years 1998
			 through 2003 and inserting fiscal years 2008 through
			 2013; and
						(2)in
			 subsection (b), by striking fiscal years 1998 through 2003 and
			 inserting fiscal years 2008 through 2013.
						(d)Short
			 Title
						(1)In
			 generalThe Education of the Deaf Act of 1986 (20 U.S.C. 4301
			 note) is amended by striking the matter preceding title I and inserting the
			 following:
							
								1.Short titleThis Act may be cited as the
				Gallaudet University and National Technical Institute for the Deaf
				Act.
								.
						(2)Other
			 referencesAny reference in a law, regulation, document, or other
			 record of the United States to the Education of the Deaf Act of 1986 shall be
			 deemed to be a reference to the Gallaudet University and National Technical
			 Institute for the Deaf Act.
						BADDITIONAL
			 EDUCATION LAWS
				921.Amendment to
			 Higher Education Amendments of 1998
					(a)Repeals of
			 Expired and Executed ProvisionsThe following provisions of the
			 Higher Education Amendments of 1998 are repealed:
						(1)Study of market
			 mechanisms in federal student loan programsSection 801 (20
			 U.S.C. 1018 note).
						(2)Study of
			 feasibility of alternate financial instruments for determining lender
			 yieldsSection 802.
						(3)Student related
			 debt studySection 803 (20 U.S.C. 1015 note).
						(4)Community
			 scholarship mobilizationPart C of title VIII (20 U.S.C. 1070
			 note).
						(5)Incarcerated
			 youthPart D of title VIII (20 U.S.C. 1151).
						(6)Improving united
			 states understanding of science, engineering, and technology in east
			 asiaPart F of title VIII (42 U.S.C. 1862 note).
						(7)Web-based
			 education commissionPart J of title VIII.
						(b)Extensions of
			 Authorizations and Studies
						(1)Transfer of
			 creditSection 804(b) of such Act (20 U.S.C. 1099b note) is
			 amended—
							(A)by striking
			 one year after the date of enactment of this Act and inserting
			 September 30, 2008; and
							(B)by inserting
			 and policies of institutions of higher education after
			 agencies or associations.
							(2)Cohort default
			 rate studySection 806 of such Act is amended—
							(A)in subsection (a),
			 by striking higher education at which less and inserting
			 higher education. The study shall also review the effect of cohort
			 default rates specifically on institutions of higher education at which
			 less; and
							(B)in subsection (c),
			 by striking September 30, 1999, and inserting September
			 30, 2008,.
							(3)Underground
			 railroadSubsection (c) of section 841 (20 U.S.C. 1153(c)) is
			 amended to read as follows:
							
								(c)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $3,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of the 5 succeeding fiscal
				years.
								.
						922.Tribally
			 Controlled College or University Assistance Act of 1978
					(a)Title
			 I AuthorizationSection 110(a)
			 of the Tribally Controlled Community College or University Assistance Act of
			 1978 (25 U.S.C. 1810(a)) is amended—
						(1)by striking
			 1999 each place it appears and inserting 2008;
			 and
						(2)by striking
			 4 succeeding each place it appears and inserting 5
			 succeeding.
						(b)Title
			 III ReauthorizationSection
			 306(a) of the Tribally Controlled Community College or University Assistance
			 Act of 1978 (25 U.S.C. 1836(a)) is amended—
						(1)by striking
			 1999 and inserting 2008; and
						(2)by
			 striking 4 succeeding and inserting 5
			 succeeding.
						(c)Title
			 IV ReauthorizationSection 403
			 of the Tribal Economic Development and Technology Related Education Assistance
			 Act of 1990 (25 U.S.C. 1852) is amended—
						(1)by striking
			 1999 and inserting 2008; and
						(2)by striking
			 4 succeeding and inserting 5 succeeding.
						(d)Additional
			 AmendmentsThe Tribally Controlled Community College or
			 University Assistance Act of 1978 is further amended—
						(1)in section 2(a)(6)
			 (25 U.S.C. 1801(a)(6)), by striking in the field of Indian
			 education and inserting in the field of Tribal Colleges and
			 Universities and Indian higher education;
						(2)in section 2(b),
			 by striking paragraph (5) and inserting the following:
							
								(5)Eligible credits
				earned in a continuing education program shall be determined as one credit for
				every 10 contact hours for institutions on a quarter system, and 15 contact
				hours for institutions on a semester system, of participation in an organized
				continuing education experience under responsible sponsorship, capable
				direction, and qualified instruction, as described in the criteria established
				by the International Association for Continuing Education and Training, and may
				not exceed 20 percent of an institution’s total Indian student
				count.
								;
				and
						(3)in section 103 (25
			 U.S.C. 1804), by striking and at the end of paragraph (2), by
			 striking the period at the end of paragraph (3) and inserting ;
			 and, and by inserting after paragraph (3) the following new
			 paragraph:
							
								(4)has been
				accredited by a nationally recognized accrediting agency or association
				determined by the Secretary of Education to be a reliable authority as to the
				quality of training offered, or is, according to such an agency or association,
				making reasonable progress toward
				accreditation.
								.
						923.Navajo
			 Community College ActSection
			 5(a)(1) of the Navajo Community College Act (25 U.S.C. 640c–1(a)(1)) is
			 amended—
					(1)by striking
			 1999 and inserting 2008; and
					(2)by striking
			 4 succeeding and inserting 5 succeeding.
					924.Education
			 Amendments of 1992Section
			 1543(d) of the Education Amendments of 1992 (20 U.S.C. 1070 note) is
			 amended—
					(1)by striking
			 1999 and inserting 2008; and
					(2)by striking
			 4 succeeding and inserting 5 succeeding.
					925.Study of
			 student learning outcomes and public accountability
					(a)Study
			 RequiredThe Secretary shall provide for the conduct a study of
			 the best practices of States in assessing undergraduate postsecondary student
			 learning, particularly as such practices relate to public accountability
			 systems.
					(b)Characteristics
			 of the AssociationSuch study shall be conducted by an
			 association or organization with specific expertise and knowledge in state
			 practices and access to necessary state officials (in this section referred to
			 as the association). The association responsible for the study
			 under this section shall be a national, non-partisan or bi-partisan entity
			 representing States or State officials with expertise in evaluative and
			 qualitative policy research for best practice models, the capacity to convene
			 experts, and to formulate policy recommendations.
					(c)Required Subjects
			 of StudyIn performing the study, the association shall, at a
			 minimum, examine the following:
						(1)The current status
			 of institutional and state efforts to embed student learning assessments into
			 the state-level public accountability frameworks.
						(2)The extent to
			 which there is commonality among educators and accrediting agencies on learning
			 standards for the associates and bachelors degrees.
						(3)The reliability,
			 rigor, and generalizability of available instruments to assess general
			 education at the undergraduate level.
						(4)Roles and
			 responsibilities for public accountability for student learning.
						(d)Consultation
						(1)National
			 committeeThe association shall establish and consult with a
			 national committee. The committee shall meet not less than twice a year to
			 review the research, identify best practice models, and review
			 recommendations.
						(2)MembershipThe
			 national advisory committee shall consist of a representative of the Secretary
			 of Education and individuals with expertise in—
							(A)State
			 accountability systems;
							(B)student learning
			 assessments;
							(C)student flow
			 data;
							(D)transitions
			 between K–12 and higher education; and
							(E)Federal higher
			 education policy.
							(3)Additional
			 expertiseThe association may augment this committee with other
			 expertise, as appropriate.
						(e)Congressional
			 ConsultationThe association shall consult on a regular basis
			 with the Committee on Education and Labor of the House of Representatives and
			 the Committee on Health Education Labor and Pensions of the Senate in carrying
			 out the study required by this section.
					(f)ReportThe
			 association shall, not later than two years after the date of enactment of this
			 Act, prepare and submit a report on the study required by this section to the
			 Committee on Education and Labor of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate.
					926.Study of
			 education-related indebtedness of medical school graduates
					(a)Study
			 RequiredThe Secretary of Education shall conduct a study to
			 evaluate the higher education-related indebtedness of medical school graduates
			 in the United States at the time of graduation.
					(b)DeadlineNot
			 later than one year after the date of enactment of this Act, the Secretary
			 shall submit a report on the study required by subsection (a) to the Committee
			 on Education and Labor of the House of Representatives and the Committee on
			 Health, Education, Labor and Pensions of the Senate, and shall make the report
			 widely available to the public. Additional reports may be periodically prepared
			 and released as necessary.
					927.Increase in
			 college textbook prices
					(a)FindingsThe
			 Committee on Education and Labor of the House of Representatives makes the
			 following findings:
						(1)The rising costs
			 of higher education are making a postsecondary education inaccessible for many
			 individuals.
						(2)The rise in
			 college textbook pricing contributes to the overall costs of higher education,
			 and many factors have contributed to the rise in textbook pricing.
						(b)Sense of the
			 Committee on Education and LaborIt is the sense of the Committee
			 on Education and Labor of the House of Representatives that in order to make a
			 higher education more accessible for all students, the following should occur
			 to make college textbooks more affordable for students:
						(1)The Congress
			 encourages textbook publishers to provide students with the option of buying
			 materials such as textbooks, CD–ROMs, access to websites, and workbooks,
			 a la carte or unbundled.
						(2)Textbook
			 publishers should work with faculty to understand the cost to students of
			 purchasing the recommended textbooks.
						(3)College bookstores
			 should work with faculty to review timelines and processes for ordering and
			 stocking selected textbooks, and disclose textbook costs to faculty and
			 students.
						(4)Colleges and
			 universities should be encouraged to implement numerous options to address
			 textbook affordability.
						928.Independent
			 evaluation of distance education programs
					(a)Independent
			 EvaluationThe Secretary of Education shall enter into an
			 agreement with the National Academy of Sciences to conduct a scientifically
			 correct and statistically valid evaluation of the quality of distance education
			 programs, as compared to campus-based education programs, at institutions of
			 higher education. Such evaluation shall include—
						(1)identification of
			 the elements by which the quality of distance education, as compared to
			 campus-based education, can be assessed, including elements such as subject
			 matter, interactivity, and student outcomes;
						(2)identification of
			 distance and campus-based education program success, with respect to student
			 achievement, in relation to the mission of the institution of higher education;
			 and
						(3)identification of
			 the types of students (including classification of types of students based on
			 student age) who most benefit from distance education programs, the types of
			 students who most benefit from campus-based education programs, and the types
			 of students who do not benefit from distance education programs, by assessing
			 elements including access to higher education, job placement rates,
			 undergraduate graduation rates, and graduate and professional degree attainment
			 rates.
						(b)ScopeThe
			 National Academy of Sciences shall select for participation in the evaluation
			 under subsection (a) a diverse group of institutions of higher education with
			 respect to size, mission, and geographic distribution.
					(c)Interim and
			 Final ReportsThe agreement under subsection (a) shall require
			 that the National Academy of Sciences submit to the Secretary of Education, the
			 Committee on Health, Education, Labor and Pensions of the Senate, and the
			 Committee on Education and Labor of the House of Representatives—
						(1)an interim report
			 regarding the evaluation under subsection (a) not later than December 31, 2008;
			 and
						(2)a
			 final report regarding such evaluation not later than December 31, 2009.
						929.Study of
			 campus-based program allocation of funds
					(a)Study
			 RequiredThe Comptroller General shall conduct a study of the
			 Federal Supplemental Educational Opportunity Grant program, the Federal
			 Work-Study program, and the Federal Perkins Loan program (authorized by subpart
			 3 of part A, and parts C and E, respectively, of title IV of the
			 Higher Education Act of
			 1965)—
						(1)to examine the
			 procedure for allocating funds to institutions;
						(2)to compare among
			 participating institutions the amount of funds allocated and the amount of aid
			 awarded to students on a per-student basis under these programs; and
						(3)to suggest any
			 modifications to the allocation procedures to ensure appropriate distribution
			 of funds under these programs.
						(b)ReportThe
			 Comptroller General shall submit a report on the study required by subsection
			 (a)within one year of the date of enactment of this Act to the Committee on
			 Education and Labor of the House of Representatives and the Committee on
			 Health, Education, Labor, and Pensions of the Senate.
					930.Summit on
			 sustainabilityNo later than
			 May 2008, the Secretary of Education shall convene a summit of higher education
			 experts working in the area of sustainable operations and programs,
			 representatives from the agencies of the Federal Government, and business and
			 industry leaders to focus on efforts of national distinction that—
					(1)encourage faculty,
			 staff, and students at institutions of higher education to establish both
			 administrative and educational sustainability programs on campus;
					(2)enhance research
			 by faculty and students at institutions of higher education in sustainability
			 practices and innovations that assist and improve sustainability;
					(3)encourage
			 institutions of higher education to work with community partners from the
			 business, government, and nonprofit sectors to design and implement
			 sustainability programs for application in the community and workplace;
			 and
					(4)identify
			 opportunities for partnerships involving higher education institutions and the
			 Federal Government to expand sustainable operations and academic programs
			 focused on environmental and economic sustainability.
					931.Study of
			 residency applications
					(a)GAO Study
			 RequiredThe Comptroller General shall conduct a study to
			 evaluate the decline, and any causes thereof, in the number of individuals who
			 have been accepted into, or currently participate in, a graduate medical
			 education program or fellowship (or both) to provide health care services
			 that—
						(1)requires more than
			 5 years of total graduate medical training; and
						(2)has fewer United
			 States medical school graduate applicants than total number of training and
			 fellowship positions.
						(b)DeadlineNot
			 later than one year after the date of enactment of this Act, the Comptroller
			 General shall submit a report on the study required by subsection (a) to the
			 Committee on Education and Labor of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate, and shall
			 make the report widely available to the public. Additional reports may be
			 periodically prepared and released as necessary.
					
